Exhibit 10.2
EXECUTION VERSION
LOAN AND SECURITY AGREEMENT
dated as of April 18, 2008
by and between
RESIDENTIAL FUNDING COMPANY, LLC,
as Borrower,
GMAC MORTGAGE, LLC
as Borrower,
and
GMAC LLC
as Lender

 



--------------------------------------------------------------------------------



 



Table of Contents

              Page
ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS
    1  
Section 1.01 Definitions; Construction
    1  
Section 1.02 Accounting Matters
    2  
 
       
ARTICLE II LOANS, BORROWING, PREPAYMENT
    2  
Section 2.01 Loans
    2  
Section 2.02 Note
    2  
Section 2.03 Borrower Funding Requests
    2  
Section 2.04 Borrowing Base Reports
    3  
Section 2.05 Interest
    3  
Section 2.06 [Reserved]
    4  
Section 2.07 Alternate Rate of Interest
    4  
Section 2.08 Mandatory Repayment of Loans
    4  
Section 2.09 Optional Prepayment
    5  
Section 2.10 Reduction of Commitment Amount
    6  
Section 2.11 [Reserved]
    6  
Section 2.12 [Reserved]
    6  
 
       
ARTICLE III PAYMENTS; COMPUTATIONS; TAXES; FEES
    6  
Section 3.01 Payments and Computations, Etc.
    6  
Section 3.02 Taxes
    6  
Section 3.03 Fees and Expenses
    7  
 
       
ARTICLE IV SECURITY INTEREST
    7  
Section 4.01 Security Interest
    7  
Section 4.02 Servicing Contracts
    7  
Section 4.03 Authorization of Financing Statements
    7  
Section 4.04 Lender’s Appointment as Attorney In Fact
    7  
Section 4.05 [Reserved]
    9  
Section 4.06 [Reserved]
    9  
Section 4.07 [Reserved]
    9  
Section 4.08 [Reserved]
    9  
Section 4.09 Release of Security Interest
    9  
 
       
ARTICLE V CONDITIONS PRECEDENT
    9  
Section 5.01 Conditions Precedent
    9  
Section 5.02 Further Conditions Precedent
    9  
 
       
ARTICLE VI REPRESENTATIONS AND WARRANTIES
    10  
Section 6.01 Representations and Warranties of the Borrowers
    10  
Section 6.02 Representations Concerning the Collateral
    12  

i



--------------------------------------------------------------------------------



 



              Page
ARTICLE VII COVENANTS
    13  
Section 7.01 Affirmative Covenants of the Borrowers
    13  
Section 7.02 Negative Covenants of the Borrowers
    16  
Section 7.03 Notice of Certain Occurrences
    17  
 
       
ARTICLE VIII EVENTS OF DEFAULT
    18  
Section 8.01 Events of Default
    18  
Section 8.02 Remedies
    20  
Section 8.03 Collection Accounts; Application of Proceeds
    21  
 
       
ARTICLE IX ASSIGNMENT
    22  
Section 9.01 Restrictions on Assignments
    22  
Section 9.02 Evidence of Assignment; Endorsement on Notes
    22  
Section 9.03 Rights of Assignee
    22  
Section 9.04 [Reserved]
    22  
Section 9.05 [Reserved]
    22  
 
       
ARTICLE X INDEMNIFICATION
    23  
Section 10.01 Indemnities by the Borrowers
    23  
Section 10.02 General Provisions
    23  
 
       
ARTICLE XI MISCELLANEOUS
    24  
Section 11.01 Amendments, Etc
    24  
Section 11.02 Notices, Etc
    24  
Section 11.03 No Waiver; Remedies
    24  
Section 11.04 Binding Effect; Assignability
    24  
Section 11.05 GOVERNING LAW; SUBMISSION TO JURISDICTION
    24  
Section 11.06 [Reserved]
    25  
Section 11.07 No Proceedings
    25  
Section 11.08 Entire Agreement
    25  
Section 11.09 Acknowledgement
    25  
Section 11.10 Captions and Cross References
    25  
Section 11.11 Execution in Counterparts
    26  
Section 11.12 Confidentiality
    26  
Section 11.13 Survival
    26  

      Schedules    
Schedule I
  Definitions
Schedule II
  Servicing Contracts
Schedule 5.01
  Conditions Precedent to the Effectiveness of this Agreement
Schedule 5.02
  Conditions Precedent to each Loan

ii



--------------------------------------------------------------------------------



 



           
Schedule 7.01(j)
  GMAC LLC Required Investor Reports
Schedule 11.02
  Notices

      Exhibits    
Exhibit 2.02(a)
  Form of Note
Exhibit 2.03
  Form of Borrower Funding Request
Exhibit 2.04(a)
  Form of Borrowing Base Report
Exhibit 2.04(b)
  Form of Borrowing Base Certificate
Exhibit 2.08(a)
  Form of Repayment Notice
Exhibit 2.08(b)
  Form of Prepayment Notice
Exhibit 4.08
  Electronic File Information
Exhibit 7.01
  Form of Compliance Certificate

iii



--------------------------------------------------------------------------------



 



     This LOAN AND SECURITY AGREEMENT (as amended or supplemented from time to
time, this “Agreement”) dated as of April 18, 2008 is between Residential
Funding Company, LLC, a Delaware limited liability company (“RFC”), and GMAC
Mortgage, LLC, a Delaware limited liability company (“GMAC Mortgage” and
together with RFC, each a “Borrower” and collectively, the “Borrowers”), and
GMAC LLC, a Delaware limited liability company (the “Lender”).
BACKGROUND
          The Borrowers and the Lender have entered into this Agreement for the
purpose of providing the Borrowers with revolving Loans which Loans are secured
by the Eligible Servicing Rights and certain other Additional Collateral.
     NOW, THEREFORE, in consideration of the premises and the mutual agreements
herein contained, and intending to be legally bound, the parties hereto agree as
follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING MATTERS
     Section 1.01 Definitions; Construction.
          (a) Capitalized terms used herein and not otherwise defined herein
shall have the meanings specified in Schedule I.
          (b) All terms used in Article 9 of the UCC, and not specifically
defined herein, are used herein as defined in such Article 9.
          (c) Unless otherwise stated in this Agreement, in the computation of a
period of time from a specified date to a later specified date, the word “from”
means “from and including” and the words “to” and “until” each means “to but
excluding”.
          (d) The definitions of terms herein shall apply equally to the
singular and plural forms of the terms defined.
          (e) Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.
          (f) The words “include”, “includes” and “including” shall be deemed to
be followed by the phrase “without limitation”. The word “will” shall be
construed to have the same meaning and effect as the word “shall”.
          (g) Unless the context requires otherwise (i) any definition of or
reference to any agreement, instrument or other document herein shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(ii) any reference herein to any Person shall be construed to

1



--------------------------------------------------------------------------------



 



include such Person’s successors and assigns, (iii) the words “herein”, “hereof”
and “hereunder”, and words of similar import, shall be construed to refer to
this Agreement in its entirety and not to any particular provision hereof,
(iv) all references herein to Articles, Sections, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Exhibits and Schedules
to, this Agreement, and (v) the words “asset” and “property” shall be construed
to have the same meaning and effect and to refer to any and all tangible and
intangible assets and properties, including cash, securities, accounts and
contract rights.
     Section 1.02 Accounting Matters. Except as otherwise expressly provided
herein, all accounting terms used herein shall be interpreted, and all financial
statements and certificates and reports as to financial matters required to be
delivered to the Lender hereunder shall be prepared in accordance with GAAP.
ARTICLE II
LOANS, BORROWING, PREPAYMENT
     Section 2.01 Loans. On the terms and subject to the conditions set forth in
this Agreement, the Lender shall make loans (each, a “Loan”) to the Borrowers
from time to time. The Lender shall distribute the proceeds of such Loan to the
Borrowers no later than 1:00 p.m. (New York City time) on the related Funding
Date in accordance with Section 2.03.
     Section 2.02 Note
          (a) The Loans made by the Lender shall be evidenced by a promissory
note executed by each Borrower substantially in the form of Exhibit 2.02(a)
hereto (the “Note”), dated the date hereof, payable to the Lender in a principal
amount equal to the amount of the Commitment Amount as originally in effect and
otherwise duly completed.
          (b) The date, amount, and interest rate of each Loan made by the
Lender to the Borrowers, and each payment made on account of the principal
thereof, shall be recorded by the Lender on its books and, prior to any transfer
of the Note, noted by the Lender on the grid attached to the Note or any
continuation thereof; provided, that failure of the Lender to make any such
recordation or notation shall not effect the obligations of the Borrowers to
make a payment when due of any amount hereunder or under the Note in respect of
the Loans.
     Section 2.03 Borrower Funding Requests.
          (a) Initial Borrower Funding Request. No later than the second
Business Day preceding the Initial Funding Date, the Borrowers will deliver to
the Lender, in a format (including electronic transfer) acceptable to the
Lender, the Initial Electronic File. The Borrowers will request the Lender to
make a Loan on the Initial Funding Date by delivering to the Lender an
irrevocable Initial Borrower Funding Request no later than 11:00 a.m. (New York
City time) on the Initial Funding Date. The amount of the Loan requested
pursuant to the Initial Borrower Funding Request shall be (i) not greater than
the related Available Loan Amount, and (ii) not less than $100,000,000.

2



--------------------------------------------------------------------------------



 



          (b) Subsequent Borrower Electronic Files and Funding Requests. On or
prior to the first Business Day prior to any Funding Date (if the related
Funding Date is after the Monthly Settlement Date) and in all events on the
third Business Day of each calendar month, regardless of whether the Borrowers
intend to deliver a Funding Notice during such calendar month, the Borrowers
shall deliver to the Lender, a Subsequent Electronic File with respect to the
Eligible Servicing Rights. After the Initial Funding Date, the Borrowers may
request the Lender to make a Loan on the related Funding Date by delivering to
the Lender an irrevocable Borrower Funding Request no later than 11:00 a.m. (New
York City time) one Business Day prior to such Funding Date. The amount of any
Loan requested pursuant to a Borrower Funding Request shall be not greater than
the related Available Loan Amount.
          (c) By delivering a Borrower Funding Request, the Borrowers represent
and warrant to the Lender that, after taking into account the amount of the
requested Loan, all conditions precedent to such Loan specified in Section 5.02
have been satisfied.
     Section 2.04 Borrowing Base Reports.
          (a) On or prior to the Initial Funding Date, the Borrowers shall
deliver to the Lender the Initial Borrowing Base Report and a Borrowing Base
Certificate based on the information provided in the Initial Electronic File.
          (b) After the Initial Funding Date, the Borrowers shall deliver an
updated Borrowing Base Report and Borrowing Base Certificate no less frequently
than once per calendar month and no later than the seventh Business Day
following delivery of each Subsequent Electronic File in accordance with
Section 2.03. Each Borrowing Base Report and each Borrowing Base Certificate
delivered by the Borrowers shall be effective until such time as the Borrowers
deliver a subsequent Borrowing Base Report and Borrowing Base Certificate. For
purposes of preparing each Borrowing Base Report, the Borrower shall calculate
the Collateral Value of the Eligible Servicing Rights and the Additional
Collateral described in the Relevant Electronic File in accordance with the
definition of Collateral Value provided in Schedule I.
     Section 2.05 Interest. Interest shall accrue on each Loan for each day
during a related Interest Period at a per annum rate equal to the product of
(x) the outstanding principal balance of such Loan on such day, multiplied by
(y) the sum of (i) the applicable LIBOR Rate for such Interest Period and
(ii) the Applicable Margin. Interest shall be payable in arrears with respect to
each Interest Period through the final day of each Interest Period (regardless
of whether such day is a Business Day), such amount to be payable on the first
Business Day following the end of such Interest Period. The Lender shall
determine the LIBOR Rate for each Loan prior to the beginning of each Interest
Period, as set forth in the definition of “LIBOR Rate.” The Lender shall also
calculate the amount of interest and, if applicable, any Breakage Costs or other
amounts due to be paid by the Borrowers from time to time hereunder (including
in connection with any prepayment or repayment of Loans permitted hereunder) and
shall provide a written statement thereof to the Borrowers at least two Business
Days prior to the due date of such payments (or the relevant repayment or
prepayment after having received a notice thereof); provided, that failure to
provide such statements on a timely basis shall not relieve the Borrowers of the
obligation to pay any interest and principal due on the applicable payment date
(based upon its good faith calculation of the amount due, such amount to be
promptly reconciled after

3



--------------------------------------------------------------------------------



 



receipt of a subsequent statement from the Lender) and other such amounts
hereunder promptly upon receipt of such statement.
     Section 2.06 [Reserved].
     Section 2.07 Alternate Rate of Interest. If prior to the commencement of
any Interest Period, the Lender determines (which determination shall be
conclusive absent manifest error) (a) that adequate and reasonable means do not
exist for ascertaining the LIBOR Rate for such Interest Period; or (b) that the
LIBOR Rate for such Interest Period will not adequately and fairly reflect the
cost to the Lender of making or maintaining its Loan; or (c) that it has become
unlawful for it to honor its obligation to make or maintain Loans hereunder
using the LIBOR Rate, or maintaining its Loans (or its Loan) included in such
advance for such Interest Period, then the Lender shall give notice thereof to
the Borrowers by telephone, facsimile, or other electronic means as promptly as
practicable thereafter and, until the Lender notifies the Borrowers that the
circumstances giving rise to such notice no longer exist, any Borrower Funding
Request that requests the continuation of any Loan will be made, subject to the
timely approval of the Borrowers after receipt of notice of such revised rate,
at a rate per annum that the Lender determines in it reasonable discretion
adequately reflects the cost to the Lender of making or maintaining the Loan for
such Interest Period.
     Section 2.08 Mandatory Repayment of Loans.
          (a) The Borrowers shall repay the Outstanding Aggregate Loan Amount
with respect to all Loans and all other amounts due under this Agreement in full
on the Loan Repayment Date. Loans may be prepaid in accordance with the terms of
Section 2.09 hereof and, to the extent prepaid, may be re-borrowed hereunder in
accordance with the terms hereof (including satisfaction of all conditions
precedent contained in Section 5.02).
          (b) If, on any Business Day (a “Borrowing Base Shortfall Day”), the
Lender provides written notice to the Borrowers that the Lender has determined
in its sole reasonable discretion based on the Borrowing Base Report most
recently delivered by the Borrowers pursuant to Section 2.04(b) that the
Outstanding Aggregate Loan Amount on such day exceeds the lesser of (i)
Borrowing Base and (ii) the Commitment Amount on such day (such circumstance, a
“Borrowing Base Deficiency”), the Borrowers shall:
(A) within one (1) Business Day after the Borrowing Base Shortfall Day (i) repay
outstanding Loans, and/or (ii) pledge additional Eligible Servicing Rights,
and/or (iii) pledge Additional Collateral, in an amount equal to the lesser of
(1) $50,000,000 and (2) the amount of the Borrowing Base Deficiency specified in
the notice provided to the Borrowers by the Lender; and
(B) if the Borrowing Base Deficiency specified in such notice is in excess of
$50,000,000, within three (3) Business Days after the Borrowing Base Shortfall
Day, (i) prepay outstanding Loans, and/or (ii) pledge additional Eligible
Servicing Rights, and/or (iii) pledge Additional Collateral, in an aggregate
amount equal to the remaining Borrowing Base Deficiency; provided, that the
amount required to be paid by the Borrowers pursuant to this clause (B) shall be
reduced by an

4



--------------------------------------------------------------------------------



 



increase in the Borrowing Base as reflected in any Borrowing Base Report
delivered by the Borrowers to the Lender on or prior to such third Business Day
over the Borrowing Base reflected in the Borrowing Base Report initially relied
upon to determine such Borrowing Base Deficiency. The Borrowers shall deliver to
the Lender such updated Borrowing Base Report promptly upon the Borrowers’
delivery to the Lender of evidence reasonably sufficient to support a conclusion
that such previously delivered Borrowing Base Report does not accurately reflect
the Collateral Value of the Eligible Servicing Rights and the Additional
Collateral. If on any Business Day subsequent to a Borrowing Base Shortfall Day
there shall be a Borrowing Base Deficiency in excess of the Borrowing Base
Deficiency as of the original Borrowing Base Shortfall Day, the provisions of
this Section 2.08(b) shall be applicable to such Borrowing Base Deficiency, but
only to the extent of the excess of such Borrowing Base Deficiency on such
subsequent Business Day over and above the Borrowing Base Deficiency as of the
original Borrowing Base Shortfall Day.
          (c) The Borrowers shall deliver a Repayment Notice with respect to
each repayment of outstanding Loan amounts made pursuant to Section 2.08(b) by
10:00 a.m. (New York time) on the first Business Day following the related
Borrowing Base Shortfall Day.
          (d) Notwithstanding anything to the contrary contained in this
Agreement, the Borrowers shall not be required to pay any Breakage Costs
incurred by the Lender in connection with a mandatory repayment pursuant to this
Section 2.08.
     Section 2.09 Optional Prepayment. The Borrowers may, at their option,
prepay any Loan advanced hereunder in full or in part (as well as all interest
accrued and unpaid thereon through the end of the related Interest Period) on
the last Business Day of any Interest Period related thereto (each an “Optional
Prepayment Date”); provided, that the Borrowers deliver a Prepayment Notice to
the Lender, no later than 1:00 p.m. New York City time on a Business Day that is
at least two (2) Business Days preceding the Optional Prepayment Date. Any
partial prepayment shall be in a minimum principal amount of not less than
$10,000,000 and in increments of $1,000,000. Any such prepayment shall be paid
over to the Lender by the Borrowers by 1:00 p.m. (New York City time) on such
Optional Prepayment Date, and shall be in amount equal to the sum of (i) the
Loan amount being prepaid on the date of such prepayment, plus (ii) all accrued
and unpaid interest on such Loan being prepaid as of the date of such
prepayment, plus (iii) the allocable portion (determined by the Lender in its
sole reasonable discretion) of all other amounts due from the Borrowers
hereunder. The Borrowers may make a partial or full prepayment on any date other
than an Optional Prepayment Date provided that the Borrowers make a timely
delivery of a Prepayment Notice, and in addition to the amount required under
items (i), (ii), and (iii) above, the Borrowers must pay, without duplication,
(a) all Breakage Costs, if any, actually incurred by the Lender and resulting
from such prepayment and (b) all interest on such Loan being prepaid through the
end of the Interest Period following the prepayment. In the absence of a timely
delivered Prepayment Notice, the Lender shall automatically and without further
action by the Borrowers continue each Loan at the termination of each Interest
Period for a successive Interest Period beginning on the day immediately
following the final day of the immediately preceding Interest Period.

5



--------------------------------------------------------------------------------



 



     Section 2.10 Reduction of Commitment Amount. The Borrowers may elect, by
notice in writing to the Lender, to reduce the Commitment Amount to such lower
amount as the Borrowers shall specify in such notice; provided, that such amount
shall not be lower than the Outstanding Aggregate Loan Amount on the date such
reduction is to take effect; Such reduction in the Commitment Amount shall take
effect on and from the date specified in such notice (the “Commitment Reduction
Date”, which definition shall include the date on which the Commitment Amount is
reduced by the Lender pursuant to this Section 2.10), which date shall be no
earlier than three (3) Business Days from the date of actual receipt of such
notice by the Lender.
     Section 2.11 [Reserved]
     Section 2.12 [Reserved]
ARTICLE III
PAYMENTS; COMPUTATIONS; TAXES; FEES
     Section 3.01 Payments and Computations, Etc.
          (a) Unless otherwise expressly stated herein, all amounts to be paid
or deposited hereunder shall be paid or deposited in accordance with the terms
hereof no later than 1:00 p.m. (New York time) on the day when due in lawful
money of the United States of America in same day funds.
          (b) The Borrowers shall, to the extent permitted by law, pay interest
on all amounts (including principal, interest and fees) due but not paid on the
date such payment is due hereunder as provided herein, for the period from, and
including, such due date until, but excluding, the date paid, at the applicable
Default Rate, payable on demand; provided, however that such interest rate shall
not at any time exceed the maximum rate permitted by applicable law.
          (c) All computations of interest and fees hereunder shall be made on
the basis of a year of 360 days for the actual number of days elapsed (including
the first day but excluding the last day) occurring in the period for which
payable.
          (d) Each Borrower agrees that the principal of and interest on the
Loans shall be recourse obligations of such Borrower.
          (e) All payments made by the Borrowers under this Agreement shall be
made without set-off or counterclaim.
     Section 3.02 Taxes. All payments by the Borrowers of principal of, and
interest on, the Loans and all other amounts payable hereunder (including fees)
shall be made free and clear of and without deduction for any present or future
income, excise, stamp or franchise taxes and other taxes, fees, levies, imports,
deductions, duties, withholdings or other charges of any nature whatsoever
imposed by any taxing authority, but excluding, (i) taxes imposed on or measured
by the overall net income, overall receipts or overall assets of the Lender and
(ii) franchise taxes imposed on the Lender by the United States of America or
the jurisdiction of the Lender, as the

6



--------------------------------------------------------------------------------



 



case may be, in which it is organized or is operating or is otherwise subject to
tax as a result of any connection unrelated to this Agreement or any political
subdivision thereof, or any political subdivision thereof. The Lender shall,
prior to the initial due date of any payments made to the Lender hereunder,
execute and deliver to the Borrowers a duly completed U.S. Internal Revenue
Service Form W-9 or successor applicable or required forms and such other forms
and information as may be required to confirm the availability of any applicable
exemption from United States federal, state or local withholding taxes.
     Section 3.03 Fees and Expenses
          (a) The Borrowers agree to pay to the Lender all costs and expenses
(including reasonable fees and expenses of Lender’s counsel) incurred in
connection with the execution of this Agreement (and any amendments thereto) and
the Facility Documents.
ARTICLE IV
SECURITY INTEREST
     Section 4.01 Security Interest. As security for the prompt payment and
performance of all of its obligations hereunder, under the Note and under the
other Facility Documents (collectively, the “Secured Obligations”), each
Borrower hereby assigns and pledges to the Lender, and grants a security
interest to the Lender, all of such Borrower’s right, title and interest, in,
to, and under, whether now owned or hereafter acquired, in all of the following,
whether now or hereafter existing and wherever located: (i) the Servicing Rights
whether or not yet accrued, earned, due or payable as well as all other present
and future rights and interests of such Borrower in such Servicing Rights,
(ii) the Collection Accounts, (iii) the Servicing Contracts and all rights and
claims thereunder, (iv) all books and records, including computer disks and
other records, related to the foregoing (but excluding computer programs),
(v) any Additional Collateral pledged from time to time pursuant to Section
2.08(b), and (vi) all monies due or to become due with respect to the foregoing
and all proceeds of the foregoing, but with respect to (i)-(v) above
specifically excluding the Excluded Collateral (collectively, the “Collateral”).
     Section 4.02 Servicing Contracts. The Borrowers may, from time to time, at
any time, amend, modify or replace Schedule II hereto with the prior written
consent of the Lender, which consent shall not be unreasonably withheld.
     Section 4.03 Authorization of Financing Statements. To the extent permitted
by applicable law, each Borrower hereby authorizes the Lender to file any
financing or continuation statements required to perfect, protect, or more fully
evidence the Lender’s security interest in the Collateral granted hereunder. The
Lender will notify the Borrower of any such filing (but the failure to deliver
such notice shall not prejudice any rights of the Lender under this
Section 4.03).
     Section 4.04 Lender’s Appointment as Attorney In Fact.
          (a) Each Borrower hereby irrevocably constitutes and appoints the
Lender and any officer or agent thereof, with full power of substitution, as its
true and lawful attorney-in-fact with full irrevocable power and authority in
the place and stead of such Borrower and in the name of such Borrower or in its
own name, from time to time in the Lender’s discretion, if an

7



--------------------------------------------------------------------------------



 



Event of Default, shall have occurred and be continuing, for the purpose of
carrying out the terms of this Agreement, to take any and all appropriate action
and to execute any and all documents and instruments which may be necessary or
desirable to accomplish the purposes of this Agreement to the extent such
actions are permitted to be taken by the Lender under the Servicing Contracts,
and, without limiting the generality of the foregoing, each Borrower hereby
gives the Lender the power and right, on behalf of such Borrower, without assent
by, but with notice to, such Borrower, if an Event of Default shall have
occurred and be continuing, to do the following (subject to limitations
contained in the Servicing Contracts):
               (i) in the name of such Borrower or its own name, or otherwise,
to take possession of and endorse and collect any checks, drafts, notes,
acceptances or other instruments for the payment of moneys due under any
mortgage insurance or with respect to any other Collateral and to file any claim
or to take any other action or proceeding in any court of law or equity or
otherwise deemed appropriate by the Lender for the purpose of collecting any and
all such moneys due under any such mortgage insurance or with respect to any
other Collateral whenever payable;
               (ii) (A) to direct any party liable for any payment under any
Collateral to make payment of any and all moneys due or to become due thereunder
directly to the Lender or as the Lender shall direct; (B) to ask or demand for,
collect, receive payment of and receipt for, any and all moneys, claims and
other amounts due or to become due at any time in respect of or arising out of
any Collateral; (C) to sign and endorse any invoices, assignments,
verifications, notices and other documents in connection with any of the
Collateral; (D) to commence and prosecute any suits, actions or proceedings at
law or in equity in any court of competent jurisdiction to collect the
Collateral or any part thereof and to enforce any other right in respect of any
Collateral; (E) above and, in connection therewith, to give such discharges or
releases as the Lender may deem appropriate; and (G) generally, to sell,
transfer, pledge and make any agreement with respect to or otherwise deal with
any of the Collateral as fully and completely as though the Lender were the
absolute owner thereof for all purposes, and to do, at the Lender’s option and
the Borrowers’ expense, at any time, or from time to time, all acts and things
which the Lender deems necessary to protect, preserve or realize upon the
Collateral and the Lender’s Liens thereon and to effect the intent of this
Agreement, all as fully and effectively as such Borrower might do; and
               (iii) perform or cause to be performed, such Borrower’s
obligations under any Servicing Contract to the extent permitted by the related
Servicing Contracts.
Each Borrower hereby ratifies all that said attorneys shall lawfully do or cause
to be done by virtue hereof. The power of attorney is a power coupled with an
interest and shall be irrevocable.
          (b) Each Borrower also authorizes the Lender, at any time and from
time to time, to execute, in connection with the sale provided for in
Section 8.02(c) hereof, any endorsements, assignments or other instruments of
conveyance or transfer with respect to the Collateral; provided that the
exercise of such powers are in accordance with the Servicing Contracts.

8



--------------------------------------------------------------------------------



 



          (c) The powers conferred on the Lender are solely to protect the
Lender’s interest in the Collateral and shall not impose any duty upon the
Lender to exercise any such powers. The Lender shall be accountable only for
amounts that it actually receives as a result of the exercise of such powers,
and neither the Lender nor any of its officers, directors, or employees shall be
responsible to either Borrower for any act or failure to act hereunder, except
for its own negligence or willful misconduct; provided that the Lender shall
exercise such powers only in accordance with the Servicing Contracts.
     Section 4.05 [Reserved].
     Section 4.06 [Reserved].
     Section 4.07 [Reserved].
     Section 4.08 [Reserved].
     Section 4.09 Release of Security Interest. Upon termination of this
Agreement and repayment to the Lender of all Obligations and the performance of
all obligations under the Facility Documents, the Lender shall release its
security interest in any remaining Collateral; provided that if any payment, or
any part thereof, of any of the Obligations is rescinded or must otherwise be
restored or returned by the Lender upon the insolvency, bankruptcy, dissolution,
liquidation or reorganization of either Borrower, or upon or as a result of the
appointment of a receiver, intervener or conservator of, or a trustee or similar
officer for either Borrower or any substantial part of its Property, or
otherwise, this Agreement, all rights hereunder and the Liens created hereby
shall continue to be effective, or be reinstated, until such payments have been
made.
ARTICLE V
CONDITIONS PRECEDENT
     Section 5.01 Conditions Precedent. The effectiveness of this Agreement is
subject to the condition precedent that the Lender shall have received each of
the items set forth in Schedule 5.01 (unless otherwise indicated) dated such
date, and in such form and substance, as is satisfactory to the Lender.
     Section 5.02 Further Conditions Precedent. The funding of each Loan
hereunder, and the automatic continuation of each Loan after the termination of
the immediately preceding Interest Period related to any Loan, shall in all
events be subject to satisfaction of the further conditions precedent set forth
in Schedule 5.02 as of the making of such Loan; provided, that with respect to
the automatic continuation of each Loan after the termination of the immediately
preceding Interest Period related to any Loan in accordance with Section 2.09 of
this Agreement, only the conditions precedent set forth in paragraphs
(b) through (f) inclusive of Schedule 5.02 shall be required to be satisfied.

9



--------------------------------------------------------------------------------



 



ARTICLE VI
REPRESENTATIONS AND WARRANTIES
     Section 6.01 Representations and Warranties of the Borrowers. Each Borrower
represents and warrants to the Lender that throughout the term of this
Agreement:
          (a) Organization and Good Standing. It has been duly organized and is
validly existing and in good standing under the laws of its jurisdiction of
organization, and has all requisite corporate power and authority to own its
properties and to conduct its business as such properties are presently owned
and such business is presently conducted, and had at all relevant times, and it
now has, all necessary power, authority and legal right to own the Collateral.
          (b) Due Qualification. It is duly qualified to do business, and has
obtained all necessary material licenses and approvals, in all jurisdictions in
which its ownership or lease of property or the conduct of its business requires
such qualification, licenses or approvals.
          (c) Power and Authority; Due Authorization. It (i) has all necessary
power and authority and legal right to (A) execute and deliver each of the
Facility Documents to be executed and delivered by it in connection herewith,
(B) carry out the terms of the Facility Documents to which it is a party, and
(C) borrow the Loans and grant a security interest in the Collateral on the
terms and conditions herein provided, and (ii) has taken all necessary corporate
action to duly authorize (A) such borrowing and grant and (B) the execution,
delivery, and performance of this Agreement and all of the Facility Documents to
which it is a party.
          (d) Binding Obligations. Each Facility Document to which it is a
party, when duly executed and delivered by it will constitute, its legal, valid
and binding obligations enforceable against it in accordance with its respective
terms, except as enforceability may be limited by bankruptcy, insolvency,
reorganization, or other similar laws affecting the enforcement of creditors’
rights generally and by general principles of equity, regardless of whether such
enforceability is considered in a proceeding in equity or at law.
          (e) No Violation. Except for those consents required in connection
with the Lender exercising its rights under Section 8.02 hereof, neither the
execution and delivery of the Facility Documents to nor the consummation of the
transactions contemplated hereby and thereby will not conflict with, result in
any breach of any of the terms and provisions of, or constitute (with or without
notice, lapse of time or both) a default under its organizational documents, or
any material indenture, loan agreement, mortgage, deed of trust, or other
material agreement or instrument to which it is a party or by which it is
otherwise bound, or result in the creation or imposition of any Lien upon any of
its properties pursuant to the terms of any such indenture, loan agreement,
mortgage, deed of trust, or other agreement or instrument, other than this
Agreement, or violate any Legal Requirement applicable to it of any Governmental
Authority having jurisdiction over it or any of its properties if such
violation, individually, or in the aggregate, is reasonably likely to have a
Material Adverse Effect.

10



--------------------------------------------------------------------------------



 



          (f) No Proceedings. There are no proceedings or investigations
pending, or to the best of its knowledge threatened in writing, against it
before any court, regulatory body, administrative agency, or other tribunal or
governmental instrumentality (i) asserting the invalidity of any Facility
Document, (ii) seeking to prevent the consummation of any of the transactions
contemplated by any Facility Document, or (iii) seeking any determination or
ruling that could reasonably be expected to have a Material Adverse Effect.
          (g) Government and Investor Approvals. No authorization, consent,
approval, or other action by, and no notice to or filing with, any court,
governmental authority or regulatory body or other Person domestic or foreign is
required for its due execution, delivery or performance of any Facility Document
to which it is a party except for (i) consents that have been obtained in
connection with transactions contemplated by the Facility Documents,
(ii) filings to perfect the security interest created by this Agreement,
(iii) consents and approvals that may be required by any Investor from time to
time after the Closing Date, and (iv) authorizations, consents, approvals,
filings, notices, or other actions the failure to make could not reasonably be
expected, individually or in the aggregate, to have a Material Adverse Effect.
          (h) Solvent: Fraudulent Conveyance. It is solvent and will not be
rendered insolvent by any Loan and, after giving effect to such Loan, it will
not be left with an unreasonably small amount of capital with which to engage in
its business. It does not intend to incur, nor believes that it has incurred,
debts beyond its ability to pay such debts as they mature. It is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of it or any of their
assets. The amount of consideration being received by it upon the pledge of the
Collateral to Lender constitutes reasonably equivalent value and fair
consideration for such Collateral. It is not pledging any Collateral with any
intent to hinder, delay, or defraud any of its creditors.
          (i) Margin Regulations. Margin Stock (as defined in the regulations of
the Board), constitutes less than 25% of the value of those assets of it that
are subject to any limitation on sale, pledge, or other restriction hereunder.
          (j) Accurate Reports. No written information, exhibit, financial
statement, document, book, record, or report furnished or to be furnished by it
to the Lender in connection with this Agreement was inaccurate in any material
respect as of the date it was dated or (except as otherwise disclosed in writing
to the Lender at such time) as of the date so furnished, or contained any
material misstatement of fact or omitted to state a material fact or any fact
necessary to make the statements contained therein, in light of the
circumstances under which they were made, not misleading.
          (k) No Default. No Default has occurred and is continuing.
          (l) Investment Company Act. Neither it nor any of its Subsidiaries is
an “investment company” or a company “controlled” by an “investment company” as
defined in, or subject to regulation under, the Investment Company Act.

11



--------------------------------------------------------------------------------



 



          (m) Taxes. It has filed all material United States federal tax returns
and all other material returns that are required to be filed, and have paid all
material taxes due pursuant to said returns or pursuant to any assessment
received by it, except such taxes, if any, as are being contested in good faith
by appropriate proceedings and as to which adequate reserves have been provided
in accordance with GAAP.
          (n) [Reserved].
          (o) Financial Statements. its audited consolidated financial
statements dated as of December 31, 2007 comprised of the consolidated
statements of income or operations, balance sheet and cash flows for the
preceding 12 month period were prepared in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein, subject to ordinary, good faith year end audit adjustments; and
fairly present its financial condition, as of the date thereof and results of
operations for the period covered thereby. As of the date of this Agreement,
since December 31, 2007, other than the information previously disclosed by the
Borrowers and ResCap to the Lender prior to the date hereof, there has been no
change in such financial condition or results of operation that is reasonably
likely to have a Material Adverse Effect. Except as discussed in the financial
statements, it is not subject to any contingent liabilities or commitments that,
individually, or in the aggregate, has or is reasonably likely to have a
Material Adverse Effect.
          (p) Chief Executive Office. RFC’s chief executive office is located at
One Meridian Crossings, Suite 100, Minneapolis, MN 55423. GMAC Mortgage’s chief
executive office is located at 1100 Virginia Drive, Fort Washington, PA 19034.
          (q) Location of Books and Records. The location where it accesses its
books and records, including all electronic files and records relating to the
Collateral is its chief executive office.
          (r) [Reserved].
     Section 6.02 Representations Concerning the Collateral. Each Borrower
represents and warrants to the Lender that throughout the term of this
Agreement:
          (a) It has not assigned, pledged, conveyed, or encumbered any
Collateral to any other Person, and immediately prior to the pledge of any such
Collateral, it was the sole owner of such Collateral and had good and marketable
title thereto, free and clear of all Liens, in each case except for Liens to be
released simultaneously with the Liens granted in favor of the Lender hereunder
and no Person, other than the Lender has any Lien on any Collateral.
          (b) The provisions of this Agreement are effective to create in favor
of the Lender a valid security interest in all right, title, and interest of it
in, to and under the Collateral.
          (c) All Recourse Servicing Obligations have been identified as such in
a schedule attached to the Electronic File most recently delivered to the
Lender. All information concerning all Servicing Rights set forth on the
Electronic File pursuant to which such Servicing Rights were, are or will be (as
applicable) pledged to the Lender was, is and shall be true and complete in all
material respects as of the date of such Electronic File.

12



--------------------------------------------------------------------------------



 



     (d) From and after (a) delivery to the Lender of a Electronic File listing
(i) the individual Mortgage Loans owned by each Investor and (ii) the pools of
Mortgage Loans backing MBS, that are to be serviced by it pursuant to the
Servicing Rights that are being pledged to the Lender and (b) the funding of
part or all of the related Borrower Request, the Lender has or will have a duly
perfected first priority security interest, in those Servicing Rights listed.
     (e) Upon the filing of a financing statement in the office of the Secretary
of State of the State of Delaware that reasonably describes the Servicing Rights
generally and otherwise complies with the legal requirements for the form and
content of a financing statement under the UCC the Lender will have a duly
perfected first priority security interest under the UCC in all of its right,
title, and interest in, to and under such Servicing Rights, which can be
perfected by filing under the UCC.
     (f) Subject only to the terms of the related Servicing Contracts, it has
and will continue to have the full right, power and authority, to pledge the
Servicing Rights, and the pledge of such Servicing Rights may be further
assigned without any requirement, except as may be specified in the related
Servicing Contracts.
ARTICLE VII
COVENANTS
     Section 7.01 Affirmative Covenants of the Borrowers. Each Borrower
covenants and agrees with the Lender that, so long as any Loan is outstanding
and until all Obligations have been paid in full:
          (a) Compliance with Laws, Etc. It will comply in all material respects
with all applicable Requirements of Law.
          (b) Performance and Compliance with Agreements. It will comply with
all provisions, covenants and other promises required to be observed by it under
each of the Facility Documents to which it is a party.
          (c) Taxes. It will pay and discharge promptly when due all material
taxes and governmental charges imposed upon it or upon its income or profits or
in respect of its property, in each case before the same shall become delinquent
or in default and before penalties accrue thereon, unless and to the extent the
same are being contested in good faith by appropriate proceedings and with
respect to which adequate reserves shall, to the extent required by GAAP, have
been set aside.
          (d) Due Diligence. It acknowledges that the Lender, at the Lender’s
own expense except as set forth as provided herein, has the right to perform
continuing due diligence reviews with respect to the Servicing Rights and the
other Collateral, for purposes of verifying compliance with the representations,
warranties, and specifications made hereunder and under the other Facility
Documents, or otherwise. It agrees that the Lender and its Authorized
Representatives will be permitted during normal business hours to examine,
inspect, make copies of, and make extracts of, any and all documents, records,
agreements, instruments or information

13



--------------------------------------------------------------------------------



 



relating to the Collateral in its possession. Notwithstanding anything to the
contrary herein, it shall reimburse the Lender for any and all out-of-pocket
costs and expenses reasonably incurred by the Lender and its respective
designees in connection with the ongoing due diligence and auditing activities
during any period in which an Event of Default has occurred and is continuing.
          (e) Changes in Servicing Contracts. It shall provide written notice to
the Lender of any changes in any Servicing Contracts that may materially affect
the Eligible Servicing Rights within three (3) Business Days after it receives
notice thereof.
          (f) Legal existence, etc. It shall (i) preserve and maintain its legal
existence and all of its material rights, privileges, licenses and franchises;
and (ii) keep adequate records and books of account, in which complete entries
will be made in accordance with GAAP consistently applied.
          (g) [Reserved].
          (h) [Reserved].
          (i) Financial Statements. It shall deliver each of the following to
the Lender:
               (i) as soon as available, but not later than forty-five
(45) calendar days after the end of each fiscal quarter ending on March 31,
June 30 and September 30, its and its consolidated Subsidiaries’ unaudited
consolidated balance sheet as at the end of such fiscal quarter and the related
consolidated statements of income and operations for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the figures for the corresponding quarters of the
previous year, and certified by a Responsible Officer as fairly presenting, in
accordance with GAAP, consistently applied, as at the end of, and for such
period, its and its consolidated Subsidiaries’ financial position and the
results of its and its consolidated Subsidiaries’ operations;
               (ii) as soon as available, but not later than ninety (90) days
after the end of each fiscal year (including fiscal 2007) its and its
consolidated Subsidiaries’ audited consolidated balance sheet as at the end of
such fiscal year and its and its consolidated Subsidiaries’ related consolidated
statements of income and cash flows for such fiscal year, and accompanied by the
opinion of an independent certified public accountant of recognized national
standing, which report shall state that such consolidated financial statements
present fairly its and its consolidated Subsidiaries’ the financial position for
the periods indicated in conformity with GAAP applied on a basis consistent with
prior years. Such opinion shall not be qualified or limited because of a
restricted or limited examination by the independent auditor of any material
portion of its books and records and shall have no “going concern”
qualification; and
               (iii) concurrently with the delivery of the financial statements
referred to in Subsections 7.01(i)(i) and (ii), the applicable Compliance
Certificate executed by a Responsible Officer.
          (j) Required Reports; Additional Information. It will at the times
specified in Schedule 7.01(j), attached hereto, deliver to the Lender the
reports identified in such schedule, and promptly furnish to the Lender all
notices of all final written audits, examinations,

14



--------------------------------------------------------------------------------



 



evaluations, reviews and reports of its origination and servicing operations by
any state mortgage banking licensing agency or instrumentality (including those
prepared on a contract basis for any such agency) in which there are material
adverse findings, including without limitation notices of termination or
impairment of approved status, and notices of probation, suspension, or
non-renewals, and such other information, documents, records or reports with
respect to the Collateral or the conditions or its operations, financial or
otherwise, as the Lender may from time to time reasonably request.
          (k) [Reserved].
          (l) Quality Control. It shall conduct quality control reviews of its
servicing operations in accordance with industry standards and Investor
requirements. It shall report to Lender quality control findings as such reports
are produced and upon reasonable request by Lender.
          (m) Special Affirmative Covenants Concerning Servicing Rights.
               (i) It will warrant and will forever defend the right, title and
interest of the Lender in and to the Servicing Rights pledged to the Lender
against the claims and demands of all Persons whomsoever, subject to the
restrictions imposed by the Servicing Contracts to the extent that such
restrictions are valid and enforceable under the applicable UCC and other
Requirements of Law.
               (ii) It shall preserve the security interests granted hereunder
and upon request by the Lender undertake all actions which are necessary or
appropriate, in the reasonable judgment of the Lender, to (i) maintain the
Lender’s security interest (including the priority thereof) in the Collateral in
full force and effect at all times (including upon a change of control with
respect to it), and (ii) preserve and protect the Collateral and protect and
enforce the rights of the Lender to the Collateral, including the making or
delivery of all filings and recordings (of financing or continuation
statements), or amendments thereto or assignments thereof, and such other
instruments or notices, as may be necessary or appropriate, cause to be marked
conspicuously its master data processing records with a legend, acceptable to
the Lender, evidencing that such security interest has been granted in
accordance with this Agreement.
               (iii) It shall diligently fulfill its duties and obligations
under the Servicing Contracts and shall not be declared by any Investor to be in
default; provided that it shall not be a breach of this covenant if: (a) any
Investor shall terminate its rights under any Servicing Contract, it shall repay
(without duplication of payment) to the Lender an amount equal to the excess of
the sum of the Loans then outstanding over the sum of the Borrowing Base of all
the Servicing Rights then pledged to the Lender within the time periods set
forth in Section 2.08(b) or (b) any such Servicing Contract expires in
accordance with its terms and without renewal or (c) a default declared by any
Investor in respect of a Servicing Contract arose from a failure of the
portfolio of serviced Mortgage Loans to perform as required by the related
Servicing Contract and such MBS Trustee has elected in writing to continue to
use it as servicer of both that and other pools of Mortgage Loans and individual
Mortgage Loans and has not rescinded or revoked such election.

15



--------------------------------------------------------------------------------



 



          (n) Insurance. It shall maintain errors and omissions insurance and
fidelity bond coverage in such amounts acceptable to the MBS Trustee and shall
also maintain such other insurance with financially sound and reputable
insurance companies, and with respect to property and risks of a character
usually maintained by entities engaged in the same or similar business similarly
situated, against loss, damage and liability of the kinds and in the amounts
customarily maintained by such entities.
          (o) Use of Proceeds. It shall use the proceeds of the Loans for
general corporate purposes.
          (p) Sale of Collateral. It shall provide the Lender with three
(3) Business Days’ prior written notice of material sales of any Collateral and
the proceeds thereof shall be applied, to the extent that there exists, or such
sale results in, a failure to satisfy any Borrowing Base Deficiency, until such
Borrowing Base Deficiency is cured.
          (q) Consents to Servicing Agreements. With respect to each Servicing
Contract, it shall use its reasonable best efforts to obtain from the relevant
MBS Trustee, Investors and, if applicable, any bond insurers, a consent to the
assignment of the MSRs arising thereunder by the Lender to a third party
purchaser upon exercise of its rights in accordance with Section 8.02(b). The
consents must be acceptable to the Lender in its sole and absolute discretion.
          (r) On or before May 17, 2008, the Borrowers will provide the Lender
with UCC and other customary judgment and tax lien searches performed against
each Borrower in all relevant jurisdictions (“Search Results”) and the Borrower
will use its commercially best efforts to file, or cause to be filed, any UCC-3
Financing Statements required to terminate or amend any Search Results that the
Lender, in its reasonable opinion, deems adverse to its security interest in any
part of the Collateral.
     Section 7.02 Negative Covenants of the Borrowers. Each Borrower covenants
and agrees with the Lender that, so long as any Loan is outstanding and until
all Obligations have been paid in full, it shall not:
          (a) Other than in accordance with Section 7.02(c), take any action
that would directly or indirectly materially impair or materially adversely
affect its title to, or the value of, the Eligible Servicing Rights;
          (b) create, incur or permit to exist any lien, encumbrance or security
interest in or on the Collateral except (i) the security interest granted
hereunder in favor of the Lender or (ii) the rights of the Investors under the
Servicing Contracts, or assign any right to receive income in respect thereof
except as permitted in Section 7.02(c);
          (c) sell or otherwise dispose of any Collateral (other than sales or
dispositions of Servicing Rights (i) resulting from the payoff of the related
Mortgage Loans or the repurchase of the related Mortgage Loans by the it,
(ii) as required by relevant Servicing Contracts or (iii) in the ordinary course
of its servicing business) except as expressly permitted by this Agreement;

16



--------------------------------------------------------------------------------



 



          (d) engage in any line or lines of business activity other than the
businesses in substantially the same fields of enterprise are presently
conducted by it;
          (e) (i) amend, modify or waive any term or condition of any Facility
Document, (ii) consent to any amendment, modification or waiver of any term or
condition of any Facility Document, without the prior written consent of the
Lender, which consent shall not be unreasonably withheld; provided that if the
amendment of a Servicing Contract is done unilaterally by the related Investor,
the prior written consent of the Lender is not required;
          (f) change the state of its organization unless it shall have given
the Lender at least 30 days’ prior written notice thereof and unless, prior to
any such change, it shall have filed, or caused to be filed, such financing
statements or amendments as the Lender determines may be reasonably necessary to
continue the perfection of the Lender’s interest in the Collateral;
          (g) appoint any subservicers with respect to any Servicing Rights
pledged to the Lender pursuant to this Agreement; and
          (h) take and has not taken any action that would directly or
indirectly materially impair or materially adversely affect its title to, or the
value, of the Eligible Servicing rights or materially increase its duties,
responsibilities or obligations.
     Section 7.03 Notice of Certain Occurrences. Each Borrower covenants and
agrees with the Lender that, so long as any Loan is outstanding and until all
Obligations have been paid in full:
          (a) Defaults. As soon as possible, but in any event within one
Business Day, after the occurrence of its knowledge of any Default, it shall
furnish to the Lender a written statement of a Responsible Officer setting forth
details of such Default and the action that it proposes to take with respect
thereto;
          (b) Litigation. As soon as possible, but in any event within three
(3) Business Days, after its knowledge thereof, it shall furnish to the Lender
notice of any material action, suit or proceeding instituted by or against it,
any of its Subsidiaries in any federal or state court or before any commission,
regulatory body or Governmental Authority;
          (c) Material Adverse Effect. Upon it becoming aware of any default
related to any Collateral, any Material Adverse Effect and any event or change
in circumstances which should reasonably be expected to have a Material Adverse
Effect;
          (d) Change of Control. It shall furnish the Lender notice of any
Change of Control upon the occurrence of such event;
          (e) [Reserved].
          (f) Servicing Contract Transfer. The transfer, expiration without
renewal, termination or other loss of all or any part of any servicing contract
to which Fannie Mae or Freddie Mac is a party (or the termination or replacement
of it thereunder), the reason for such transfer, loss or replacement, if known
to it and the effects that such transfer, loss or replacement

17



--------------------------------------------------------------------------------



 



will have (or will likely have) on the prospects for full and timely collection
of all amounts owing to it under or in respect of the Borrower’s servicing
contract;
          (g) [Reserved].
          (h) Investor Notices. Copies of all notices it receives from Fannie
Mae or Freddie Mac that materially affect the Eligible Servicing Rights and any
demand by Fannie Mae or Freddie Mac for the repurchase of or indemnification
with respect to a mortgage loan and the reason for such repurchase or
indemnification within three (3) Business Days after it receives notice thereof;
and
          (i) Other. Promptly, from time to time, it will furnish to the Lender
such other information, documents, records or reports with respect to the
Collateral or its corporate affairs, conditions or operations, financial or
otherwise, as the Lender may from time to time reasonably request.
ARTICLE VIII
EVENTS OF DEFAULT
     Section 8.01 Events of Default. The following events shall be “Events of
Default”:
          (a) The Borrowers shall fail to make any payment or deposit to be made
by them hereunder when due (whether at stated maturity, upon acceleration, or at
mandatory prepayments);
          (b) Any representation or warranty made or deemed to be made by a
Borrower (or any of such Borrower’s officers) under or in connection with this
Agreement (other than Section 6.02(c)), any other Facility Document or any
written information, certificate, or report delivered pursuant hereto shall
prove to have been false or incorrect in any material respect when made or
repeated or deemed to have been made or repeated, and, if capable of being
cured, such breach is not remedied for the period required to remedy such
default as quickly as reasonably possible but in no event for a period in excess
of 30 days after the earlier of (i) a Responsible Officer of such Borrower
having actual knowledge thereof and (ii) written notice of such default from the
Lender;
          (c) A Borrower (x) shall fail to comply with the requirements of
Section 7.01(f), Section 7.02, or Section 7.03 hereof and such default continues
unremedied for a period of one (1) Business Day after the earlier of (i) a
Responsible Officer of such Borrower having actual knowledge thereof and
(ii) written notice of such default from the Lender, or (y) shall fail to
perform or observe in any material respect any term, covenant or agreement
contained in this Agreement or any other Facility Document (other than with
respect to the making of any payment or other breach under this Article 8 or as
set forth in clause (x) of this Section 8.01(c)) on its part to be performed or
observed and any such failure shall remain unremedied for the period required to
remedy such default as quickly as reasonably possible but in no event for a
period in excess of 30 days, other than for a failure to comply with
Section 7.01(d) which shall not exceed 10 Business Days, after the earlier of
(i) a Responsible Officer of such Borrower having actual knowledge thereof and
(ii) written notice of such default from the Lender;

18



--------------------------------------------------------------------------------



 



          (d) An Event of Bankruptcy shall have occurred with respect to a
Borrower;
          (e) [Reserved];
          (f) If at any time, (i) a servicer rating of at least “RPS3” with
respect to Fitch is not assigned to ResCap, or (ii) (A) a master servicer rating
of at least “Average” with respect to S&P and “SQ3” with respect to Moody’s is
not assigned to RFC, and (B) a servicer rating of at least “Average” with
respect to S&P is not assigned to GMAC Mortgage;
          (g) [Reserved];
          (h) [Reserved];
          (i) [Reserved];
          (j) The failure of ResCap to maintain a net worth that complies with
the minimum consolidated tangible net worth covenant or any other financial
covenant contained in the 364-Day Agreement, as subsequently amended or
replaced;
          (k) Any payment of Indebtedness of ResCap in excess of $50,000,000,
individually or in the aggregate, is (i) not paid when due or within any
applicable cure period set forth in any agreement or instrument relating to such
indebtedness or (ii) declared due and payable, before its normal or agreed
maturity by reason of default (however described);
          (l) The failure by either Borrower to pay one or more final judgments
for the payment of money aggregating in excess of $10,000,000 rendered against
such Borrower which are not, within 30 days after entry thereof, bonded,
discharged or stayed pending appeal, or are not discharged within 30 days after
the expiration of such stay;
          (m) (1) The failure of either Borrower to be an approved servicer
under any Servicing Contract with respect to which any Eligible Servicing Rights
pledged under this Agreement relate, (2) either Borrower fails to service in
accordance with any Servicing Contract and the Lender determines in its good
faith discretion that such failure may have a Material Adverse Effect,
(3) either Borrower is terminated as servicer with respect to any Eligible
Servicing Rights (except if the provisions of Section 7.01(m)(iii)(a)-(c) are
met), or (4) receipt by either Borrower of a notice from any MBS Trustee
indicating material breach, default or material non-compliance by such Borrower
which the Lender reasonably determines may entitle such MBS Trustee to terminate
such Borrower, which notice has not been rescinded or nullified within five
(5) Business Days of its receipt by such Borrower or such lesser time as Lender
believes is necessary to protect its interest and provides such Borrower with
written notice thereof, as the case may be;
          (n) Any “event of default” or any other default which permits a demand
for, or requires, the early repayment of obligations due by ResCap, in either
case which remains after the expiration of any applicable grace period under
such agreement, and relating to the Indebtedness of ResCap, as applicable which
Indebtedness is in an amount individually or in the aggregate greater than
$50,000,000;

19



--------------------------------------------------------------------------------



 



          (o) Any event or change in circumstances that could reasonably be
expected to have a Material Adverse Effect on either Borrower’s mortgage
servicing business, financial condition or operations;
          (p) The Lender does not, or ceases to, have a first priority perfected
security interest in the Collateral or any material part thereof, other than as
a result of a release of such security interest by the Lender and such default
continues unremedied for a period of one (1) Business Day after the earlier of
(i) a Responsible Officer of either Borrower having actual knowledge thereof and
(ii) written notice of such default from the Lender;
          (q) A Change of Control shall occur with respect to either Borrower,
without the prior written consent of Lender, which consent shall not be
unreasonably withheld;
          (r) Either Borrower shall at any time and for any reason no longer be
approved as an owner of servicing rights by Fannie Mae and Freddie Mac or any
other event shall occur with respect to Fannie Mae or Freddie Mac that could
have a Material Adverse Effect; and
          (s) [Reserved].
     Section 8.02 Remedies.
          (a) Optional Acceleration. Upon the occurrence of an Event of Default
(other than an Event of Default described in Section 8.01(d)), the Lender may by
written notice to the Borrowers, terminate the Facility and declare all Loans
and all other Obligations to be immediately due and payable.
          (b) Automatic Acceleration. Upon the occurrence of an Event of Default
described in Section 8.01(d), the Loans and all other Obligations shall be
immediately due and payable upon the occurrence of such event, without demand or
notice of any kind.
          (c) Remedies. Upon any acceleration of the Loans pursuant to this
Section 8.02, the Lender, in addition to all other rights and remedies under
this Agreement or otherwise, shall have all other rights and remedies provided
under the UCC of each applicable jurisdiction and other applicable laws, which
rights shall be cumulative. The Borrowers agree, upon the occurrence of an Event
of Default and notice from the Lender, to assemble, at their expense, all of the
Collateral that is in their possession (whether by return, repossession, or
otherwise) at a place designated by the Lender. All out-of-pocket costs incurred
by the Lender in the collection of all Obligations, and the enforcement of its
rights hereunder, including reasonable attorneys’ fees and legal expenses, shall
be paid out of the Collateral. Without limiting the foregoing, upon the
occurrence of an Event of Default and the acceleration of the Loans pursuant to
this Section 8.02, the Lender may, to the fullest extent permitted by applicable
law, without notice, advertisement, hearing or process of law of any kind,
(i) enter upon any premises where any of the Collateral which is in the
possession of the Borrowers (whether by return, repossession, or otherwise) may
be located and take possession of and remove such Collateral, (ii) sell any or
all of such Collateral, free of all rights and claims of the Borrowers therein
and thereto, at any public or private sale, and (iii) bid for and purchase any
or all of such Collateral at any such sale. Any such sale shall be conducted in
a commercially reasonable manner and in accordance with

20



--------------------------------------------------------------------------------



 



applicable law. The Borrowers hereby expressly waive, to the fullest extent
permitted by applicable law, any and all notices, advertisements, hearings or
process of law in connection with the exercise by the Lender of any of its
rights and remedies upon the occurrence of an Event of Default. Each of the
Lender and the Borrowers shall have the right (but not the obligation) to bid
for and purchase any or all Collateral at any public or private sale. The
Borrowers hereby agree that in any sale of any of the Collateral, the Lender is
hereby authorized to comply with any limitation or restriction in connection
with such sale as it may be advised by counsel is necessary in order to avoid
any violation of applicable law (including, without limitation, compliance with
such procedures as may restrict the number of prospective bidders and
purchasers, require that such prospective bidders and purchasers have certain
qualifications, and restrict such prospective bidders and purchasers to Persons
who will represent and agree that they are purchasing for their own account for
investment and not with a view to the distribution or resale of such
Collateral), or in order to obtain any required approval of the sale or of the
purchaser by any Governmental Authority, and the Borrowers further agree that
such compliance shall not result in such sale being considered or deemed not to
have been made in a commercially reasonable manner. The Lender shall not be
liable for any sale, private or public, conducted in accordance with this
Section 8.02(c). If an Event of Default occurs, and upon acceleration of the
Loans hereunder, the Loans and all other Obligations shall be immediately due
and payable, and collections on the Eligible Servicing Rights and proceeds of
sales and securitizations of Eligible Servicing Rights, and other Collateral
will be used to pay the Obligations.
     Section 8.03 Collection Accounts; Application of Proceeds.
          (a) Collection Accounts. On or before the Closing Date, the Borrowers
and the Lender shall establish at LaSalle Bank National Association (the
“Collection Account Bank”) in the name of the Lender a non-interest bearing
segregated special purpose trust account (such account being herein called the
“Collection Accounts” and being identified as: (i) for RFC: Account No. 725378.1
with Account Name “LaSalle Trust — RFC/GMAC Servicing Rights Collection Acct,”
and (ii) for GMAC Mortgage: Account No. 725377.1 with Account Name “LaSalle
Trust — GMACM/GMAC Servicing Rights Collection Acct”). The Borrowers and the
Lender hereby agree that upon the occurrence of and during the continuation of
an Event of Default, only the Lender may make withdrawals from the Collection
Accounts. Upon notice from the Lender that an Event of Default has occurred and
is continuing, all Collections in respect of the Collateral shall be deposited
directly into the Collection Accounts, and any funds received by either Borrower
in respect of any Collections in respect of the Collateral which for any reason
have not yet been deposited into the Collection Accounts shall be deemed to be
held by such Borrower as the case may be, in trust for the Lender and shall not
be used by either Borrower for any purposes whatsoever.
          (b) Distributions from the Collection Accounts. On each Business Day
during which an Event of Default has occurred and is continuing hereunder, the
Lender shall apply Collections in the following order:
               (i) to pay to the Lender, any fees due pursuant to the terms
hereof;

21



--------------------------------------------------------------------------------



 



               (ii) if a Borrower is then servicing the Eligible Servicing
Rights pledged as Collateral hereunder, to pay to such Borrower (x) the Borrower
Default Servicing Fee and (y) the Recovered Advance Amount to an account
specified in writing by such Borrower;
               (iii) to pay the Lender, accrued interest and Breakage Costs, if
any, then due on the Outstanding Aggregate Loan Amount;
               (iv) to pay to the Lender or any Indemnified Party an amount
equal to any other amounts (including the Outstanding Aggregate Loan Amount)
then due to such Persons pursuant to this Agreement that have not been paid by
the Borrowers (and to the extent that there are insufficient funds to pay all of
the foregoing amounts, such amount shall be distributed to the foregoing
parties, pro rata in accordance with the amounts due to such parties); and
               (v) to pay any remaining amounts to the Borrowers by transferring
such amount to the account specified in writing by the Borrowers.
ARTICLE IX
ASSIGNMENT
     Section 9.01 Restrictions on Assignments. No Borrower may assign its rights
hereunder or any interest herein without the prior written consent of the
Lender. The Lender may, in the ordinary course of its business and in accordance
with applicable law, at any time assign to one or more banks or other entities
all (but not less than all) of its rights and obligations hereunder or under the
other Facility Documents; provided, that such assignment shall require the prior
consent of the Borrowers, which consent shall not be unreasonably withheld.
     Section 9.02 Evidence of Assignment; Endorsement on Notes. The Lender
hereby agrees that it shall, endorse the Notes to reflect any assignments made
pursuant to this Article IX or otherwise.
     Section 9.03 Rights of Assignee. Upon the assignment by the Lender of all
of its rights and obligations hereunder, under the Notes and under the other
Facility Documents to an assignee in accordance with Section 9.01, such assignee
shall have all such rights and obligations of the Lender as set forth in such
assignment or delegation, as applicable, and all references to the Lender in
this Agreement or any Facility Document shall be deemed to apply to such
assignee to the extent of such interest; provided that the Borrowers shall not
be liable to any assignee for amounts pursuant to Article X in excess of the
amount that would have been payable thereunder to the initial Lender. If any
interest in any Facility Document transferred to any assignee which is organized
under the laws of any jurisdiction other than the United States or any State
thereof, the transferor Lender shall cause such assignee, concurrently wit the
effectiveness of such transfer, to comply with the provisions of Section 3.02.
     Section 9.04 [Reserved].
     Section 9.05 [Reserved].

22



--------------------------------------------------------------------------------



 



ARTICLE X
INDEMNIFICATION
     Section 10.01 Indemnities by the Borrowers. Without limiting any other
rights which any such Person may have hereunder or under applicable law, the
Borrowers hereby agree to indemnify, the Lender, its Affiliates, successors,
permitted transferees and assigns and all officers, directors, shareholders,
controlling persons, employees and agents of any of the foregoing (each an
“Indemnified Party”), forthwith on demand, from and against any and all damages,
losses, claims, liabilities and related costs and expenses, including reasonable
attorneys’ fees and disbursements (all of the foregoing being collectively
referred to as “Indemnified Amounts”) awarded against or incurred by any of them
arising out of or as a result of this Agreement, the other Facility Documents,
or any transaction contemplated hereby or thereby excluding, however,
(a) Indemnified Amounts to the extent a court of competent jurisdiction
determines that they resulted from negligence, bad faith or willful misconduct
on the part of such Indemnified Party, (b) in the event that the Lender has
assigned its rights or delegated its obligations in respect of this Agreement,
and the Indemnified Amounts with respect to such assignee exceed the Indemnified
Amounts that would otherwise have been payable by the Borrowers to the Lender,
the amount of such excess, and (c) any lost profits or indirect, exemplary,
punitive or consequential damages of any Indemnified Party. In any suit,
proceeding or action brought by the Lender in connection with any Collateral for
any sum owing thereunder, or to enforce any provisions of any Collateral, the
Borrowers will save, indemnify and hold the Lender harmless from and against all
expense, loss or damage suffered by reason of any defense, set-off,
counterclaim, recoupment or reduction or liability whatsoever of the account
debtor or obligor thereunder, arising out of a breach by either Borrower of any
obligation thereunder or arising out of any other agreement, indebtedness or
liability at any time owing to or in favor of such account debtor or obligor or
its successors from the Borrowers. The Borrowers also agree to reimburse the
Lender as and when billed by the Lender for all the Lender’s reasonable
out-of-pocket costs and expenses incurred in connection with the enforcement or
the preservation of the Lender’s rights under this Agreement, the Note, any
other Facility Document or any transaction contemplated hereby or thereby,
including without limitation the reasonable fees and disbursements of its
counsel. The Borrowers hereby acknowledge that, notwithstanding the fact that
the Note is secured by the Collateral, the obligation of the Borrowers under the
Note is a recourse obligation of the Borrowers. Under no circumstances shall any
Indemnified Party be liable to the Borrowers for any lost profits or indirect,
exemplary, punitive or consequential damages.
     Section 10.02 General Provisions. If for any reason the indemnification
provided above in Section 10.01 (and subject to the limitations on
indemnification contained therein) is unavailable to an Indemnified Party or is
insufficient to hold an Indemnified Party harmless on the basis of public
policy, then the Borrowers shall contribute to the amount paid or payable by
such Indemnified Party as a result of such loss, claim, damage or liability in
such proportion as is appropriate to reflect not only the relative benefits
received by such Indemnified Party on the one hand and the Borrowers on the
other hand but also the relative fault of such Indemnified Party as well as any
other relevant equitable considerations.

23



--------------------------------------------------------------------------------



 



     The provisions of this Article X shall survive the termination of this
Agreement and the payment of the Obligations.
ARTICLE XI
MISCELLANEOUS
     Section 11.01 Amendments, Etc. Neither this Agreement nor any provision
hereof may be amended, supplemented, or modified except pursuant to an agreement
or agreements in writing entered into by each Borrower and the Lender.
     Section 11.02 Notices, Etc. All notices and other communications provided
for hereunder shall, unless otherwise stated herein, be in writing (including
facsimile communication) and shall be personally delivered or sent by certified
mail or overnight air courier, postage prepaid, or by facsimile, to the intended
party at the address or facsimile number of such party set forth opposite its
name on Schedule 11.02 or at such other address or facsimile number as shall be
designated by such party in a written notice to the other parties hereto. All
such notices and communications shall be effective, (i) if personally delivered,
when received, (ii) if sent by overnight air courier, the next Business Day
after delivery to the related air courier service, if delivery is guaranteed as
of the next Business Day, (iii) if sent by certified mail, three Business Days
after having been deposited in the mail, postage prepaid, and (iv) if
transmitted by facsimile, when sent, receipt confirmed by telephone or
electronic means, if sent during business hours (if sent after business hours,
then on the next Business Day) except that notices and communications pursuant
to Article I shall not be effective until received.
     Section 11.03 No Waiver; Remedies. No failure on the part of the Lender to
exercise, and no delay in exercising, any right hereunder shall operate as a
waiver thereof; nor shall any single or partial exercise of any right hereunder
preclude any other or further exercise thereof or the exercise of any other
right. The remedies herein provided are cumulative and not exclusive of any
remedies provided by law.
     Section 11.04 Binding Effect; Assignability. This Agreement shall be
binding upon and inure to the benefit of each Borrower and the Lender, and their
respective successors and assigns, provided, however, that nothing in the
foregoing shall be deemed to authorize any assignment not permitted in
Section 9.01.
     Section 11.05 GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AGREEMENT
SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF
NEW YORK WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES (BUT WITH REFERENCE TO
SECTION 5-1401 OF THE NEW YORK OBLIGATION LAW, WHICH BY ITS TERMS APPLIES TO
THIS AGREEMENT). EACH PARTY HERETO HEREBY SUBMITS TO THE NONEXCLUSIVE
JURISDICTION OF THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT OF
NEW YORK FOR PURPOSES OF ALL LEGAL PROCEEDINGS ARISING OUT OF OR RELATING TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY. EACH PARTY HERETO
IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY OBJECTION WHICH
IT MAY NOW OR HEREAFTER HAVE TO THE

24



--------------------------------------------------------------------------------



 



LAYING OF THE VENUE OF ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT AND ANY CLAIM
THAT ANY SUCH PROCEEDING BROUGHT IN SUCH A COURT HAS BEEN BROUGHT IN AN
INCONVENIENT FORUM. EACH PARTY HERETO HEREBY CONSENTS TO PROCESS BEING SERVED IN
ANY SUIT, ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT, OR ANY DOCUMENT
DELIVERED PURSUANT HERETO BY THE MAILING OF A COPY THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, RETURN RECEIPT REQUESTED, TO ITS RESPECTIVE
ADDRESS SPECIFIED AT THE TIME FOR NOTICES UNDER THIS AGREEMENT OR TO ANY OTHER
ADDRESS OF WHICH IT SHALL HAVE GIVEN WRITTEN OR ELECTRONIC NOTICE TO THE OTHER
PARTIES. THE FOREGOING SHALL NOT LIMIT THE ABILITY OF ANY PARTY HERETO TO BRING
SUIT IN THE COURTS OF ANY JURISDICTION.
     EACH OF THE PARTIES HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO A TRIAL
BY JURY WITH RESPECT TO ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT.
     Section 11.06 [Reserved].
     Section 11.07 No Proceedings. The Lender hereby covenants and agrees that,
prior to the date which is one year and one day after the payment in full of the
Obligations, it will not institute against, cooperate with, encourage or join
with any other Person in instituting against, either Borrower any bankruptcy,
reorganization, arrangement, insolvency or liquidation proceedings, or other
proceedings, under any Federal or state bankruptcy or similar law; provided,
however, that nothing in this Section 11.07 shall constitute a waiver of any
right to indemnification, reimbursement or other payment from the Borrowers
pursuant to this Agreement.
     Section 11.08 Entire Agreement. This Agreement and the Facility Documents
embodies the entire agreement and understanding of the parties hereto and
supersedes any and all prior agreements, arrangements and understanding relating
to the matters provided for herein.
     Section 11.09 Acknowledgement. Each Borrower hereby acknowledges that:
          (a) it has been advised by counsel in the negotiation, execution and
deliver of this Agreement, the Note and the other Facility Documents to which it
is a party;
          (b) the Lender has no fiduciary relationship to it, and the
relationship between it and the Lender is solely that of debtor and creditor;
and
          (c) no joint venture exists among or between it and the Lender.
     Section 11.10 Captions and Cross References. The various captions
(including, without limitation, the table of contents) in this Agreement are
included for convenience only and shall not affect the meaning or interpretation
of any provision of this Agreement. References in this Agreement to any
underscored Section or Exhibit are to such Section or Exhibit of this Agreement,
as the case may be.

25



--------------------------------------------------------------------------------



 



     Section 11.11 Execution in Counterparts. This Agreement may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
agreement.
     Section 11.12 Confidentiality. Each party hereto agrees that it will hold
any confidential information received from the other party pursuant to this
Agreement or any other Facility Document, it being understood that this
Agreement is confidential information of the Lender, in strict confidence, as
long as such information remains confidential, except for disclosure to (i) its
Affiliates, (ii) its legal counsel, accountants, and other professional advisors
or to a permitted assignee or participant, (iii) regulatory officials, (iv) any
Person as requested pursuant to or as required by law, regulation, or legal
process, (v) any Person in connection with any legal proceeding to it is a
party, (vi) rating agencies if requested or required by such agencies in
connection with a rating, and (vii) any Investor or MBS Trustee. This
Section 11.12 shall survive termination of this Agreement.
     Section 11.13 Survival. The obligations of the Borrowers under
Sections 3.02 and 10.01 hereof shall survive the repayment of the Loans and the
termination of this Agreement. In addition, each representation and warranty
made, or deemed to be made by a request for a borrowing, herein or pursuant
hereto shall survive the making of such representation and warranty, and the
Lender shall not be deemed to have waived, by reason of making any Loan, any
Default that may arise by reason of such representation or warranty proving to
have been false or misleading, notwithstanding that the Lender may have had
notice or knowledge or reason to believe that such representation or warranty
was false or misleading at the time such Loan was made.

26



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

            RESIDENTIAL FUNDING COMPANY, LLC, as Borrower
      By:   /s/ John M. Peterson         Name:   John M. Peterson       
Title:   Treasurer     

            GMAC MORTGAGE, LLC,
as Borrower
      By:   /s/ William Casey         Name:   William Casey        Title:  
Treasurer     

            GMAC LLC,
as a Lender
      By:   /s/ David C. Walker         Name:   David C. Walker        Title:  
Group VP and Treasurer     

27



--------------------------------------------------------------------------------



 



SCHEDULE I
DEFINITIONS
     1.1. Definitions. As used in this Agreement the following terms have the
meanings as indicated:
     “364-Day Agreement” means the 364-Day Competitive Advance and Revolving
Credit Facility dated as of June 11, 2007 among ResCap, the several lenders from
time to time party thereto, the documentation agents named therein, Citibank,
N.A., as syndication agent, and JPMorgan Chase Bank, N.A., as administrative
agent, as such agreement may be amended, supplemented or modified from time to
time, and any successor agreement or other agreement replacing such agreement in
its entirety.
     “Account Control Agreements” means, collectively: (i) the Collection
Account Control Agreement dated as of April 18, 2008 among RFC, the Lender and
LaSalle Bank National Association, and (ii) the Collection Account Control
Agreement dated as of April 18, 2008 among GMAC Mortgage, the Lender and LaSalle
Bank National Association.
     “Additional Collateral” means, collectively, all Eligible Assets, Treasury
Bills, Treasury Notes or Treasury Bonds owned by the Borrowers and specifically
pledged to the Lender as secured party, from time to time, pursuant to the
Agreement.
     “Advance” means any P&I Advance, T&I Advance, Corporate Advance or S&A
Advance.
     “Affiliate” means, with respect to any Person, any other Person which,
directly or indirectly, controls, is controlled by, or is under common control
with, such Person. For purposes of this definition, “control” (together with the
correlative meanings of “controlled by” and “under common control with”) means
possession, directly or indirectly, of the power (a) to vote 20% or more of the
securities (on a fully diluted basis) having ordinary voting power for the
directors or managing general partners (or their equivalent) of such Person, or
(b) to direct or cause the direction of the management or policies of such
Person, whether through the ownership of voting securities, by contract, or
otherwise.
     “Agreement” has the meaning set forth in the preamble.
     “Ancillary Income” means all money which is due and payable in connection
with each Mortgage Loan other than the Servicing Fee and specifically including,
without limitation, late charge fees, assignment transfer fees, insufficient
funds check charges, amortization schedule fees, interest from escrow accounts
and all other incidental fees and charges and any Float Benefit, in each case,
to the extent such amounts are allocable to a Mortgage Loan, and specifically
excluding the Excluded Collateral.
     “Applicable Margin” means, with respect to all Loans, 2.00% (200 basis
points).
     “Attributed Rate” means:

Sched. I-1



--------------------------------------------------------------------------------



 



     (a) With respect to Eligible Servicing Rights, 50%;
     (b) With respect to Eligible Assets, 85%;
     (c) With respect to Treasury Bills, 98%;
     (d) With respect to Treasury Notes, 95%; and
     (e) With respect to Treasury Bonds, 92%;
provided, that no more than 50% of the Borrowing Base shall consist of
Additional Collateral described in clauses (b) through (e) above.
     “Available Loan Amount” means, on any Business Day, an amount equal to the
lesser of
     (a) the then current Commitment Amount minus the Outstanding Aggregate Loan
Amount, and
     (b) the Borrowing Base.
     “Board” means the Board of Governors of the Federal Reserve System of the
United States of America.
     “Borrower” has the meaning set forth in the preamble.
     “Borrower Default Servicing Fee” means the fee payable to the Borrowers as
compensation for servicing the Mortgage Loans when and Event of Default has
occurred and is continuing in an amount equal to $5 per Mortgage Loan per month.
     “Borrower Funding Request” means the request to fund a Loan on any Funding
Date, substantially in the form of Exhibit 2.03, delivered in accordance with
Section 2.03(b).
     “Borrowing Base” means, as of any date of determination, an amount equal to
the aggregate Collateral Value of all Collateral for Loans that have been and
remain pledged to the Lender hereunder.
     “Borrowing Base Certificate” means the borrowing base certificate,
substantially in the form of Exhibit 2.04(b), delivered by the Borrowers to the
Lender in accordance with Section 2.04(b).
     “Borrowing Base Deficiency” has the meaning set forth in Section 2.08(b).
     “Borrowing Base Report” means the borrowing base report, substantially in
the form of Exhibit 2.04(a), delivered by the Borrower in accordance with
Section 2.04(a) or (b).
     “Borrowing Base Shortfall Day” has the meaning set forth in
Section 2.08(b).
     “Breakage Costs” means, those amounts payable by the Borrowers to the
Lender in the event of (a) the payment of any principal of any Loan bearing
interest at the LIBOR Rate other

Sched. I-2



--------------------------------------------------------------------------------



 



than on the last day of an Optional Repayment Date or the Loan Repayment Date
applicable thereto (including as a result of an Event of Default), or (b) the
failure to borrow, continue or prepay any such Loan on the date specified in any
notice delivered pursuant hereto (regardless of whether such notice may be
revoked hereunder and is in fact revoked). In any such event, the Borrowers
shall compensate the Lender for the loss, cost and expense attributable to such
event, such compensation to include an amount determined by such Lender to be
the excess, if any, of (i) the amount of interest which would have accrued on
the principal amount of such Loan had such event not occurred, at the LIBOR Rate
that would have been applicable to such Loan, for the period from the date of
such event to the last day of the then current Interest Period therefor (or, in
the case of a failure to borrow or continue), for the period that would have
been the Interest Period for such Loan, over (ii) the amount of interest which
would accrue on such principal amount for such period at the interest rate which
the Lender would bid were it to bid, at the commencement of such period, for
dollar deposits of a comparable amount and period from other banks in the LIBOR
market; provided, that the Lender agree to take reasonable steps to avoid the
need for, or reduce the amount of, such compensation, in a manner that will not,
in the reasonable opinion of the Lender, be materially disadvantageous to the
Lender.
     “Business Day” means any day other than (i) a Saturday or Sunday, or (ii) a
day on which banking institutions in the State of New York are required or
authorized by law to be closed.
     “Change of Control” means ResCap ceases to own, either directly or
indirectly, free and clear all liens or other encumbrances, all of the
outstanding shares/voting stock of either Borrower on a fully diluted basis.
     “Closing Date” means the date on which all of the conditions set out in
Section 5.01 are satisfied.
     “Collateral” has the meaning set forth in Section 4.01.
     “Collateral Value” means, for purposes of determining the value of the
Borrowing Base from time to time, (x) with respect to the Additional Collateral,
the Attributed Rate for such Additional Collateral multiplied by the market
value of such Additional Collateral as determined by the Lender in its
reasonable sole discretion, and (y) with respect to the Eligible Servicing
Rights, the Attributed Rate for Eligible Servicing Rights multiplied by the
Borrowers’ book value of the Eligible Servicing Rights as determined by the
Borrowers in good faith.
     “Collection Accounts” has the meaning set forth in Section 8.03.
     “Collection Period” means, with respect to any Monthly Settlement Date, the
calendar month most recently ended.
     “Collections” means any Servicing Fees, any excess servicing rights or
retained yield, and any Ancillary Income that the Borrowers, as servicers, are
entitled to receive pursuant to the Servicing Contracts.
     “Commitment Amount” means $750,000,000. The Borrowers may elect to reduce
the Commitment Amount in accordance with Section 2.10.

Sched. I-3



--------------------------------------------------------------------------------



 



     “Commitment Reduction Date” has the meaning set forth in Section 2.10.
     “Compliance Certificate” means a certificate in form acceptable to the
Lender substantially in the form of Exhibit 7.01 hereto.
     “Corporate Advance” means, collectively, (a) any advance made by a Borrower
as servicer pursuant to the Servicing Contracts to inspect, protect, preserve or
repair properties that secure defaulted Mortgage Loans or that have been
acquired through foreclosure or deed in lieu of foreclosure or other similar
action pending disposition thereof, or for similar or related purposes,
including, but not limited to, necessary legal fees and costs expended or
incurred by a Borrower as servicer in connection with foreclosure, bankruptcy,
eviction or litigation actions with or involving Mortgagors on defaulted
Mortgage Loans, as well as costs to obtain clear title to such a property, to
protect the priority of the lien created by a Mortgage Loan on such a property,
and to dispose of properties taken through foreclosure or by deed in lieu
thereof or other similar action, (b) any advance made by a Borrower as servicer
pursuant to the Servicing Contracts to foreclose or undertake similar action
with respect to a Mortgage Loan, and (c) any other out of pocket expenses
incurred by a Borrower as servicer pursuant to the Servicing Contracts
(including, for example, costs and expenses incurred in loss mitigation efforts
and in processing assumptions of Mortgage Loans).
     “Custodial File” means with respect to any Mortgage Loan, a file pertaining
to such Mortgage Loan being held by the Custodian that contains the mortgage
documents pertaining to such Mortgage Loan.
     “Custodian” Any financial institution that holds documents for any of the
Mortgage Loans on behalf of the Investor related thereto.
     “Default” means an Event of Default or an Unmatured Event of Default.
     “Default Rate” means, with respect to any Loan for any Interest Period, and
any late payment of fees or other amounts due hereunder, the LIBOR Rate for the
related Interest Period (or for all successive Interest Periods during which
such fees or other amounts were delinquent), plus the Applicable Margin, plus 2%
per annum.
     “Dollars” or “$” means dollars in lawful money of the United States of
America.
     “Electronic Files” means the Initial Electronic File or any Subsequent
Electronic File, as the context requires.
     “Eligible Assets” means any securities issued and/or guaranteed by Fannie
Mae, Freddie Mac or Ginnie Mae that are acceptable to the Lender in its sole
discretion.
     “Eligible Seller” means a Person who sold Mortgage Loans to either
Borrower, which Mortgage Loans such Borrower subsequently resold to another
party or securitized, and retained the servicing rights and obligations with
respect thereto under a Servicing Contract.
     “Eligible Servicing Rights” means any portfolios of residential MSRs
relating to the servicing of mortgage loans serviced by a Borrower under
servicing agreements for the assets

Sched. I-4



--------------------------------------------------------------------------------



 



     described below, including the right to receive servicing fees and other
servicing compensation on the MSRs, to the maximum extent not prohibited by the
provisions of the relevant servicing agreement.

  •   Resi 1st Lien GNMA and Private/Whole Loan/Securitized     •   Resi Home
Equity Private/Whole Loan and Securitizations     •   RFC Primary MSRs Whole
Loan and Securitizations     •   RFC Master MSRs Whole Loan and Securitizations

     that are acceptable to the Lender in its sole discretion.
     “Event of Default” has the meaning set forth in Section 8.01.
     “Event of Bankruptcy” shall be deemed to have occurred with respect to a
Person if either:
     (a) a case or other proceeding shall be commenced, without the application
or consent of such Person, in any court, seeking the liquidation,
reorganization, debt arrangement, dissolution, winding up, or composition or
readjustment of debts of such Person, the appointment of a trustee, receiver,
custodian, liquidator, assignee, sequestrator or the like for such Person or all
or substantially all of its assets, or any similar action with respect to such
Person under any law relating to bankruptcy, insolvency, reorganization, winding
up or composition or adjustment of debts, and such case or proceeding shall
continue undismissed, or unstayed and in effect, for a period of 60 consecutive
days; or an order for relief in respect of such Person shall be entered in an
involuntary case under the federal bankruptcy laws or other similar laws now or
hereafter in effect;
     (b) such Person shall commence a voluntary case or other proceeding under
any applicable bankruptcy, insolvency, reorganization, debt arrangement,
dissolution or other similar law now or hereafter in effect, or shall consent to
the appointment of or taking possession by a receiver, liquidator, assignee,
trustee, custodian, sequestrator (or other similar official) for, such Person or
for arty substantial part of its property, or shall make any general assignment
for the benefit of creditors, or shall fail to, or admit in writing its
inability to, pay its debts generally as they become due; or
     (c) the board of directors or other similar governing body of such Person
(if such Person is a corporation, business trust, or similar entity) shall vote
to implement any of the actions set forth in clause (b) above.
     “Excluded Collateral” means all right, title and interest of either
Borrower, whether now owned or hereafter acquired, in, to and under its rights
to reimbursement (a) for all Advances made under the Servicing Contracts and
(b) all monies due or to become due and all amounts received or receivable with
respect thereto and all proceeds (including “proceeds” as defined in the Uniform
Commercial Code in effect in all relevant jurisdictions), together with all
rights of such Borrower to enforce such rights to reimbursement.

Sched. I-5



--------------------------------------------------------------------------------



 



     “Facility” means the loan facility provided to the Borrowers by the Lender
pursuant to this Agreement.
     “Facility Documents” means this Agreement, the Notes, the Guarantee, the
Account Control Agreement, the Servicing Contracts, and all notices,
certificates, financing statements and other documents to be executed and
delivered by the Borrowers or ResCap in connection with the transactions
contemplated by this Agreement.
     “Fannie Mae” means Fannie Mae, formerly known as The Federal National
Mortgage Association, or any successor thereto.
     “Fitch” means Fitch, Inc., and its successors in interest.
     “Float Benefit” means the net economic benefit resulting from investments
of funds representing escrow and custodial deposits held for the account of the
servicer relating to the Mortgage Loans.
     “Freddie Mac” means Freddie Mac, formerly known as The Federal Home Loan
Mortgage Corporation, or any successor thereto.
     “Funding Date” shall mean the date of any Loan advance hereunder as
provided in Section 2.03 hereof.
     “GAAP” means generally accepted accounting principles in effect from time
to time in the United States of America and applied on a consistent basis.
     “Ginnie Mae” means Ginnie Mae, formerly known as The Government National
Mortgage Association, or any successor thereto.
     “Governmental Authority” means any nation or government, any state or other
political subdivision thereof, any municipality and any entity exercising
executive, legislative, judicial, regulatory or administrative functions of or
pertaining to government.
     “Guarantee” means the guarantee dated as of April 18, 2008, executed by
ResCap in favor of the Lender.
     “Indebtedness” means as to any Person, (a) obligations created, issued or
incurred by such Person for borrowed money (whether by loan, the issuance and
sale of debt securities or the sale of property to another Person subject to an
understanding or agreement, contingent or otherwise, to repurchase such property
from such Person); (b) obligations of such Person to pay the deferred purchase
or acquisition price of property or services, other than trade accounts payable
(other than for borrowed money) arising, and accrued expenses incurred, in the
ordinary course of business so long as such trade accounts payable are payable
within 90 days of the date the respective goods are delivered or the respective
services are rendered; (c) indebtedness of others secured by a Lien on the
property of such Person, whether or not the respective indebtedness so secured
has been assumed by such Person; (d) obligations (contingent or otherwise) of
such Person in respect of letters of credit or similar instruments issued or
accepted by banks and other financial institutions for account of such Person;
(e) capital lease obligations

Sched. I-6



--------------------------------------------------------------------------------



 



of such Person; (f) obligations of such Person under repurchase agreements or
like arrangements; (g) indebtedness of others guaranteed by such Person; (h) all
obligations of such Person incurred in connection with the acquisition or
carrying of fixed assets by such Person; (i) indebtedness of general
partnerships of which such Person is a general partner; and (j) any other
indebtedness of such Person by a note, bond, debenture or similar instrument.
     “Indemnified Amounts” has the meaning set forth in Section 10.01.
     “Indemnified Party” has the meaning set forth in Section 10.01.
     “Initial Borrowing Base Report” means the borrowing base report,
substantially in the form of Exhibit 2.04, delivered by the Borrower in
accordance with Section 2.04(a) based on the Initial Electronic File.
     “Initial Borrower Funding Request” means the request to fund the Loan on
the Initial Funding Date, substantially in the form of Exhibit 2.03, delivered
in accordance with Section 2.03(a), that is current as of the end of the
previous calendar month.
     “Initial Electronic File” means the electronic file, containing the
information set out in Exhibit 4.08 as of the close of business on or about
April 14, 2008, delivered by the Borrowers to the Lender pursuant to
Section 2.03(a).
     “Initial Funding Date” means the Funding Date on which the first Loan is
made pursuant to this Agreement, as specified in the Initial Borrower Funding
Request.
     “Interest Period” means, for any Loan, (i) an initial period beginning on
the Funding Date for such Loan and ending on the last day of the calendar month
in which such Funding Date occurs; and (ii) subsequent consecutive periods
thereafter, beginning on the first day of each subsequent calendar month and
ending on the earlier of (x) the last day of the same calendar month in which
such Interest Period began and (y) the Loan Repayment Date.
     “Interest Rate” means, with respect to all Loans, the LIBOR Rate plus the
Applicable Margin, payable on the last Business Day of each Interest Period.
     “Investment Company Act” means the Investment Company Act of 1940, as
amended, together with the rules and regulations promulgated thereunder.
     “Investor” shall mean the trust owning mortgage loans that have been
securitized or Persons who have purchased whole loans in servicing retained
form.
     “Lender” has the meaning set forth in the preamble.
     “LIBOR Rate” means, with respect to any Loan for any Interest Period, the
rate appearing on Page 3750 of the Dow Jones “Markets” screen (or on any
successor or substitute page of such service, or any successor to or substitute
for such service, providing rate quotations comparable to those currently
provided on such page of such service, as determined by the Lender from time to
time for purposes of providing quotations of interest rates applicable to dollar
deposits in the London interbank market) at approximately 11:00 a.m., London
time, two Business Days prior to

Sched. I-7



--------------------------------------------------------------------------------



 



the commencement of such Interest Period, as the rate for dollar deposits with a
maturity of one (1) month. In the event that such rate is not available at such
time for any reason, then the “LIBOR Rate” with respect to such Interest Period
shall be the rate at which dollar deposits of an amount comparable to the amount
of the requested Loan and for a maturity of one (1) month are offered by the
principal London office of JPMorgan Chase Bank in immediately available funds in
the London interbank market at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of such Interest Period.
     “Lien” means with respect to any property or asset of any Person (a) any
mortgage, lien, pledge, charge or other security interest or encumbrance of any
kind in respect of such property or asset or (b) the interest of a vendor or
lessor arising out of the acquisition of or agreement to acquire such property
or asset under any conditional sale agreement, lease purchase agreement or other
title retention agreement, and in each case, other than the Investor’s rights
and interests in the related Servicing Rights.
     “Loan Documents” means this Agreement, the Notes, the Guarantee, the
Account Control Agreement, and all notices, certificates, financing statements
and other documents to be executed and delivered by the Borrowers or ResCap in
connection with the transactions contemplated by this Agreement.
     “Loan Repayment Date,” means the earlier of (i) October 17, 2008, or if
such day is not a Business Day, the immediately preceding Business Day,
(ii) upon the Borrowers’ receipt of a commitment from a third-party lender for a
replacement facility to be secured by the Collateral, the day specified by
either the Borrowers or the Lender upon at least 20 Business Days’ written
notice, or (iii) such earlier date as may be notified by Lender in accordance
with Section 8.02(a); provided however that the Loan Repayment Date may be
extended or accelerated by the mutual agreement of the Lender and Borrowers.
     “Loans” has the meaning set forth in Section 2.01.
     “Material Adverse Effect” means a material adverse effect on (i) the
assets, business, operations, property, or financial condition of the Borrowers,
(ii) the ability of the Borrowers to perform its obligations under any of the
Facility Documents to which it is a party, (iii) the validity or enforceability
of any of the Facility Documents, or (iv) the enforceability, perfection or
priority of the Lender’s security interest in the Collateral.
     “MBS” means Mortgage Backed Security.
     “MBS Pool” means pools of Mortgage Loans that are sold into securities.
     “MBS Trust” means any of the trusts or trust estates in which the Mortgage
Loans being serviced by either Borrower are held by the related MBS Trustee.
     “MBS Trustee” means a trustee of an MBS Trust.
     “Monthly Settlement Date” means the 20th day of each calendar month or, if
such 20th is not a Business Day, the first Business Day thereafter, commencing
May 20, 2008.

Sched. I-8



--------------------------------------------------------------------------------



 



     “Moody’s” means Moody’s Investors Service, Inc. or its successor in
interest.
     “Mortgage” means a mortgage, mortgage deed, deed of trust, or other
instrument creating a first lien on or first priority security interest in an
estate in fee simple in real property securing a Mortgage Note including any
riders, assumption agreements or modifications relating thereto.
     “Mortgage File” means, with respect to any Mortgage Loan, a file or files
pertaining to such Mortgage Loan that contains the mortgage documents pertaining
to such Mortgage Loan and any additional mortgage documents pertaining to such
Mortgage Loan required by the Lender.
     “Mortgage Loan” means any mortgage loan or installment sales contract or
similar asset serviced by either Borrower pursuant to a Servicing Contract.
     “Mortgage Note” means note or other evidence of indebtedness of a Mortgagor
secured by a Mortgage pertaining to a Mortgage Loan.
     “Mortgagor” means the obligor on a Mortgage Note.
     “MSRs” means master servicing rights, servicing rights and primary
servicing rights arising under Servicing Contracts.
     “Note” means the promissory note of the Borrowers issued to the Lender, in
substantially the form of Exhibit 2.02(a), as amended from time to time, and any
replacement thereof or substitution therefor.
     “Obligations” means the Outstanding Aggregate Loan Amount, all accrued
interest thereon and all other amounts payable by the Borrowers to the Lender
pursuant to this Agreement, the Note or any other Facility Document.
     “Outstanding Aggregate Loan Amount” means, at any time, the aggregate
principal amount of the Loans funded by the Lender, minus the aggregate amount
of payments received by the Lender prior to such time and applied to reduce the
principal amount of the Loans.
     “P&I” means principal and interest.
     “P&I Advance” means any advance disbursed by either Borrower as servicer
pursuant to any Servicing Contract of delinquent interest and/or principal on
the related Mortgage Loans.
     “Person” means any individual, corporation, estate, partnership, limited
liability company, limited liability partnership, joint venture, association,
joint-stock company, business trust, trust, unincorporated organization,
government or any agency or political subdivision thereof, or other entity of a
similar nature.
     “Pool” means group of Mortgage Loans, which are the security for a
mortgage-backed security issued by any Investor.
     “Prepayment Notice” means a notice substantially in the form of Exhibit
2.08(b).

Sched. I-9



--------------------------------------------------------------------------------



 



     “Recourse Servicing Obligations” means with respect to any Mortgage Loan,
(a) any obligation or liability (actual or contingent) of the servicer in
respect of such Mortgage Loan to indemnify the relevant Investor for any losses
incurred in respect of any Mortgage Loan that was determined at the time of sale
to have been ineligible for sale to the applicable Investor due to a breach of
one or more representations and warranties but accepted for purchase subject to
any waiver and indemnity obligations, or (b) any other obligations described
from time to time as being sold “with recourse”.
     “Recovered Advance Amount” means amounts paid from time to time pursuant to
Section 8.03(b) hereof to the extent the servicer has recovered such amounts
during the related Collection Period from proceeds received from the related
Mortgagor or from the related mortgage insurance or related guaranty claim
receipts, the amount of all P&I Advances, Prepayment Interest Shortfall advances
and Corporate Advances theretofore made by the Borrowers which have not
previously been reimbursed.
     “Related Escrow Account Balances” means the balance, on the related Funding
Date, of any escrow or impound accounts maintained by either Borrower which
relate to any Mortgage Loan, including, without limitation, items escrowed for
mortgage insurance, property taxes (either real or personal), hazard insurance,
flood insurance, ground rents, or any other escrow or impound items required by
any Mortgage Note or Mortgage, reduced by any unpaid real estate taxes or
insurance premiums required to be paid by such Borrower, with respect to which
amounts have been escrowed by the related Mortgagor.
     “Related Principal and Interest Custodial Accounts” means all principal and
interest custodial accounts maintained by either Borrower that relate to any
Mortgage Loan or Pool.
     “Relevant Electronic File” means, on any Business Day, the most recently
delivered Electronic File that was delivered at least three Business Days prior
to such date of determination (or such lesser number of days as of the Lender
may deem acceptable from time to time in its sole discretion).
     “Repayment Notice” means a notice substantially in the form of Exhibit
2.08(a).
     “Requirements of Law” means, with respect to any Person or any of its
property, the certificate of incorporation or articles of association and
by-laws, certificate of limited partnership, limited partnership agreement or
other organizational or governing documents of such Person, and any law, treaty,
rule or regulation, or determination of any arbitrator or Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject, whether
Federal, state or local (including, without limitation, usury laws, the Federal
Truth in Lending Act and retail installment sales acts).
     “ResCap” means Residential Capital, LLC, a Delaware limited liability
company and its successor in interest.
     “Responsible Officer” means (a) with respect to each Borrower, the chief
executive officer, president, chief financial officer, treasurer, assistant vice
president, assistant treasurer, secretary or assistant secretary of such
Borrower, or any other officer having substantially the

Sched. I-10



--------------------------------------------------------------------------------



 



same authority and responsibility; provided, that with respect specifically to
the obligations of each Borrower set forth in Section 7.01(i) hereof, only the
chief financial officer, treasurer, assistant treasurer, or comptroller of such
Borrower Party shall be deemed to be a Responsible Officer; and (b) with respect
to the Lender, a lending officer charged with responsibility for the day to day
management of the relationship of such institution with such Borrower.
     “S&A Advance” means (a) any amount paid by either Borrower to any Investor
to repurchase a Mortgage Loan previously sold by such Borrower to such Investor
due to an ineligibility of such Mortgage Loan for sale for such Investor, and
(b) any amount required to be paid by such Borrower to such Investor or an MBS
Trust as a result of an overstated principal balance by an Eligible Seller with
respect to a Mortgage Loan sold by such Eligible Seller to such Borrower and
further conveyed by such Borrower to such Investor or an MBS Trust, in respect
of either of which such Borrower has a valid and enforceable contractual claim
against an Eligible Seller who had sold such Mortgage Loan to such Borrower to
repurchase such Mortgage Loan from such Borrower for at least the same amount
paid by such Borrower to such Investor or an MBS Trust to repurchase such
Mortgage Loan.
     “S&P” means Standard & Poor’s, a division of The McGraw Hill Companies,
Inc.
     “Servicing Contract” means any agreement, whether titled a “servicing
agreement,” a “pooling and servicing agreement,” a “sale and servicing
agreement,” or otherwise, pursuant to which either of the Borrowers is obligated
to perform collection, enforcement or foreclosure services with respect to, or
to maintain and remit any funds collected from persons obligated on, (i) any
loan transferred (whether absolutely or for security) to the issuer, as
identified in the second column of each of Schedule II-A, Schedule II-D and
Schedule II-F, of any of the series as identified by series name in the first
column of such Schedules, (ii) any loan transferred by RFC under an agreement
designated by the series name identified in the first column of each of Schedule
II-B and Schedule II-C, or (iii) any pool of loans transferred by GMAC Mortgage
to any investor on any of the dates identified on each of Schedule II-E and
Schedule II-G but excluding any pool of loans transferred on any such dates
either (a) pursuant to any agreement to which Fannie Mae or Freddie Mac is a
party, or (b) to an entity serving as a trustee for others; and with respect to
(i)-(iii), as such Schedules may be amended, modified or replaced by the
Borrowers from time to time with the prior written consent of the Lender, which
consent shall not be unreasonably withheld.
     “Servicing Fee” means the total amount of the fee payable to the Borrowers
as compensation for servicing and administering the Mortgage Loans.
     “Servicing Rights” means each Borrower’s right, title and interest in, to
and under each Servicing Contract, whether now or hereafter existing, acquired
or created, whether or not yet accrued, earned, due or payable, as well as all
other present and future right and interest under such Servicing Contract,
including, without limitation, the right (i) to receive the Servicing Fee income
payable after the related Funding Date (including without limitation, any
Uncollected Fees), (ii) to receive reimbursement for any Advances, (iii) any and
all Ancillary Income received after the related Funding Date, (iv) to hold and
administer the Related Escrow Account Balances, (v) to hold and administer, in
accordance with the applicable Servicing Contract, the Related Principal and
Interest Custodial Account, the Custodial File, and the Mortgage File

Sched. I-11



--------------------------------------------------------------------------------



 



arising from or connected to the servicing of such Mortgage Loan under this
Agreement and (vi) all proceeds, income, profits, rents and products of any of
the foregoing; but with respect to (i)-(vi) above specifically excluding the
Excluded Collateral.
     “Solvent” means, with respect to any Person at any time, a condition under
which:
     (i) the fair value and present fair saleable value of such Person’s total
assets is, on the date of determination, greater than such Person’s total
liabilities (including contingent and unliquidated liabilities) at such time;
     (ii) the fair value and present fair saleable value of such Person’s assets
is greater than the amount that will be required to pay such Person’s probable
liability on its existing debts as they become absolute and matured (“debts”,
for this purpose, includes all legal liabilities, whether matured or unmatured,
liquidated or unliquidated, absolute, fixed, or contingent);
     (iii) such Person is and shall continue to be able to pay all of its
liabilities as such liabilities mature; and
     (iv) such Person does not have unreasonably small capital with which to
engage in its current and in its anticipated business.
     For purposes of this definition:
     (A) the amount of a Person’s contingent or unliquidated liabilities g any
time shall be that amount which, in light of all the facts and circumstances
then existing, represents the amount which can reasonably be expected to become
an actual or matured liability;
     (B) the “fair value” of an asset shall be the amount which may be realized
within a reasonable time either through collection or sale of such asset at its
regular market value;
     (C) the “regular market value” of an asset shall be the amount which a
capable and diligent business person could obtain for such asset from an
interested buyer who is willing to purchase such asset under ordinary selling
conditions; and
     (D) the “present fair saleable value” of an asset means the amount which
can be obtained if such asset is sold with reasonable promptness in an
arms-length transaction in an existing and not theoretical market.
     “Subsequent Electronic File” means any electronic file, in form and
substance acceptable to the Lender and containing the information set out in
Exhibit 4.08, delivered by the Borrowers to the Lender subsequent to the Initial
Electronic File, pursuant to Section 2.03(b), and reflecting mortgage loans
serviced by the Borrowers as of the close of business no more than two
(2) Business Days prior to the date of its delivery, except with regard to the
Subsequent Electronic File delivered on or prior to the third Business Day of
each calendar month, which shall reflect such information as of the close of
business on the last Business Day of the preceding calendar month.

Sched. I-12



--------------------------------------------------------------------------------



 



     “Subsidiary” means a corporation of which a Person and/or its other
Subsidiaries own, directly or indirectly, such number of outstanding shares as
have more than 50% of the ordinary voting power for the election of directors.
     “T&I Advance” means an advance made by either Borrower as servicer with
respect to a Mortgage Loan pursuant to the servicer’s obligation to do so under
any Servicing Contract of real estate taxes and assessments, or of hazard, flood
or primary mortgage insurance premiums, required to be paid by the related
Mortgagor under the terms of the related Mortgage Loan.
     “Treasury Bills” means negotiable debt obligations issued by the U.S.
Treasury Department having an original maturity at issuance of not more than one
year.
     “Treasury Bonds” means any negotiable debt obligations issued by the U.S.
Treasury Department, or any successor thereto, having an original maturity at
issuance of more than 10 years.
     “Treasury Notes” means any negotiable debt obligations issued by the U.S.
Treasury Department having an original maturity at issuance of more than one
year but not more than 10 years.
     “UCC” means the Uniform Commercial Code as from time to time in effect in
the State of Delaware.
     “Uncollected Fees” With respect to any Mortgage Loan, any accrued late
charges, NSF fees, assumption fees, and other fees charged to Mortgagors in
connection with the servicing of such Mortgage Loan which have not been
collected by either Borrower as of the related Funding Date.
     “Unmatured Event of Default” means any event that, with the giving of
notice or lapse of time, or both, would become an Event of Default.
     “Utilization Amount” has the meaning set forth in Section 3.03(b).

Sched. I-13



--------------------------------------------------------------------------------



 



SCHEDULE II
SERVICING CONTRACTS

     
Schedule II-A
  Master Servicing Securitizations, with RFC as servicer
Schedule II-B
  Master Servicing Whole Loan Sales, with RFC as servicer
Schedule II-C
  Primary Servicing Whole Loan Sales, with RFC as servicer
Schedule II-D
  Primary Servicing Securitizations, with RFC as servicer
Schedule II-E
  None
Schedule II-F
  Home Equity Securitizations, with GMAC Mortgage as servicer
Schedule II-G
  None

 



--------------------------------------------------------------------------------



 



Schedule II-A: Master Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
1999-QS4
  Residential Accredit Loans, Inc.     2713     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
1999-RS1
  Residential Asset Securities Corp.     2774     JPMorgan Chase Bank, N.A.
f/k/a First National Bank Of Chicago
2001-KS1
  Residential Asset Securities Corp.     5982     JPMorgan Chase Bank, N.A.
f/k/a Bank One, N.A.
2001-KS2
  Residential Asset Securities Corp.     7162     JPMorgan Chase Bank, N.A.
f/k/a Bank One, N.A.
2001-KS3
  Residential Asset Securities Corp.     7842     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2001-QS13
  Residential Accredit Loans, Inc.     7682     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-QS16
  Residential Accredit Loans, Inc.     8082     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-QS17
  Residential Accredit Loans, Inc.     8102     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-QS18
  Residential Accredit Loans, Inc.     8282     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-QS19
  Residential Accredit Loans, Inc.     8322     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-RM2
  Residential Asset Mortgage Products, Inc.     8402     JPMorgan Chase Bank,
N.A.
2001-RS1
  Residential Asset Mortgage Products, Inc.     6002     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2001-RS2
  Residential Asset Mortgage Products, Inc.     6402     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2001-RS3
  Residential Asset Mortgage Products, Inc.     7922     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-HI4
  Residential Funding Mortgage Securities II, Inc.     11537     JPMorgan Chase
Bank, N.A.
2002-HI5
  Residential Funding Mortgage Securities II, Inc.     11598     JPMorgan Chase
Bank, N.A.
2002-HS3
  Home Equity Loan Trust 2002-HS3     11539     JPMorgan Chase Bank, N.A.
2002-KS1
  Residential Asset Securities Corp.     10222     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-KS2
  Residential Asset Securities Corp.     11338     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-KS4
  Residential Asset Securities Corp.     11484     JPMorgan Chase Bank, N.A.
2002-KS6
  Residential Asset Securities Corp.     11527     JPMorgan Chase Bank, N.A.
2002-KS8
  Residential Asset Securities Corp.     11576     JPMorgan Chase Bank, N.A.
2002-QS1
  Residential Accredit Loans, Inc.     10282     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS10
  Residential Accredit Loans, Inc.     11508     Deutsche Bank Trust Co.
Americas
2002-QS11
  Residential Accredit Loans, Inc.     11509     Deutsche Bank Trust Co.
Americas
2002-QS12
  Residential Accredit Loans, Inc.     11523     Deutsche Bank Trust Co.
Americas
2002-QS13
  Residential Accredit Loans, Inc.     11524     Deutsche Bank Trust Co.
Americas
2002-QS14
  Residential Accredit Loans, Inc.     11525     Deutsche Bank Trust Co.
Americas
2002-QS15
  Residential Accredit Loans, Inc.     11543     Deutsche Bank Trust Co.
Americas
2002-QS16
  Residential Accredit Loans, Inc.     11544     Deutsche Bank Trust Co.
Americas
2002-QS17
  Residential Accredit Loans, Inc.     11556     Deutsche Bank Trust Co.
Americas
2002-QS18
  Residential Accredit Loans, Inc.     11580     Deutsche Bank Trust Co.
Americas
2002-QS19
  Residential Accredit Loans, Inc.     11581     Deutsche Bank Trust Co.
Americas
2002-QS2
  Residential Accredit Loans, Inc.     10542     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS3
  Residential Accredit Loans, Inc.     11122     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS4
  Residential Accredit Loans, Inc.     11282     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS5
  Residential Accredit Loans, Inc.     11452     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS6
  Residential Accredit Loans, Inc.     11460     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS7
  Residential Accredit Loans, Inc.     11469     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS8
  Residential Accredit Loans, Inc.     11470     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS9
  Residential Accredit Loans, Inc.     11497     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-RM1
  Residential Asset Mortgage Products, Inc.     11582     Deutsche Bank Trust
Co. Americas
2002-RP1
  Residential Asset Mortgage Products, Inc.     10802     JPMorgan Chase Bank,
N.A.
2002-RP2
  Residential Asset Mortgage Products, Inc.     11546     JPMorgan Chase Bank,
N.A.
2002-RS1
  Residential Asset Mortgage Products, Inc.     10202     JPMorgan Chase Bank,
N.A.
2002-RS2
  Residential Asset Mortgage Products, Inc.     10982     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-RS3
  Residential Asset Mortgage Products, Inc.     11478     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-RS4
  Residential Asset Mortgage Products, Inc.     11511     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-RS5
  Residential Asset Mortgage Products, Inc.     11526     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-RS6
  Residential Asset Mortgage Products, Inc.     11558     JPMorgan Chase Bank,
N.A.
2002-RS7
  Residential Asset Mortgage Products, Inc.     11592     JPMorgan Chase Bank,
N.A.
2002-RZ2
  Residential Asset Mortgage Products, Inc.     11461     JPMorgan Chase Bank,
N.A.
2002-RZ3
  Residential Asset Mortgage Products, Inc.     11512     JPMorgan Chase Bank,
N.A.
2002-RZ4
  Residential Asset Mortgage Products, Inc.     11545     JPMorgan Chase Bank,
N.A.
2002-S11
  Residential Funding Mortgage Securities I, Inc.     11507     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2002-S12
  Residential Funding Mortgage Securities I, Inc.     11519     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2002-S13
  Residential Funding Mortgage Securities I, Inc.     11541     Deutsche Bank
Trust Co. Americas
2002-S14
  Residential Funding Mortgage Securities I, Inc.     11520     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2002-S15
  Residential Funding Mortgage Securities I, Inc.     11521     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.

Sched. II-A-1

 



--------------------------------------------------------------------------------



 



Schedule II-A: Master Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2002-S16
  Residential Funding Mortgage Securities I, Inc.     11542     Deutsche Bank
Trust Co. Americas
2002-S17
  Residential Funding Mortgage Securities I, Inc.     11555     Deutsche Bank
Trust Co. Americas
2002-S18
  Residential Funding Mortgage Securities I, Inc.     11577     Deutsche Bank
Trust Co. Americas
2002-S19
  Residential Funding Mortgage Securities I, Inc.     11578     Deutsche Bank
Trust Co. Americas
2002-S20
  Residential Funding Mortgage Securities I, Inc.     11579     Deutsche Bank
Trust Co. Americas
2002-SL1
  Residential Asset Mortgage Products, Inc.     11463     JPMorgan Chase Bank,
N.A.
2003-HI1
  Residential Funding Mortgage Securities II, Inc.     11650     JPMorgan Chase
Bank, N.A.
2003-HI2
  Residential Funding Mortgage Securities II, Inc.     11698     JPMorgan Chase
Bank, N.A.
2003-HI3
  Home Loan Trust 2003-HI3     11742     JPMorgan Chase Bank, N.A.
2003-HI4
  Residential Funding Mortgage Securities II, Inc.     11808     JPMorgan Chase
Bank, N.A.
2003-HS1
  Home Equity Loan Trust 2003-HS1     11652     JPMorgan Chase Bank, N.A.
2003-HS2
  Home Equity Loan Trust 2003-HS2     11696     JPMorgan Chase Bank, N.A.
2003-HS3
  Home Equity Loan Trust 2003-HS3     11744     JPMorgan Chase Bank, N.A.
2003-HS4
  Home Equity Loan Trust 2003-HS4     11810     JPMorgan Chase Bank, N.A.
2003-KS10
  Residential Asset Securities Corp.     11772     JPMorgan Chase Bank, N.A.
2003-KS11
  Residential Asset Securities Corp.     11800     JPMorgan Chase Bank, N.A.
2003-KS2
  Residential Asset Securities Corp.     11627     JPMorgan Chase Bank, N.A.
2003-KS3
  Residential Asset Securities Corp.     11657     JPMorgan Chase Bank, N.A.
2003-KS4
  Residential Asset Securities Corp.     11670     JPMorgan Chase Bank, N.A.
2003-KS5
  Residential Asset Securities Corp.     11683     JPMorgan Chase Bank, N.A.
2003-KS6
  Residential Asset Securities Corp.     11706     JPMorgan Chase Bank, N.A.
2003-KS7
  Residential Asset Securities Corp.     11720     JPMorgan Chase Bank, N.A.
2003-KS8
  Residential Asset Securities Corp.     11734     JPMorgan Chase Bank, N.A.
2003-KS9
  Residential Asset Securities Corp.     11750     JPMorgan Chase Bank, N.A.
2003-QS1
  Residential Accredit Loans, Inc.     11600     Deutsche Bank Trust Co.
Americas
2003-QS10
  Residential Accredit Loans, Inc.     11669     Deutsche Bank Trust Co.
Americas
2003-QS11
  Residential Accredit Loans, Inc.     11681     Deutsche Bank Trust Co.
Americas
2003-QS12
  Residential Accredit Loans, Inc.     11682     Deutsche Bank Trust Co.
Americas
2003-QS13
  Residential Accredit Loans, Inc.     11704     Deutsche Bank Trust Co.
Americas
2003-QS14
  Residential Accredit Loans, Inc.     11705     Deutsche Bank Trust Co.
Americas
2003-QS15
  Residential Accredit Loans, Inc.     11718     Deutsche Bank Trust Co.
Americas
2003-QS16
  Residential Accredit Loans, Inc.     11719     Deutsche Bank Trust Co.
Americas
2003-QS17
  Residential Accredit Loans, Inc.     11732     Deutsche Bank Trust Co.
Americas
2003-QS18
  Residential Accredit Loans, Inc.     11733     Deutsche Bank Trust Co.
Americas
2003-QS19
  Residential Accredit Loans, Inc.     11749     Deutsche Bank Trust Co.
Americas
2003-QS2
  Residential Accredit Loans, Inc.     11610     Deutsche Bank Trust Co.
Americas
2003-QS20
  Residential Accredit Loans, Inc.     11770     Deutsche Bank Trust Co.
Americas
2003-QS21
  Residential Accredit Loans, Inc.     11771     Deutsche Bank Trust Co.
Americas
2003-QS22
  Residential Accredit Loans, Inc.     11797     Deutsche Bank Trust Co.
Americas
2003-QS23
  Residential Accredit Loans, Inc.     11798     Deutsche Bank Trust Co.
Americas
2003-QS3
  Residential Accredit Loans, Inc.     11611     Deutsche Bank Trust Co.
Americas
2003-QS4
  Residential Accredit Loans, Inc.     11624     Deutsche Bank Trust Co.
Americas
2003-QS5
  Residential Accredit Loans, Inc.     11625     Deutsche Bank Trust Co.
Americas
2003-QS6
  Residential Accredit Loans, Inc.     11626     Deutsche Bank Trust Co.
Americas
2003-QS7
  Residential Accredit Loans, Inc.     11655     Deutsche Bank Trust Co.
Americas
2003-QS8
  Residential Accredit Loans, Inc.     11656     Deutsche Bank Trust Co.
Americas
2003-QS9
  Residential Accredit Loans, Inc.     11668     Deutsche Bank Trust Co.
Americas
2003-RM1
  Residential Asset Mortgage Products, Inc.     11629     Deutsche Bank Trust
Co. Americas
2003-RM2
  Residential Asset Mortgage Products, Inc.     11672     Deutsche Bank Trust
Co. Americas
2003-RP1
  Residential Asset Mortgage Products, Inc.     11659     JPMorgan Chase Bank,
N.A.
2003-RP2
  Residential Asset Mortgage Products, Inc.     11722     JPMorgan Chase Bank,
N.A.
2003-RS1
  Residential Asset Mortgage Products, Inc.     11612     JPMorgan Chase Bank,
N.A.
2003-RS10
  Residential Asset Mortgage Products, Inc.     11773     JPMorgan Chase Bank,
N.A.
2003-RS11
  Residential Asset Mortgage Products, Inc.     11801     JPMorgan Chase Bank,
N.A.
2003-RS2
  Residential Asset Mortgage Products, Inc.     11630     JPMorgan Chase Bank,
N.A.
2003-RS3
  Residential Asset Mortgage Products, Inc.     11658     JPMorgan Chase Bank,
N.A.
2003-RS4
  Residential Asset Mortgage Products, Inc.     11671     JPMorgan Chase Bank,
N.A.
2003-RS5
  Residential Asset Mortgage Products, Inc.     11684     JPMorgan Chase Bank,
N.A.
2003-RS6
  Residential Asset Mortgage Products, Inc.     11707     JPMorgan Chase Bank,
N.A.

Sched. II-A-2

 



--------------------------------------------------------------------------------



 



Schedule II-A: Master Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2003-RS7
  Residential Asset Mortgage Products, Inc.     11721     JPMorgan Chase Bank,
N.A.
2003-RS8
  Residential Asset Mortgage Products, Inc.     11735     JPMorgan Chase Bank,
N.A.
2003-RS9
  Residential Asset Mortgage Products, Inc.     11751     JPMorgan Chase Bank,
N.A.
2003-RZ1
  Residential Asset Mortgage Products, Inc.     11602     JPMorgan Chase Bank,
N.A.
2003-RZ2
  Residential Asset Mortgage Products, Inc.     11628     JPMorgan Chase Bank,
N.A.
2003-RZ3
  Residential Asset Mortgage Products, Inc.     11685     JPMorgan Chase Bank,
N.A.
2003-RZ4
  Residential Asset Mortgage Products, Inc.     11736     JPMorgan Chase Bank,
N.A.
2003-RZ5
  Residential Asset Mortgage Products, Inc.     11802     JPMorgan Chase Bank,
N.A.
2003-S1
  Residential Funding Mortgage Securities I, Inc.     11599     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S10
  Residential Funding Mortgage Securities I, Inc.     11678     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S11
  Residential Funding Mortgage Securities I, Inc.     11679     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S12
  Residential Funding Mortgage Securities I, Inc.     11677     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S13
  Residential Funding Mortgage Securities I, Inc.     11680     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S14
  Residential Funding Mortgage Securities I, Inc.     11703     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S15
  Residential Funding Mortgage Securities I, Inc.     11717     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S16
  Residential Funding Mortgage Securities I, Inc.     11730     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S17
  Residential Funding Mortgage Securities I, Inc.     11731     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S18
  Residential Funding Mortgage Securities I, Inc.     11747     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S19
  Residential Funding Mortgage Securities I, Inc.     11748     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S2
  Residential Funding Mortgage Securities I, Inc.     11608     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S20
  Residential Funding Mortgage Securities I, Inc.     11796     JPMorgan Chase
Bank, N.A.
2003-S3
  Residential Funding Mortgage Securities I, Inc.     11609     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S4
  Residential Funding Mortgage Securities I, Inc.     11622     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S5
  Residential Funding Mortgage Securities I, Inc.     11623     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S6
  Residential Funding Mortgage Securities I, Inc.     11653     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S7
  Residential Funding Mortgage Securities I, Inc.     11666     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S8
  Residential Funding Mortgage Securities I, Inc.     11667     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S9
  Residential Funding Mortgage Securities I, Inc.     11654     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-SL1
  Residential Asset Mortgage Products, Inc.     11774     JPMorgan Chase Bank,
N.A.
2004-HI1
  Residential Funding Mortgage Securities II, Inc.     11850     JPMorgan Chase
Bank, N.A.
2004-HI2
  Home Loan Trust 2004-HI2     11898     JPMorgan Chase Bank, N.A.
2004-HI3
  Home Loan Trust 2004-HI3     11942     JPMorgan Chase Bank, N.A.
2004-HS1
  Home Equity Loan Trust 2004-HS1     11848     JPMorgan Chase Bank, N.A.
2004-HS2
  Home Equity Loan Trust 2004-HS2     11896     JPMorgan Chase Bank, N.A.
2004-HS3
  Home Equity Loan Trust 2004-HS3     11944     JPMorgan Chase Bank, N.A.
2004-KR1
  Residential Asset Mortgage Products, Inc.     11841     JPMorgan Chase Bank,
N.A.
2004-KR2
  Residential Asset Mortgage Products, Inc.     11928     JPMorgan Chase Bank,
N.A.
2004-KS1
  Residential Asset Securities Corp.     11820     JPMorgan Chase Bank, N.A.
2004-KS10
  Residential Asset Securities Corp.     11946     JPMorgan Chase Bank, N.A.
2004-KS11
  Residential Asset Securities Corp.     11970     JPMorgan Chase Bank, N.A.
2004-KS12
  Residential Asset Securities Corp.     11995     U.S. Bank, N.A.
2004-KS2
  Residential Asset Securities Corp.     11825     JPMorgan Chase Bank, N.A.
2004-KS3
  Residential Asset Securities Corp.     11835     JPMorgan Chase Bank, N.A.
2004-KS4
  Residential Asset Securities Corp.     11854     JPMorgan Chase Bank, N.A.
2004-KS5
  Residential Asset Securities Corp.     11865     JPMorgan Chase Bank, N.A.
2004-KS6
  Residential Asset Securities Corp.     11882     JPMorgan Chase Bank, N.A.
2004-KS7
  Residential Asset Securities Corp.     11904     JPMorgan Chase Bank, N.A.
2004-KS8
  Residential Asset Securities Corp.     11912     JPMorgan Chase Bank, N.A.
2004-KS9
  Residential Asset Securities Corp.     11924     JPMorgan Chase Bank, N.A.
2004-PS1
  Residential Funding Mortgage Securities I, Inc.     11963     U.S. Bank, N.A.
2004-QA5
  Residential Accredit Loans, Inc.     11969     Deutsche Bank Trust Co.
Americas
2004-QA6
  Residential Accredit Loans, Inc.     11994     Deutsche Bank Trust Co.
Americas
2004-QS1
  Residential Accredit Loans, Inc.     11819     Deutsche Bank Trust Co.
Americas
2004-QS10
  Residential Accredit Loans, Inc.     11903     Deutsche Bank Trust Co.
Americas
2004-QS11
  Residential Accredit Loans, Inc.     11914     Deutsche Bank Trust Co.
Americas
2004-QS12
  Residential Accredit Loans, Inc.     11933     Deutsche Bank Trust Co.
Americas
2004-QS13
  Residential Accredit Loans, Inc.     11934     Deutsche Bank Trust Co.
Americas
2004-QS14
  Residential Accredit Loans, Inc.     11945     Deutsche Bank Trust Co.
Americas
2004-QS15
  Residential Accredit Loans, Inc.     11968     Deutsche Bank Trust Co.
Americas

Sched. II-A-3

 



--------------------------------------------------------------------------------



 



Schedule II-A: Master Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2004-QS16
  Residential Accredit Loans, Inc.     11998     Deutsche Bank Trust Co.
Americas
2004-QS2
  Residential Accredit Loans, Inc.     11830     Deutsche Bank Trust Co.
Americas
2004-QS3
  Residential Accredit Loans, Inc.     11845     Deutsche Bank Trust Co.
Americas
2004-QS4
  Residential Accredit Loans, Inc.     11846     Deutsche Bank Trust Co.
Americas
2004-QS5
  Residential Accredit Loans, Inc.     11859     Deutsche Bank Trust Co.
Americas
2004-QS6
  Residential Accredit Loans, Inc.     11863     Deutsche Bank Trust Co.
Americas
2004-QS7
  Residential Accredit Loans, Inc.     11864     Deutsche Bank Trust Co.
Americas
2004-QS8
  Residential Accredit Loans, Inc.     11879     Deutsche Bank Trust Co.
Americas
2004-QS9
  Residential Accredit Loans, Inc.     11880     Deutsche Bank Trust Co.
Americas
2004-RP1
  Residential Asset Mortgage Products, Inc.     11826     JPMorgan Chase Bank,
N.A.
2004-RS1
  Residential Asset Mortgage Products, Inc.     11821     JPMorgan Chase Bank,
N.A.
2004-RS10
  Residential Asset Mortgage Products, Inc.     11947     JPMorgan Chase Bank,
N.A.
2004-RS11
  Residential Asset Mortgage Products, Inc.     11971     JPMorgan Chase Bank,
N.A.
2004-RS12
  Residential Asset Mortgage Products, Inc.     11996     JPMorgan Chase Bank,
N.A.
2004-RS2
  Residential Asset Mortgage Products, Inc.     11827     JPMorgan Chase Bank,
N.A.
2004-RS3
  Residential Asset Mortgage Products, Inc.     11839     JPMorgan Chase Bank,
N.A.
2004-RS4
  Residential Asset Mortgage Products, Inc.     11855     JPMorgan Chase Bank,
N.A.
2004-RS5
  Residential Asset Mortgage Products, Inc.     11866     JPMorgan Chase Bank,
N.A.
2004-RS6
  Residential Asset Mortgage Products, Inc.     11885     JPMorgan Chase Bank,
N.A.
2004-RS7
  Residential Asset Mortgage Products, Inc.     11905     JPMorgan Chase Bank,
N.A.
2004-RS8
  Residential Asset Mortgage Products, Inc.     11915     JPMorgan Chase Bank,
N.A.
2004-RS9
  Residential Asset Mortgage Products, Inc.     11925     JPMorgan Chase Bank,
N.A.
2004-RZ1
  Residential Asset Mortgage Products, Inc.     11840     JPMorgan Chase Bank,
N.A.
2004-RZ2
  Residential Asset Mortgage Products, Inc.     11883     JPMorgan Chase Bank,
N.A.
2004-RZ3
  Residential Asset Mortgage Products, Inc.     11926     JPMorgan Chase Bank,
N.A.
2004-RZ4
  Residential Asset Mortgage Products, Inc.     11997     JPMorgan Chase Bank,
N.A.
2004-S1
  Residential Funding Mortgage Securities I, Inc.     11828     JPMorgan Chase
Bank, N.A.
2004-S2
  Residential Funding Mortgage Securities I, Inc.     11836     JPMorgan Chase
Bank, N.A.
2004-S3
  Residential Funding Mortgage Securities I, Inc.     11837     JPMorgan Chase
Bank, N.A.
2004-S4
  Residential Funding Mortgage Securities I, Inc.     11853     JPMorgan Chase
Bank, N.A.
2004-S5
  Residential Funding Mortgage Securities I, Inc.     11862     JPMorgan Chase
Bank, N.A.
2004-S6
  Residential Funding Mortgage Securities I, Inc.     11877     JPMorgan Chase
Bank, N.A.
2004-S7
  Residential Funding Mortgage Securities I, Inc.     11902     U.S. Bank, N.A.
2004-S8
  Residential Funding Mortgage Securities I, Inc.     11923     U.S. Bank, N.A.
2004-S9
  Residential Funding Mortgage Securities I, Inc.     11991     U.S. Bank, N.A.
2004-SA1
  Residential Funding Mortgage Securities I, Inc.     11878     JPMorgan Chase
Bank, N.A.
2004-SL1
  Residential Asset Mortgage Products, Inc.     11842     Deutsche Bank Trust
Co. Americas
2004-SL2
  Residential Asset Mortgage Products, Inc.     11884     Deutsche Bank Trust
Co. Americas
2004-SL3
  Residential Asset Mortgage Products, Inc.     11927     Deutsche Bank Trust
Co. Americas
2004-SL4
  Residential Asset Mortgage Products, Inc.     11985     Deutsche Bank Trust
Co. Americas
2004-SP1
  Residential Asset Mortgage Products, Inc.     11886     JPMorgan Chase Bank,
N.A.
2004-SP2
  Residential Asset Mortgage Products, Inc.     11906     JPMorgan Chase Bank,
N.A.
2004-SP3
  Residential Asset Mortgage Products, Inc.     11957     JPMorgan Chase Bank,
N.A.
2005-AHL1
  Residential Asset Securities Corp.     12152     U.S. Bank, N.A.
2005-AHL2
  Residential Asset Securities Corp.     12176     U.S. Bank, N.A.
2005-AHL3
  Residential Asset Securities Corp.     12190     U.S. Bank, N.A.
2005-EFC1
  Residential Asset Mortgage Products, Inc.     12082     U.S. Bank, N.A.
2005-EFC2
  Residential Asset Mortgage Products, Inc.     12128     U.S. Bank, N.A.
2005-EFC3
  Residential Asset Mortgage Products, Inc.     12149     U.S. Bank, N.A.
2005-EFC4
  Residential Asset Mortgage Products, Inc.     12162     U.S. Bank, N.A.
2005-EFC5
  Residential Asset Mortgage Products, Inc.     12177     U.S. Bank, N.A.
2005-EFC6
  Residential Asset Mortgage Products, Inc.     12192     U.S. Bank, N.A.
2005-EFC7
  Residential Asset Mortgage Products, Inc.     12207     U.S. Bank, N.A.
2005-EMX1
  Residential Asset Securities Corp.     12025     U.S. Bank, N.A.
2005-EMX2
  Residential Asset Securities Corp.     12102     U.S. Bank, N.A.
2005-EMX3
  Residential Asset Securities Corp.     12158     U.S. Bank, N.A.
2005-EMX4
  Residential Asset Securities Corp.     12181     U.S. Bank, N.A.
2005-EMX5
  Residential Asset Securities Corp.     12205     U.S. Bank, N.A.
2005-HI1
  Home Loan Trust 2005-HI1     12013     JPMorgan Chase Bank, N.A.

Sched. II-A-4

 



--------------------------------------------------------------------------------



 



Schedule II-A: Master Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2005-HI2
  Residential Funding Mortgage Securities II, Inc.     12112     JPMorgan Chase
Bank, N.A.
2005-HI3
  Residential Funding Mortgage Securities II, Inc.     12180     JPMorgan Chase
Bank, N.A.
2005-HS1
  Home Equity Loan Trust 2005-HS1     12169     JPMorgan Chase Bank, N.A.
2005-HS2
  Home Equity Loan Trust 2005-HS2     12200     JPMorgan Chase Bank, N.A.
2005-HSA1
  Home Equity Loan Trust 2005-HSA1     12209     JPMorgan Chase Bank, N.A.
2005-KS1
  Residential Asset Securities Corp.     12005     U.S. Bank, N.A.
2005-KS10
  Residential Asset Securities Corp.     12175     U.S. Bank, N.A.
2005-KS11
  Residential Asset Securities Corp.     12201     U.S. Bank, N.A.
2005-KS12
  Residential Asset Securities Corp.     12218     U.S. Bank, N.A.
2005-KS2
  Residential Asset Securities Corp.     12024     U.S. Bank, N.A.
2005-KS3
  Residential Asset Securities Corp.     12050     U.S. Bank, N.A.
2005-KS4
  Residential Asset Securities Corp.     12057     U.S. Bank, N.A.
2005-KS5
  Residential Asset Securities Corp.     12081     U.S. Bank, N.A.
2005-KS6
  Residential Asset Securities Corp.     12101     U.S. Bank, N.A.
2005-KS7
  Residential Asset Securities Corp.     12129     U.S. Bank, N.A.
2005-KS8
  Residential Asset Securities Corp.     12148     U.S. Bank, N.A.
2005-KS9
  Residential Asset Securities Corp.     12154     U.S. Bank, N.A.
2005-NC1
  Residential Asset Mortgage Products, Inc.     12216     U.S. Bank, N.A.
2005-QA1
  Residential Accredit Loans, Inc.     12004     Deutsche Bank Trust Co.
Americas
2005-QA10
  Residential Accredit Loans, Inc.     12153     Deutsche Bank Trust Co.
Americas
2005-QA11
  Residential Accredit Loans, Inc.     12173     Deutsche Bank Trust Co.
Americas
2005-QA12
  Residential Accredit Loans, Inc.     12198     Deutsche Bank Trust Co.
Americas
2005-QA13
  Residential Accredit Loans, Inc.     12214     Deutsche Bank Trust Co.
Americas
2005-QA2
  Residential Accredit Loans, Inc.     12022     Deutsche Bank Trust Co.
Americas
2005-QA3
  Residential Accredit Loans, Inc.     12044     Deutsche Bank Trust Co.
Americas
2005-QA4
  Residential Accredit Loans, Inc.     12055     Deutsche Bank Trust Co.
Americas
2005-QA5
  Residential Accredit Loans, Inc.     12056     Deutsche Bank Trust Co.
Americas
2005-QA6
  Residential Accredit Loans, Inc.     12079     Deutsche Bank Trust Co.
Americas
2005-QA7
  Residential Accredit Loans, Inc.     12100     Deutsche Bank Trust Co.
Americas
2005-QA8
  Residential Accredit Loans, Inc.     12127     Deutshce Bank Trust Co.
Americas
2005-QA9
  Residential Accredit Loans, Inc.     12146     Deutsche Bank Trust Co.
Americas
2005-QS1
  Residential Accredit Loans, Inc.     12002     Deutsche Bank Trust Co.
Americas
2005-QS10
  Residential Accredit Loans, Inc.     12125     Deutsche Bank Trust Co.
Americas
2005-QS11
  Residential Accredit Loans, Inc.     12126     Deutsche Bank Trust Co.
Americas
2005-QS12
  Residential Accredit Loans, Inc.     12144     Deutsche Bank Trust Co.
Americas
2005-QS13
  Residential Accredit Loans, Inc.     12157     Deutsche Bank Trust Co.
Americas
2005-QS14
  Residential Accredit Loans, Inc.     12156     Deutsche Bank Trust Co.
Americas
2005-QS15
  Residential Accredit Loans, Inc.     12172     Deutsche Bank Trust Co.
Americas
2005-QS16
  Residential Accredit Loans, Inc.     12188     Deutsche Bank Trust Co.
Americas
2005-QS17
  Residential Accredit Loans, Inc.     12211     Deutsche Bank Trust Co.
Americas
2005-QS2
  Residential Accredit Loans, Inc.     12023     Deutsche Bank Trust Co.
Americas
2005-QS3
  Residential Accredit Loans, Inc.     12043     Deutsche Bank Trust Co.
Americas
2005-QS4
  Residential Accredit Loans, Inc.     12053     Deutsche Bank Trust Co.
Americas
2005-QS5
  Residential Accredit Loans, Inc.     12054     Deutsche Bank Trust Co.
Americas
2005-QS6
  Residential Accredit Loans, Inc.     12078     Deutsche Bank Trust Co.
Americas
2005-QS7
  Residential Accredit Loans, Inc.     12097     Deutsche Bank Trust Co.
Americas
2005-QS8
  Residential Accredit Loans, Inc.     12098     Deutsche Bank Trust Co.
Americas
2005-QS9
  Residential Accredit Loans, Inc.     12099     Deutsche Bank Trust Co.
Americas
2005-RP1
  Residential Asset Mortgage Products, Inc.     12001     JPMorgan Chase Bank,
N.A.
2005-RP2
  Residential Asset Mortgage Products, Inc.     12132     JPMorgan Chase Bank,
N.A.
2005-RP3
  Residential Asset Mortgage Products, Inc.     12194     JPMorgan Chase Bank,
N.A.
2005-RS1
  Residential Asset Mortgage Products, Inc.     12006     JPMorgan Chase Bank,
N.A.
2005-RS2
  Residential Asset Mortgage Products, Inc.     12026     JPMorgan Chase Bank,
N.A.
2005-RS3
  Residential Asset Mortgage Products, Inc.     12049     JPMorgan Chase Bank,
N.A.
2005-RS4
  Residential Asset Mortgage Products, Inc.     12058     JPMorgan Chase Bank,
N.A.
2005-RS5
  Residential Asset Mortgage Products, Inc.     12085     JPMorgan Chase Bank,
N.A.
2005-RS6
  Residential Asset Mortgage Products, Inc.     12103     JPMorgan Chase Bank,
N.A.
2005-RS7
  Residential Asset Mortgage Products, Inc.     12131     JPMorgan Chase Bank,
N.A.
2005-RS8
  Residential Asset Mortgage Products, Inc.     12155     JPMorgan Chase Bank,
N.A.

Sched. II-A-5

 



--------------------------------------------------------------------------------



 



Schedule II-A: Master Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2005-RS9
  Residential Asset Mortgage Products, Inc.     12193     JPMorgan Chase Bank,
N.A.
2005-RZ1
  Residential Asset Mortgage Products, Inc.     12045     JPMorgan Chase Bank,
N.A.
2005-RZ2
  Residential Asset Mortgage Products, Inc.     12130     JPMorgan Chase Bank,
N.A.
2005-RZ3
  Residential Asset Mortgage Products, Inc.     12161     JPMorgan Chase Bank,
N.A.
2005-RZ4
  Residential Asset Mortgage Products, Inc.     12191     JPMorgan Chase Bank,
N.A.
2005-S1
  Residential Funding Mortgage Securities I, Inc.     12020     U.S. Bank, N.A.
2005-S2
  Residential Funding Mortgage Securities I, Inc.     12041     U.S. Bank, N.A.
2005-S3
  Residential Funding Mortgage Securities I, Inc.     12042     U.S. Bank, N.A.
2005-S4
  Residential Funding Mortgage Securities I, Inc.     12076     U.S. Bank, N.A.
2005-S5
  Residential Funding Mortgage Securities I, Inc.     12122     U.S. Bank, N.A.
2005-S6
  Residential Funding Mortgage Securities I, Inc.     12143     U.S. Bank, N.A.
2005-S7
  Residential Funding Mortgage Securities I, Inc.     12186     U.S. Bank, N.A.
2005-S8
  Residential Funding Mortgage Securities I, Inc.     12187     U.S. Bank, N.A.
2005-S9
  Residential Funding Mortgage Securities I, Inc.     12210     U.S. Bank, N.A.
2005-SA1
  Residential Funding Mortgage Securities I, Inc.     12021     U.S. Bank, N.A.
2005-SA2
  Residential Funding Mortgage Securities I, Inc.     12077     U.S. Bank, N.A.
2005-SA3
  Residential Funding Mortgage Securities I, Inc.     12124     U.S. Bank, N.A.
2005-SA4
  Residential Funding Mortgage Securities I, Inc.     12145     U.S. Bank, N.A.
2005-SA5
  Residential Funding Mortgage Securities I, Inc.     12171     U.S. Bank, N.A.
2005-SL1
  Residential Asset Mortgage Products, Inc.     12040     Deutsche Bank Trust
Co. Americas
2005-SL2
  Residential Asset Mortgage Products, Inc.     12092     Deutsche Bank Trust
Co. Americas
2005-SP1
  Residential Asset Mortgage Products, Inc.     12074     JPMorgan Chase Bank,
N.A.
2005-SP2
  Residential Asset Mortgage Products, Inc.     12075     JPMorgan Chase Bank,
N.A.
2005-SP3
  Residential Asset Mortgage Products, Inc.     12206     JPMorgan Chase Bank,
N.A.
2006-EFC1
  Residential Asset Mortgage Products, Inc.     12234     U.S. Bank, N.A.
2006-EFC2
  Residential Asset Mortgage Products, Inc.     12481     U.S. Bank, N.A.
2006-EMX1
  Residential Asset Securities Corp.     12225     U.S. Bank, N.A.
2006-EMX2
  Residential Asset Securities Corp.     12240     U.S. Bank, N.A.
2006-EMX3
  Residential Asset Securities Corp.     12288     U.S. Bank, N.A.
2006-EMX4
  Residential Asset Securities Corp.     12312     U.S. Bank, N.A.
2006-EMX5
  Residential Asset Securities Corp.     12338     U.S. Bank, N.A.
2006-EMX6
  Residential Asset Securities Corp.     12361     U.S. Bank, N.A.
2006-EMX7
  Residential Asset Securities Corp.     12388     U.S. Bank, N.A.
2006-EMX8
  Residential Asset Securities Corp.     12425     U.S. Bank, N.A.
2006-EMX9
  Residential Asset Securities Corp.     12445     U.S. Bank, N.A.
2006-HSA3
  Home Equity Loan Trust 2006-HSA3     12322     JPMorgan Chase Bank, N.A.
2006-HSA4
  Home Equity Loan Trust 2006-HSA4     12377     JPMorgan Chase Bank, N.A.
2006-HSA5
  Home Equity Loan Trust 2006-HSA5     12428     JPMorgan Chase Bank, N.A.
2006-KS1
  Residential Asset Securities Corp.     12229     U.S. Bank, N.A.
2006-KS2
  Residential Asset Securities Corp.     12244     U.S. Bank, N.A.
2006-KS3
  Residential Asset Securities Corp.     12273     U.S. Bank, N.A.
2006-KS4
  Residential Asset Securities Corp.     12324     U.S. Bank, N.A.
2006-KS5
  Residential Asset Securities Corp.     12348     U.S. Bank, N.A.
2006-KS6
  Residential Asset Securities Corp.     12360     U.S. Bank, N.A.
2006-KS7
  Residential Asset Securities Corp.     12392     U.S. Bank, N.A.
2006-KS8
  Residential Asset Securities Corp.     12429     U.S. Bank, N.A.
2006-KS9
  Residential Asset Securities Corp.     12444     U.S. Bank, N.A.
2006-NC1
  Residential Asset Mortgage Products, Inc.     12232     U.S. Bank, N.A.
2006-NC2
  Residential Asset Mortgage Products, Inc.     12253     U.S. Bank, N.A.
2006-NC3
  Residential Asset Mortgage Products, Inc.     12272     U.S. Bank, N.A.
2006-QA1
  Residential Accredit Loans, Inc.     12235     Deutsche Bank Trust Co.
Americas
2006-QA10
  Residential Accredit Loans, Inc.     12454     Deutsche Bank Trust Co.
Americas
2006-QA11
  Residential Accredit Loans, Inc.     12491     Deutsche Bank Trust Co.
Americas
2006-QA2
  Residential Accredit Loans, Inc.     12248     U.S. Bank, N.A.
2006-QA3
  Residential Accredit Loans, Inc.     12294     Deutsche Bank Trust Co.
Americas
2006-QA4
  Residential Accredit Loans, Inc.     12314     Deutsche Bank Trust Co.
Americas
2006-QA5
  Residential Accredit Loans, Inc.     12344     Deutsche Bank Trust Co.
Americas
2006-QA6
  Residential Accredit Loans, Inc.     12366     Deutsche Bank Trust Co.
Americas
2006-QA7
  Residential Accredit Loans, Inc.     12386     Deutsche Bank Trust Co.
Americas

Sched. II-A-6

 



--------------------------------------------------------------------------------



 



Schedule II-A: Master Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2006-QA8
  Residential Accredit Loans, Inc.     12409     Deutsche Bank Trust Co.
Americas
2006-QA9
  Residential Accredit Loans, Inc.     12437     Deutsche Bank Trust Co.
Americas
2006-QS1
  Residential Accredit Loans, Inc.     12226     Deutsche Bank Trust Co.
Americas
2006-QS10
  Residential Accredit Loans, Inc.     12393     Deutsche Bank Trust Co.
Americas
2006-QS11
  Residential Accredit Loans, Inc.     12387     Deutsche Bank Trust Co.
Americas
2006-QS12
  Residential Accredit Loans, Inc.     12413     Deutsche Bank Trust Co.
Americas
2006-QS13
  Residential Accredit Loans, Inc.     12414     Deutsche Bank Trust Co.
Americas
2006-QS14
  Residential Accredit Loans, Inc.     12435     Deutsche Bank Trust Co.
Americas
2006-QS15
  Residential Accredit Loans, Inc.     12447     Deutsche Bank Trust Co.
Americas
2006-QS16
  Residential Accredit Loans, Inc.     12457     Deutsche Bank Trust Co.
Americas
2006-QS17
  Residential Accredit Loans, Inc.     12501     Deutsche Bank Trust Co.
Americas
2006-QS18
  Residential Accredit Loans, Inc.     12500     Deutsche Bank Trust Co.
Americas
2006-QS2
  Residential Accredit Loans, Inc.     12242     U.S. Bank, N.A.
2006-QS3
  Residential Accredit Loans, Inc.     12267     Deutsche Bank Trust Co.
Americas
2006-QS4
  Residential Accredit Loans, Inc.     12300     Deutsche Bank Trust Co.
Americas
2006-QS5
  Residential Accredit Loans, Inc.     12310     Deutsche Bank Trust Co.
Americas
2006-QS6
  Residential Accredit Loans, Inc.     12340     Deutsche Bank Trust Co.
Americas
2006-QS7
  Residential Accredit Loans, Inc.     12337     Deutsche Bank Trust Co.
Americas
2006-QS8
  Residential Accredit Loans, Inc.     12365     Deutsche Bank Trust Co.
Americas
2006-QS9
  Residential Accredit Loans, Inc.     12364     Deutsche Bank Trust Co.
Americas
2006-RS1
  Residential Asset Mortgage Products, Inc.     12228     JPMorgan Chase Bank,
N.A.
2006-RS2
  Residential Asset Mortgage Products, Inc.     12252     JPMorgan Chase Bank,
N.A.
2006-RS3
  Residential Asset Mortgage Products, Inc.     12307     JPMorgan Chase Bank,
N.A.
2006-RS4
  Residential Asset Mortgage Products, Inc.     12336     JPMorgan Chase Bank,
N.A.
2006-RS5
  Residential Asset Mortgage Products, Inc.     12391     JPMorgan Chase Bank,
N.A.
2006-RS6
  Residential Asset Mortgage Products, Inc.     12446     U.S. Bank, N.A.
2006-RZ1
  Residential Asset Mortgage Products, Inc.     12251     JPMorgan Chase Bank,
N.A.
2006-RZ2
  Residential Asset Mortgage Products, Inc.     12293     JPMorgan Chase Bank,
N.A.
2006-RZ3
  Residential Asset Mortgage Products, Inc.     12372     JPMorgan Chase Bank,
N.A.
2006-RZ4
  Residential Asset Mortgage Products, Inc.     12415     JPMorgan Chase Bank,
N.A.
2006-RZ5
  Residential Asset Mortgage Products, Inc.     12490     U.S. Bank, N.A.
2006-S1
  Residential Funding Mortgage Securities I, Inc.     12227     U.S. Bank, N.A.
2006-S10
  Residential Funding Mortgage Securities I, Inc.     12438     U.S. Bank, N.A.
2006-S11
  Residential Funding Mortgage Securities I, Inc.     12460     U.S. Bank, N.A.
2006-S12
  Residential Funding Mortgage Securities I, Inc.     12494     U.S. Bank, N.A.
2006-S2
  Residential Funding Mortgage Securities I, Inc.     12243     U.S. Bank, N.A.
2006-S3
  Residential Funding Mortgage Securities I, Inc.     12271     U.S. Bank, N.A.
2006-S4
  Residential Funding Mortgage Securities I, Inc.     12298     U.S. Bank, N.A.
2006-S5
  Residential Funding Mortgage Securities I, Inc.     12341     U.S. Bank, N.A.
2006-S6
  Residential Funding Mortgage Securities I, Inc.     12362     U.S. Bank, N.A.
2006-S7
  Residential Funding Mortgage Securities I, Inc.     12389     U.S. Bank, N.A.
2006-S8
  Residential Funding Mortgage Securities I, Inc.     12422     U.S. Bank, N.A.
2006-S9
  Residential Funding Mortgage Securities I, Inc.     12423     U.S. Bank, N.A.
2006-SA1
  Residential Funding Mortgage Securities I, Inc.     12233     U.S. Bank, N.A.
2006-SA2
  Residential Funding Mortgage Securities I, Inc.     12408     U.S. Bank, N.A.
2006-SA3
  Residential Funding Mortgage Securities I, Inc.     12390     U.S. Bank, N.A.
2006-SA4
  Residential Funding Mortgage Securities I, Inc.     12442     U.S. Bank, N.A.
2006-SP1
  Residential Asset Mortgage Products, Inc.     12246     JPMorgan Chase Bank,
N.A.
2007-EMX1
  Residential Asset Securities Corp.     12563     U.S. Bank, N.A.
2007-HI1
  Home Loan Trust 2007-HI1     12568     LaSalle Bank, N.A.
2007-HSA1
  Home Equity Loan Trust 2007-HSA1     12554     LaSalle Bank, N.A.
2007-HSA2
  Home Equity Loan Trust 2007-HSA2     12582     LaSalle Bank, N.A.
2007-HSA3
  Home Equity Loan Trust 2007-HSA3     12619     LaSalle Bank, N.A.
2007-KS1
  Residential Asset Securities Corp.     12531     U.S. Bank, N.A.
2007-KS2
  Residential Asset Securities Corp.     12542     U.S. Bank, N.A.
2007-KS3
  Residential Asset Securities Corp.     12577     U.S. Bank, N.A.
2007-KS4
  Residential Asset Securities Corp.     12594     LaSalle Bank, N.A.
2007-QA1
  Residential Accredit Loans, Inc.     12520     Deutsche Bank Trust Co.
Americas
2007-QA2
  Residential Accredit Loans, Inc.     12545     Deutsche Bank Trust Co.
Americas

Sched. II-A-7

 



--------------------------------------------------------------------------------



 



Schedule II-A: Master Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2007-QA3
  Residential Accredit Loans, Inc.     12585     Deutsche Bank Trust Co.
Americas
2007-QA4
  Residential Accredit Loans, Inc.     12613     Deutsche Bank Trust Co.
Americas
2007-QS1
  Residential Accredit Loans, Inc.     12523     Deutsche Bank Trust Co.
Americas
2007-QS2
  Residential Accredit Loans, Inc.     12525     Deutsche Bank Trust Co.
Americas
2007-QS3
  Residential Accredit Loans, Inc.     12550     Deutsche Bank Trust Co.
Americas
2007-QS4
  Residential Accredit Loans, Inc.     12569     Deutsche Bank Trust Co.
Americas
2007-QS5
  Residential Accredit Loans, Inc.     12576     Deutsche Bank Trust Co.
Americas
2007-QS6
  Residential Accredit Loans, Inc.     12592     Deutsche Bank Trust Co.
Americas
2007-QS7
  Residential Accredit Loans, Inc.     12608     Deutsche Bank Trust Co.
Americas
2007-QS8
  Residential Accredit Loans, Inc.     12632     Deutsche Bank Trust Co.
Americas
2007-QS9
  Residential Accredit Loans, Inc.     12650     Deutsche Bank Trust Co.
Americas
2007-RP1
  Residential Asset Mortgage Products, Inc.     12521     LaSalle Bank, N.A.
2007-RP2
  Residential Asset Mortgage Products, Inc.     12555     LaSalle Bank, N.A.
2007-RS1
  Residential Asset Mortgage Products, Inc.     12553     LaSalle Bank, N.A.
2007-RS2
  Residential Asset Mortgage Products, Inc.     12600     LaSalle Bank, N.A.
2007-RZ1
  Residential Asset Mortgage Products, Inc.     12539     LaSalle Bank, N.A.
2007-S1
  Residential Funding Mortgage Securities I, Inc.     12530     U.S. Bank, N.A.
2007-S2
  Residential Funding Mortgage Securities I, Inc.     12549     U.S. Bank, N.A.
2007-S3
  Residential Funding Mortgage Securities I, Inc.     12574     U.S. Bank, N.A.
2007-S4
  Residential Funding Mortgage Securities I, Inc.     12590     Deutsche Bank
Trust Co. Americas
2007-S5
  Residential Funding Mortgage Securities I, Inc.     12609     Deutsche Bank
Trust Co. Americas
2007-S6
  Residential Funding Mortgage Securities I, Inc.     12630     U.S. Bank, N.A.
2007-S7
  Residential Funding Mortgage Securities I, Inc.     12653     U.S. Bank, N.A.
2007-S8
  Residential Funding Mortgage Securities I, Inc.     12666     U.S. Bank, N.A.
2007-S9
  Residential Funding Mortgage Securities I, Inc.     12699     U.S. Bank, N.A.
2007-SA1
  Residential Funding Mortgage Securities I, Inc.     12524     U.S. Bank, N.A.
2007-SA2
  Residential Funding Mortgage Securities I, Inc.     12570     U.S. Bank, N.A.
2007-SA3
  Residential Funding Mortgage Securities I, Inc.     12626     U.S. Bank, N.A.

Sched. II-A-8

 



--------------------------------------------------------------------------------



 



Schedule II-B: Master Servicing Whole Loan Sales, with RFC as servicer

              Series Name   Seller   Deal ID
1995-WH14
  Residential Funding Company, LLC     696  
1995-WH5
  Residential Funding Company, LLC     425  
1996-WH10
  Residential Funding Company, LLC     636  
1996-WH7
  Residential Funding Company, LLC     588  
1997-NWH3
  Residential Funding Company, LLC     1014  
1997-NWH6
  Residential Funding Company, LLC     1084  
1997-WH14A
  Residential Funding Company, LLC     1113  
1998-NWH2
  Residential Funding Company, LLC     1131  
1998-NWH4
  Residential Funding Company, LLC     1353  
1998-NWH5A
  Residential Funding Company, LLC     1434  
1998-WH10
  Residential Funding Company, LLC     1437  
1998-WH9 I
  Residential Funding Company, LLC     1453  
1998-WH9 II
  Residential Funding Company, LLC     1454  
1999-NWH1
  Residential Funding Company, LLC     2813  
1999-NWH2
  Residential Funding Company, LLC     3434  
1999-NWH3
  Residential Funding Company, LLC     3594  
1999-NWH4A
  Residential Funding Company, LLC     3656  
1999-NWH4C
  Residential Funding Company, LLC     3676  
1999-NWH5A
  Residential Funding Company, LLC     3694  
1999-NWH5B
  Residential Funding Company, LLC     3696  
1999-WH14
  Residential Funding Company, LLC     3374  
1999-WH2
  Residential Funding Company, LLC     2495  
2000-NWH1
  Residential Funding Company, LLC     4302  
2000-NWH6A
  Residential Funding Company, LLC     5402  
2000-NWH6B
  Residential Funding Company, LLC     5422  
2000-PTWH2
  Residential Funding Company, LLC     5042  
2000-QWH1
  Residential Funding Company, LLC     4132  
2000-WH4
  Residential Funding Company, LLC     4442  
2001-CWH1
  Residential Funding Company, LLC     8262  
2001-NWH1
  Residential Funding Company, LLC     6102  
2001-NWH5
  Residential Funding Company, LLC     7082  
2001-NWH9
  Residential Funding Company, LLC     7602  
2001-PTWH11
  Residential Funding Company, LLC     7242  
2001-PTWH12
  Residential Funding Company, LLC     7422  
2001-PTWH14
  Residential Funding Company, LLC     7322  
2001-PTWH16
  Residential Funding Company, LLC     7782  
2001-PTWH17
  Residential Funding Company, LLC     7482  
2001-PTWH19
  Residential Funding Company, LLC     8202  
2001-PTWH4
  Residential Funding Company, LLC     6182  
2001-PTWH7
  Residential Funding Company, LLC     6202  
2001-WH3A
  Residential Funding Company, LLC     5742  
2002-HWH4
  Residential Funding Company, LLC     11596  
2002-NWH1
  Residential Funding Company, LLC     11304  
2002-NWH2
  Residential Funding Company, LLC     11302  
2002-NWH3
  Residential Funding Company, LLC     11563  
2002-NWH4
  Residential Funding Company, LLC     11587  
2002-PTWH1
  Residential Funding Company, LLC     10502  
2002-PTWH10
  Residential Funding Company, LLC     11420  
2002-PTWH15
  Residential Funding Company, LLC     11472  
2002-PTWH16
  Residential Funding Company, LLC     11499  
2002-PTWH19
  Residential Funding Company, LLC     11477  
2002-PTWH20
  Residential Funding Company, LLC     11501  
2002-PTWH24
  Residential Funding Company, LLC     11504  

Sched. II-B-1

 



--------------------------------------------------------------------------------



 



Schedule II-B: Master Servicing Whole Loan Sales, with RFC as servicer

              Series Name   Seller   Deal ID
2002-PTWH28
  Residential Funding Company, LLC     11517  
2002-PTWH4
  Residential Funding Company, LLC     10742  
2002-PTWH41
  Residential Funding Company, LLC     11554  
2002-PTWH42
  Residential Funding Company, LLC     11565  
2002-PTWH44
  Residential Funding Company, LLC     11588  
2002-PTWH5
  Residential Funding Company, LLC     11264  
2002-WH14
  Residential Funding Company, LLC     11475  
2002-WH17
  Residential Funding Company, LLC     11498  
2002-WH19
  Residential Funding Company, LLC     11513  
2002-WH21
  Residential Funding Company, LLC     11529  
2002-WH22
  Residential Funding Company, LLC     11548  
2002-WH25
  Residential Funding Company, LLC     11559  
2002-WH26
  Residential Funding Company, LLC     11550  
2002-WH27
  Residential Funding Company, LLC     11551  
2002-WH28
  Residential Funding Company, LLC     11560  
2002-WH29
  Residential Funding Company, LLC     11583  
2002-WH32
  Residential Funding Company, LLC     11585  
2002-WH33
  Residential Funding Company, LLC     11562  
2003-NWH1
  Residential Funding Company, LLC     11640  
2003-NWH2
  Residential Funding Company, LLC     11641  
2003-PTWH11
  Residential Funding Company, LLC     11637  
2003-PTWH14
  Residential Funding Company, LLC     11674  
2003-PTWH15
  Residential Funding Company, LLC     11675  
2003-PTWH17
  Residential Funding Company, LLC     11713  
2003-PTWH18
  Residential Funding Company, LLC     11690  
2003-PTWH19
  Residential Funding Company, LLC     11689  
2003-PTWH21
  Residential Funding Company, LLC     11694  
2003-PTWH24
  Residential Funding Company, LLC     11740  
2003-PTWH25
  Residential Funding Company, LLC     11756  
2003-PTWH27
  Residential Funding Company, LLC     11758  
2003-PTWH28
  Residential Funding Company, LLC     11766  
2003-PTWH4
  Residential Funding Company, LLC     11616  
2003-WH1
  Residential Funding Company, LLC     11603  
2003-WH10
  Residential Funding Company, LLC     11661  
2003-WH12
  Residential Funding Company, LLC     11633  
2003-WH13
  Residential Funding Company, LLC     11638  
2003-WH15
  Residential Funding Company, LLC     11663  
2003-WH18
  Residential Funding Company, LLC     11687  
2003-WH19
  Residential Funding Company, LLC     11688  
2003-WH20
  Residential Funding Company, LLC     11708  
2003-WH22
  Residential Funding Company, LLC     11723  
2003-WH24
  Residential Funding Company, LLC     11724  
2003-WH26
  Residential Funding Company, LLC     11712  
2003-WH27
  Residential Funding Company, LLC     11737  
2003-WH28
  Residential Funding Company, LLC     11725  
2003-WH3
  Residential Funding Company, LLC     11607  
2003-WH30
  Residential Funding Company, LLC     11752  
2003-WH31
  Residential Funding Company, LLC     11753  
2003-WH35
  Residential Funding Company, LLC     11776  
2003-WH36
  Residential Funding Company, LLC     11777  
2003-WH39
  Residential Funding Company, LLC     11804  
2003-WH5
  Residential Funding Company, LLC     11613  
2003-WH6
  Residential Funding Company, LLC     11631  

Sched. II-B-2

 



--------------------------------------------------------------------------------



 



Schedule II-B: Master Servicing Whole Loan Sales, with RFC as servicer

              Series Name   Seller   Deal ID
2003-WH8
  Residential Funding Company, LLC     11660  
2003-WH9
  Residential Funding Company, LLC     11620  
2004-NWH2
  Residential Funding Company, LLC     11931  
2004-PTWH10
  Residential Funding Company, LLC     11956  
2004-PTWH12
  Residential Funding Company, LLC     11973  
2004-PTWH13
  Residential Funding Company, LLC     11983  
2004-PTWH2
  Residential Funding Company, LLC     11868  
2004-PTWH3
  Residential Funding Company, LLC     11869  
2004-PTWH5
  Residential Funding Company, LLC     11891  
2004-PTWH6
  Residential Funding Company, LLC     11892  
2004-PTWH7
  Residential Funding Company, LLC     11922  
2004-PTWH8
  Residential Funding Company, LLC     11932  
2004-PTWH9
  Residential Funding Company, LLC     11936  
2004-QWH4
  Residential Funding Company, LLC     11962  
2004-QWH5
  Residential Funding Company, LLC     11964  
2004-WH1
  Residential Funding Company, LLC     11822  
2004-WH12
  Residential Funding Company, LLC     11916  
2004-WH13
  Residential Funding Company, LLC     11909  
2004-WH16
  Residential Funding Company, LLC     11951  
2004-WH17
  Residential Funding Company, LLC     11930  
2004-WH18
  Residential Funding Company, LLC     11965  
2004-WH19
  Residential Funding Company, LLC     11966  
2004-WH21
  Residential Funding Company, LLC     11967  
2004-WH22
  Residential Funding Company, LLC     11990  
2004-WH24
  Residential Funding Company, LLC     11992  
2004-WH5
  Residential Funding Company, LLC     11856  
2004-WH7
  Residential Funding Company, LLC     11867  
2005-HWH1
  Residential Funding Company, LLC     12019  
2005-HWH11
  Residential Funding Company, LLC     12115  
2005-HWH12
  Residential Funding Company, LLC     12114  
2005-HWH13
  Residential Funding Company, LLC     12199  
2005-HWH6
  Residential Funding Company, LLC     12066  
2005-HWH7
  Residential Funding Company, LLC     12067  
2005-NWH1
  Residential Funding Company, LLC     12048  
2005-NWH2
  Residential Funding Company, LLC     12096  
2005-QWH1
  Residential Funding Company, LLC     12010  
2005-QWH12
  Residential Funding Company, LLC     12197  
2005-QWH13
  Residential Funding Company, LLC     12217  
2005-QWH7
  Residential Funding Company, LLC     12142  
2005-QWH8
  Residential Funding Company, LLC     12138  
2005-WH1
  Residential Funding Company, LLC     12007  
2005-WH10
  Residential Funding Company, LLC     12047  
2005-WH11
  Residential Funding Company, LLC     12059  
2005-WH12
  Residential Funding Company, LLC     12060  
2005-WH13
  Residential Funding Company, LLC     12061  
2005-WH15
  Residential Funding Company, LLC     12062  
2005-WH16
  Residential Funding Company, LLC     12080  
2005-WH18
  Residential Funding Company, LLC     12093  
2005-WH19
  Residential Funding Company, LLC     12094  
2005-WH20
  Residential Funding Company, LLC     12123  
2005-WH21
  Residential Funding Company, LLC     12139  
2005-WH24
  Residential Funding Company, LLC     12160  
2005-WH25A
  Residential Funding Company, LLC     12163  

Sched. II-B-3

 



--------------------------------------------------------------------------------



 



Schedule II-B: Master Servicing Whole Loan Sales, with RFC as servicer

              Series Name   Seller   Deal ID
2005-WH25B
  Residential Funding Company, LLC     12165  
2005-WH26
  Residential Funding Company, LLC     12151  
2005-WH27
  Residential Funding Company, LLC     12159  
2005-WH28A
  Residential Funding Company, LLC     12167  
2005-WH28B
  Residential Funding Company, LLC     12168  
2005-WH29
  Residential Funding Company, LLC     12178  
2005-WH3
  Residential Funding Company, LLC     12008  
2005-WH30
  Residential Funding Company, LLC     12195  
2005-WH32
  Residential Funding Company, LLC     12196  
2005-WH33
  Residential Funding Company, LLC     12215  
2005-WH4
  Residential Funding Company, LLC     12009  
2005-WH9
  Residential Funding Company, LLC     12046  
2006-HWH10
  Residential Funding Company, LLC     12333  
2006-HWH12
  Residential Funding Company, LLC     12354  
2006-HWH19
  Residential Funding Company, LLC     12510  
2006-HWH4
  Residential Funding Company, LLC     12286  
2006-HWH6
  Residential Funding Company, LLC     12329  
2006-QWH10
  Residential Funding Company, LLC     12275  
2006-QWH11
  Residential Funding Company, LLC     12299  
2006-QWH14
  Residential Funding Company, LLC     12284  
2006-QWH17
  Residential Funding Company, LLC     12345  
2006-QWH18
  Residential Funding Company, LLC     12351  
2006-QWH20
  Residential Funding Company, LLC     12368  
2006-QWH21
  Residential Funding Company, LLC     12411  
2006-QWH22
  Residential Funding Company, LLC     12412  
2006-QWH4
  Residential Funding Company, LLC     12254  
2006-QWH5
  Residential Funding Company, LLC     12250  
2006-QWH6
  Residential Funding Company, LLC     12268  
2006-QWH8
  Residential Funding Company, LLC     12276  
2006-QWH9
  Residential Funding Company, LLC     12274  
2006-WH1
  Residential Funding Company, LLC     12223  
2006-WH11
  Residential Funding Company, LLC     12349  
2006-WH12
  Residential Funding Company, LLC     12317  
2006-WH17
  Residential Funding Company, LLC     12371  
2006-WH2
  Residential Funding Company, LLC     12255  
2006-WH21
  Residential Funding Company, LLC     12440  
2006-WH24
  Residential Funding Company, LLC     12492  
2006-WH5
  Residential Funding Company, LLC     12279  
2007-HWH2
  Residential Funding Company, LLC     12518  
2007-HWH3
  Residential Funding Company, LLC     12562  
2007-HWH6
  Residential Funding Company, LLC     12622  
2007-QRWH1
  Residential Funding Company, LLC     12532  
2007-QWH4
  Residential Funding Company, LLC     12558  
2007-WH12
  Residential Funding Company, LLC     12704  
2007-WH12B
  Residential Funding Company, LLC     12709  
2007-WH3
  Residential Funding Company, LLC     12596  
2007-WH6
  Residential Funding Company, LLC     12658  
2007-WH7
  Residential Funding Company, LLC     12690  

Sched. II-B-4

 



--------------------------------------------------------------------------------



 



Schedule II-C: Primary Servicing Whole Loan Sales, with RFC as servicer

              Series Name   Seller Deal ID
1994-WH16D
  Residential Funding Company, LLC     554  
1995-WH14
  Residential Funding Company, LLC     696  
1995-WH5
  Residential Funding Company, LLC     425  
1997-NWH6
  Residential Funding Company, LLC     1084  
1998-NWH2
  Residential Funding Company, LLC     1131  
1998-NWH4
  Residential Funding Company, LLC     1353  
1998-NWH5A
  Residential Funding Company, LLC     1434  
1998-WH10
  Residential Funding Company, LLC     1437  
1998-WH9 II
  Residential Funding Company, LLC     1454  
1999-NWH1
  Residential Funding Company, LLC     2813  
1999-NWH2
  Residential Funding Company, LLC     3434  
1999-NWH4A
  Residential Funding Company, LLC     3656  
1999-NWH5B
  Residential Funding Company, LLC     3696  
1999-WH14
  Residential Funding Company, LLC     3374  
2000-NWH1
  Residential Funding Company, LLC     4302  
2000-NWH6A
  Residential Funding Company, LLC     5402  
2001-CWH1
  Residential Funding Company, LLC     8262  
2001-NWH1
  Residential Funding Company, LLC     6102  
2001-NWH9
  Residential Funding Company, LLC     7602  
2002-HWH4
  Residential Funding Company, LLC     11596  
2002-NWH1
  Residential Funding Company, LLC     11304  
2002-NWH2
  Residential Funding Company, LLC     11302  
2002-NWH3
  Residential Funding Company, LLC     11563  
2002-NWH4
  Residential Funding Company, LLC     11587  
2002-WH14
  Residential Funding Company, LLC     11475  
2002-WH17
  Residential Funding Company, LLC     11498  
2002-WH19
  Residential Funding Company, LLC     11513  
2002-WH21
  Residential Funding Company, LLC     11529  
2002-WH22
  Residential Funding Company, LLC     11548  
2002-WH25
  Residential Funding Company, LLC     11559  
2002-WH26
  Residential Funding Company, LLC     11550  
2002-WH27
  Residential Funding Company, LLC     11551  
2002-WH28
  Residential Funding Company, LLC     11560  
2002-WH29
  Residential Funding Company, LLC     11583  
2002-WH32
  Residential Funding Company, LLC     11585  
2002-WH33
  Residential Funding Company, LLC     11562  
2003-HWH1
  Residential Funding Company, LLC     11812  
2003-NWH1
  Residential Funding Company, LLC     11640  
2003-WH1
  Residential Funding Company, LLC     11603  
2003-WH10
  Residential Funding Company, LLC     11661  
2003-WH12
  Residential Funding Company, LLC     11633  
2003-WH13
  Residential Funding Company, LLC     11638  
2003-WH15
  Residential Funding Company, LLC     11663  
2003-WH18
  Residential Funding Company, LLC     11687  
2003-WH19
  Residential Funding Company, LLC     11688  
2003-WH20
  Residential Funding Company, LLC     11708  
2003-WH22
  Residential Funding Company, LLC     11723  
2003-WH24
  Residential Funding Company, LLC     11724  
2003-WH26
  Residential Funding Company, LLC     11712  
2003-WH27
  Residential Funding Company, LLC     11737  
2003-WH28
  Residential Funding Company, LLC     11725  
2003-WH3
  Residential Funding Company, LLC     11607  
2003-WH30
  Residential Funding Company, LLC     11752  

Sched. II-C-1

 



--------------------------------------------------------------------------------



 



Schedule II-C: Primary Servicing Whole Loan Sales, with RFC as servicer

              Series Name   Seller   Deal ID
2003-WH31
  Residential Funding Company, LLC     11753  
2003-WH35
  Residential Funding Company, LLC     11776  
2003-WH36
  Residential Funding Company, LLC     11777  
2003-WH39
  Residential Funding Company, LLC     11804  
2003-WH5
  Residential Funding Company, LLC     11613  
2003-WH6
  Residential Funding Company, LLC     11631  
2003-WH9
  Residential Funding Company, LLC     11620  
2004-NWH1
  Residential Funding Company, LLC     11889  
2004-NWH2
  Residential Funding Company, LLC     11931  
2004-QWH4
  Residential Funding Company, LLC     11962  
2004-QWH5
  Residential Funding Company, LLC     11964  
2004-QWH6
  Residential Funding Company, LLC     11993  
2004-WH1
  Residential Funding Company, LLC     11822  
2004-WH12
  Residential Funding Company, LLC     11916  
2004-WH13
  Residential Funding Company, LLC     11909  
2004-WH16
  Residential Funding Company, LLC     11951  
2004-WH17
  Residential Funding Company, LLC     11930  
2004-WH18
  Residential Funding Company, LLC     11965  
2004-WH19
  Residential Funding Company, LLC     11966  
2004-WH21
  Residential Funding Company, LLC     11967  
2004-WH22
  Residential Funding Company, LLC     11990  
2004-WH24
  Residential Funding Company, LLC     11992  
2004-WH5
  Residential Funding Company, LLC     11856  
2004-WH7
  Residential Funding Company, LLC     11867  
2005-HWH1
  Residential Funding Company, LLC     12019  
2005-HWH11
  Residential Funding Company, LLC     12115  
2005-HWH12
  Residential Funding Company, LLC     12114  
2005-HWH13
  Residential Funding Company, LLC     12199  
2005-HWH6
  Residential Funding Company, LLC     12066  
2005-HWH7
  Residential Funding Company, LLC     12067  
2005-NWH1
  Residential Funding Company, LLC     12048  
2005-NWH2
  Residential Funding Company, LLC     12096  
2005-QWH1
  Residential Funding Company, LLC     12010  
2005-QWH12
  Residential Funding Company, LLC     12197  
2005-QWH13
  Residential Funding Company, LLC     12217  
2005-QWH5
  Residential Funding Company, LLC     12095  
2005-QWH7
  Residential Funding Company, LLC     12142  
2005-QWH8
  Residential Funding Company, LLC     12138  
2005-WH1
  Residential Funding Company, LLC     12007  
2005-WH10
  Residential Funding Company, LLC     12047  
2005-WH11
  Residential Funding Company, LLC     12059  
2005-WH12
  Residential Funding Company, LLC     12060  
2005-WH13
  Residential Funding Company, LLC     12061  
2005-WH15
  Residential Funding Company, LLC     12062  
2005-WH16
  Residential Funding Company, LLC     12080  
2005-WH18
  Residential Funding Company, LLC     12093  
2005-WH19
  Residential Funding Company, LLC     12094  
2005-WH20
  Residential Funding Company, LLC     12123  
2005-WH21
  Residential Funding Company, LLC     12139  
2005-WH24
  Residential Funding Company, LLC     12160  
2005-WH25A
  Residential Funding Company, LLC     12163  
2005-WH25B
  Residential Funding Company, LLC     12165  
2005-WH26
  Residential Funding Company, LLC     12151  

Sched. II-C-2

 



--------------------------------------------------------------------------------



 



Schedule II-C: Primary Servicing Whole Loan Sales, with RFC as servicer

              Series Name   Seller   Deal ID
2005-WH27
  Residential Funding Company, LLC     12159  
2005-WH28A
  Residential Funding Company, LLC     12167  
2005-WH29
  Residential Funding Company, LLC     12178  
2005-WH3
  Residential Funding Company, LLC     12008  
2005-WH30
  Residential Funding Company, LLC     12195  
2005-WH32
  Residential Funding Company, LLC     12196  
2005-WH33
  Residential Funding Company, LLC     12215  
2005-WH4
  Residential Funding Company, LLC     12009  
2005-WH9
  Residential Funding Company, LLC     12046  
2006-HWH10
  Residential Funding Company, LLC     12333  
2006-HWH12
  Residential Funding Company, LLC     12354  
2006-HWH19
  Residential Funding Company, LLC     12510  
2006-HWH4
  Residential Funding Company, LLC     12286  
2006-HWH6
  Residential Funding Company, LLC     12329  
2006-KWH1
  Residential Funding Company, LLC     12309  
2006-KWH3
  Residential Funding Company, LLC     12496  
2006-QWH10
  Residential Funding Company, LLC     12275  
2006-QWH11
  Residential Funding Company, LLC     12299  
2006-QWH14
  Residential Funding Company, LLC     12284  
2006-QWH17
  Residential Funding Company, LLC     12345  
2006-QWH18
  Residential Funding Company, LLC     12351  
2006-QWH20
  Residential Funding Company, LLC     12368  
2006-QWH21
  Residential Funding Company, LLC     12411  
2006-QWH22
  Residential Funding Company, LLC     12412  
2006-QWH23
  Residential Funding Company, LLC     12448  
2006-QWH4
  Residential Funding Company, LLC     12254  
2006-QWH5
  Residential Funding Company, LLC     12250  
2006-QWH6
  Residential Funding Company, LLC     12268  
2006-QWH8
  Residential Funding Company, LLC     12276  
2006-QWH9
  Residential Funding Company, LLC     12274  
2006-WH1
  Residential Funding Company, LLC     12223  
2006-WH11
  Residential Funding Company, LLC     12349  
2006-WH12
  Residential Funding Company, LLC     12317  
2006-WH14
  Residential Funding Company, LLC     12352  
2006-WH14B
  Residential Funding Company, LLC     12359  
2006-WH14C
  Residential Funding Company, LLC     12379  
2006-WH17
  Residential Funding Company, LLC     12371  
2006-WH2
  Residential Funding Company, LLC     12255  
2006-WH21
  Residential Funding Company, LLC     12440  
2006-WH24
  Residential Funding Company, LLC     12492  
2006-WH5
  Residential Funding Company, LLC     12279  
2006-WH7
  Residential Funding Company, LLC     12301  
2007-HWH2
  Residential Funding Company, LLC     12518  
2007-HWH3
  Residential Funding Company, LLC     12562  
2007-HWH6
  Residential Funding Company, LLC     12622  
2007-QRWH1
  Residential Funding Company, LLC     12532  
2007-QWH3
  Residential Funding Company, LLC     12557  
2007-QWH4
  Residential Funding Company, LLC     12558  
2007-WH12
  Residential Funding Company, LLC     12704  
2007-WH3
  Residential Funding Company, LLC     12596  
2007-WH6
  Residential Funding Company, LLC     12658  
2007-WH7
  Residential Funding Company, LLC     12690  

Sched. II-C-3

 



--------------------------------------------------------------------------------



 



Schedule II-D: Primary Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
1999-QS4
  Residential Accredit Loans, Inc.     2713     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
1999-RS1
  Residential Asset Securities Corp.     2774     JPMorgan Chase Bank f/k/a
First National Bank of Chicago
2001-KS1
  Residential Asset Securities Corp.     5982     JPMorgan Chase Bank, N.A.
f/k/a Bank One, N.A.
2001-KS2
  Residential Asset Securities Corp.     7162     JPMorgan Chase Bank, N.A.
f/k/a Bank One, N.A.
2001-KS3
  Residential Asset Securities Corp.     7842     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2001-QS13
  Residential Accredit Loans, Inc.     7682     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-QS16
  Residential Accredit Loans, Inc.     8082     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-QS17
  Residential Accredit Loans, Inc.     8102     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-QS18
  Residential Accredit Loans, Inc.     8282     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-QS19
  Residential Accredit Loans, Inc.     8322     Deutsche Bank Trust Co. Americas
f/k/a Bankers Trust Co.
2001-RS1
  Residential Asset Mortgage Products, Inc.     6002     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2001-RS2
  Residential Asset Mortgage Products, Inc.     6402     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2001-RS3
  Residential Asset Mortgage Products, Inc.     7922     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-HI4
  Residential Funding Mortgage Securities II, Inc.     11537     JPMorgan Chase
Bank, N.A.
2002-HI5
  Residential Funding Mortgage Securities II, Inc.     11598     JPMorgan Chase
Bank, N.A.
2002-HS3
  Home Equity Loan Trust 2002-HS3     11539     JPMorgan Chase Bank, N.A.
2002-KS1
  Residential Asset Securities Corp.     10222     Deutsche Bank Trust Co.
Americas
2002-KS2
  Residential Asset Securities Corp.     11338     Deutsche Bank Trust Co.
Americas
2002-KS4
  Residential Asset Securities Corp.     11484     JPMorgan Chase Bank, N.A.
2002-KS6
  Residential Asset Securities Corp.     11527     JPMorgan Chase Bank, N.A.
2002-KS8
  Residential Asset Securities Corp.     11576     JPMorgan Chase Bank, N.A.
2002-QS1
  Residential Accredit Loans, Inc.     10282     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS10
  Residential Accredit Loans, Inc.     11508     Deutsche Bank Trust Co.
Americas
2002-QS11
  Residential Accredit Loans, Inc.     11509     Deutsche Bank Trust Co.
Americas
2002-QS12
  Residential Accredit Loans, Inc.     11523     Deutsche Bank Trust Co.
Americas
2002-QS13
  Residential Accredit Loans, Inc.     11524     Deutsche Bank Trust Co.
Americas
2002-QS14
  Residential Accredit Loans, Inc.     11525     Deutsche Bank Trust Co.
Americas
2002-QS15
  Residential Accredit Loans, Inc.     11543     Deutsche Bank Trust Co.
Americas
2002-QS16
  Residential Accredit Loans, Inc.     11544     Deutsche Bank Trust Co.
Americas
2002-QS17
  Residential Accredit Loans, Inc.     11556     Deutsche Bank Trust Co.
Americas
2002-QS18
  Residential Accredit Loans, Inc.     11580     Deutsche Bank Trust Co.
Americas
2002-QS19
  Residential Accredit Loans, Inc.     11581     Deutsche Bank Trust Co.
Americas
2002-QS2
  Residential Accredit Loans, Inc.     10542     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS3
  Residential Accredit Loans, Inc.     11122     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS4
  Residential Accredit Loans, Inc.     11282     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS5
  Residential Accredit Loans, Inc.     11452     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS6
  Residential Accredit Loans, Inc.     11460     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS7
  Residential Accredit Loans, Inc.     11469     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS8
  Residential Accredit Loans, Inc.     11470     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-QS9
  Residential Accredit Loans, Inc.     11497     Deutsche Bank Trust Co.
Americas f/k/a Bankers Trust Co.
2002-RP2
  Residential Asset Mortgage Products, Inc.     11546     JPMorgan Chase Bank,
N.A.
2002-RS1
  Residential Asset Mortgage Products, Inc.     10202     JPMorgan Chase Bank,
N.A.
2002-RS2
  Residential Asset Mortgage Products, Inc.     10982     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-RS3
  Residential Asset Mortgage Products, Inc.     11478     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-RS4
  Residential Asset Mortgage Products, Inc.     11511     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-RS5
  Residential Asset Mortgage Products, Inc.     11526     JPMorgan Chase Bank,
N.A. f/k/a Bank One, N.A.
2002-RS6
  Residential Asset Mortgage Products, Inc.     11558     JPMorgan Chase Bank,
N.A.
2002-RS7
  Residential Asset Mortgage Products, Inc.     11592     JPMorgan Chase Bank,
N.A.
2002-RZ2
  Residential Asset Mortgage Products, Inc.     11461     JPMorgan Chase Bank,
N.A.
2002-RZ3
  Residential Asset Mortgage Products, Inc.     11512     JPMorgan Chase Bank,
N.A.
2002-RZ4
  Residential Asset Mortgage Products, Inc.     11545     JPMorgan Chase Bank,
N.A.
2002-S11
  Residential Funding Mortgage Securities I, Inc.     11507     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2002-S12
  Residential Funding Mortgage Securities I, Inc.     11519     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2002-S13
  Residential Funding Mortgage Securities I, Inc.     11541     Deutsche Bank
Trust Co. Americas
2002-S14
  Residential Funding Mortgage Securities I, Inc.     11520     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2002-S15
  Residential Funding Mortgage Securities I, Inc.     11521     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2002-S16
  Residential Funding Mortgage Securities I, Inc.     11542     Deutsche Bank
Trust Co. Americas
2002-S17
  Residential Funding Mortgage Securities I, Inc.     11555     Deutsche Bank
Trust Co. Americas
2002-S18
  Residential Funding Mortgage Securities I, Inc.     11577     Deutsche Bank
Trust Co. Americas
2002-S19
  Residential Funding Mortgage Securities I, Inc.     11578     Deutsche Bank
Trust Co. Americas
2002-S20
  Residential Funding Mortgage Securities I, Inc.     11579     Deutsche Bank
Trust Co. Americas
2002-SL1
  Residential Asset Mortgage Products, Inc.     11463     JPMorgan Chase Bank,
N.A.

Sched. II-D-1

 



--------------------------------------------------------------------------------



 



Schedule II-D: Primary Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2003-HI1
  Residential Funding Mortgage Securities II, Inc.     11650     JPMorgan Chase
Bank, N.A.
2003-HI2
  Residential Funding Mortgage Securities II, Inc.     11698     JPMorgan Chase
Bank, N.A.
2003-HI3
  Home Equity Loan Trust 2003-HI3     11742     JPMorgan Chase Bank, N.A.
2003-HI4
  Residential Funding Mortgage Securities II, Inc.     11808     JPMorgan Chase
Bank, N.A.
2003-HS1
  Home Equity Loan Trust 2003-HS1     11652     JPMorgan Chase Bank, N.A.
2003-HS2
  Home Equity Loan Trust 2003-HS2     11696     JPMorgan Chase Bank, N.A.
2003-HS3
  Home Equity Loan Trust 2003-HS3     11744     JPMorgan Chase Bank, N.A.
2003-HS4
  Home Equity Loan Trust 2003-HS4     11810     JPMorgan Chase Bank, N.A.
2003-KS10
  Residential Asset Securities Corp.     11772     JPMorgan Chase Bank, N.A.
2003-KS11
  Residential Asset Securities Corp.     11800     JPMorgan Chase Bank, N.A.
2003-KS2
  Residential Asset Securities Corp.     11627     JPMorgan Chase Bank, N.A.
2003-KS3
  Residential Asset Securities Corp.     11657     JPMorgan Chase Bank, N.A.
2003-KS4
  Residential Asset Securities Corp.     11670     JPMorgan Chase Bank, N.A.
2003-KS5
  Residential Asset Securities Corp.     11683     JPMorgan Chase Bank, N.A.
2003-KS6
  Residential Asset Securities Corp.     11706     JPMorgan Chase Bank, N.A.
2003-KS7
  Residential Asset Securities Corp.     11720     JPMorgan Chase Bank, N.A.
2003-KS8
  Residential Asset Securities Corp.     11734     JPMorgan Chase Bank, N.A.
2003-KS9
  Residential Asset Securities Corp.     11750     JPMorgan Chase Bank, N.A.
2003-QA1
  Residential Accredit Loans, Inc.     11799     Deutsche Bank Trust Co.
Americas
2003-QS1
  Residential Accredit Loans, Inc.     11600     Deutsche Bank Trust Co.
Americas
2003-QS10
  Residential Accredit Loans, Inc.     11669     Deutsche Bank Trust Co.
Americas
2003-QS11
  Residential Accredit Loans, Inc.     11681     Deutsche Bank Trust Co.
Americas
2003-QS12
  Residential Accredit Loans, Inc.     11682     Deutsche Bank Trust Co.
Americas
2003-QS13
  Residential Accredit Loans, Inc.     11704     Deutsche Bank Trust Co.
Americas
2003-QS14
  Residential Accredit Loans, Inc.     11705     Deutsche Bank Trust Co.
Americas
2003-QS15
  Residential Accredit Loans, Inc.     11718     Deutsche Bank Trust Co.
Americas
2003-QS16
  Residential Accredit Loans, Inc.     11719     Deutsche Bank Trust Co.
Americas
2003-QS17
  Residential Accredit Loans, Inc.     11732     Deutsche Bank Trust Co.
Americas
2003-QS18
  Residential Accredit Loans, Inc.     11733     Deutsche Bank Trust Co.
Americas
2003-QS19
  Residential Accredit Loans, Inc.     11749     Deutsche Bank Trust Co.
Americas
2003-QS2
  Residential Accredit Loans, Inc.     11610     Deutsche Bank Trust Co.
Americas
2003-QS20
  Residential Accredit Loans, Inc.     11770     Deutsche Bank Trust Co.
Americas
2003-QS21
  Residential Accredit Loans, Inc.     11771     Deutsche Bank Trust Co.
Americas
2003-QS22
  Residential Accredit Loans, Inc.     11797     Deutsche Bank Trust Co.
Americas
2003-QS23
  Residential Accredit Loans, Inc.     11798     Deutsche Bank Trust Co.
Americas
2003-QS3
  Residential Accredit Loans, Inc.     11611     Deutsche Bank Trust Co.
Americas
2003-QS4
  Residential Accredit Loans, Inc.     11624     Deutsche Bank Trust Co.
Americas
2003-QS5
  Residential Accredit Loans, Inc.     11625     Deutsche Bank Trust Co.
Americas
2003-QS6
  Residential Accredit Loans, Inc.     11626     Deutsche Bank Trust Co.
Americas
2003-QS7
  Residential Accredit Loans, Inc.     11655     Deutsche Bank Trust Co.
Americas
2003-QS8
  Residential Accredit Loans, Inc.     11656     Deutsche Bank Trust Co.
Americas
2003-QS9
  Residential Accredit Loans, Inc.     11668     Deutsche Bank Trust Co.
Americas
2003-RS1
  Residential Asset Mortgage Products, Inc.     11612     JPMorgan Chase Bank,
N.A.
2003-RS10
  Residential Asset Mortgage Products, Inc.     11773     JPMorgan Chase Bank,
N.A.
2003-RS11
  Residential Asset Mortgage Products, Inc.     11801     JPMorgan Chase Bank,
N.A.
2003-RS2
  Residential Asset Mortgage Products, Inc.     11630     JPMorgan Chase Bank,
N.A.
2003-RS3
  Residential Asset Mortgage Products, Inc.     11658     JPMorgan Chase Bank,
N.A.
2003-RS4
  Residential Asset Mortgage Products, Inc.     11671     JPMorgan Chase Bank,
N.A.
2003-RS5
  Residential Asset Mortgage Products, Inc.     11684     JPMorgan Chase Bank,
N.A.
2003-RS6
  Residential Asset Mortgage Products, Inc.     11707     JPMorgan Chase Bank,
N.A.
2003-RS7
  Residential Asset Mortgage Products, Inc.     11721     JPMorgan Chase Bank,
N.A.
2003-RS8
  Residential Asset Mortgage Products, Inc.     11735     JPMorgan Chase Bank,
N.A.
2003-RS9
  Residential Asset Mortgage Products, Inc.     11751     JPMorgan Chase Bank,
N.A.
2003-RZ1
  Residential Asset Mortgage Products, Inc.     11602     JPMorgan Chase Bank,
N.A.
2003-RZ2
  Residential Asset Mortgage Products, Inc.     11628     JPMorgan Chase Bank,
N.A.
2003-RZ3
  Residential Asset Mortgage Products, Inc.     11685     JPMorgan Chase Bank,
N.A.
2003-RZ4
  Residential Asset Mortgage Products, Inc.     11736     JPMorgan Chase Bank,
N.A.
2003-RZ5
  Residential Asset Mortgage Products, Inc.     11802     JPMorgan Chase Bank,
N.A.
2003-S1
  Residential Funding Mortgage Securities I, Inc.     11599     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S10
  Residential Funding Mortgage Securities I, Inc.     11678     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S11
  Residential Funding Mortgage Securities I, Inc.     11679     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S12
  Residential Funding Mortgage Securities I, Inc.     11677     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.

Sched. II-D-2

 



--------------------------------------------------------------------------------



 



Schedule II-D: Primary Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2003-S13
  Residential Funding Mortgage Securities I, Inc.     11680     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S14
  Residential Funding Mortgage Securities I, Inc.     11703     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S15
  Residential Funding Mortgage Securities I, Inc.     11717     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S16
  Residential Funding Mortgage Securities I, Inc.     11730     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S17
  Residential Funding Mortgage Securities I, Inc.     11731     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S18
  Residential Funding Mortgage Securities I, Inc.     11747     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S19
  Residential Funding Mortgage Securities I, Inc.     11748     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S2
  Residential Funding Mortgage Securities I, Inc.     11608     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S20
  Residential Funding Mortgage Securities I, Inc.     11796     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S3
  Residential Funding Mortgage Securities I, Inc.     11609     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S4
  Residential Funding Mortgage Securities I, Inc.     11622     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S5
  Residential Funding Mortgage Securities I, Inc.     11623     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S6
  Residential Funding Mortgage Securities I, Inc.     11653     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S7
  Residential Funding Mortgage Securities I, Inc.     11666     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S8
  Residential Funding Mortgage Securities I, Inc.     11667     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-S9
  Residential Funding Mortgage Securities I, Inc.     11654     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-SL1
  Residential Asset Mortgage Products, Inc.     11774     JPMorgan Chase Bank,
N.A.
2004-HI1
  Residential Funding Mortgage Securities II, Inc.     11850     JPMorgan Chase
Bank, N.A.
2004-HI2
  Home Equity Loan Trust 2004-HI2     11898     JPMorgan Chase Bank, N.A.
2004-HI3
  Home Equity Loan Trust 2004-HI3     11942     JPMorgan Chase Bank, N.A.
2004-HS1
  Home Equity Loan Trust 2004-HS1     11848     JPMorgan Chase Bank, N.A.
2004-HS2
  Home Equity Loan Trust 2004-HS2     11896     JPMorgan Chase Bank, N.A.
2004-HS3
  Home Equity Loan Trust 2004-HS3     11944     JPMorgan Chase Bank, N.A.
2004-KR1
  Residential Asset Securities Corp.     11841     JPMorgan Chase Bank, N.A.
2004-KR2
  Residential Asset Securities Corp.     11928     JPMorgan Chase Bank, N.A.
2004-KS1
  Residential Asset Securities Corp.     11820     JPMorgan Chase Bank, N.A.
2004-KS10
  Residential Asset Securities Corp.     11946     JPMorgan Chase Bank, N.A.
2004-KS11
  Residential Asset Securities Corp.     11970     JPMorgan Chase Bank, N.A.
2004-KS12
  Residential Asset Securities Corp.     11995     U.S. Bank, N.A.
2004-KS2
  Residential Asset Securities Corp.     11825     JPMorgan Chase Bank, N.A.
2004-KS3
  Residential Asset Securities Corp.     11835     JPMorgan Chase Bank, N.A.
2004-KS4
  Residential Asset Securities Corp.     11854     JPMorgan Chase Bank, N.A.
2004-KS5
  Residential Asset Securities Corp.     11865     JPMorgan Chase Bank, N.A.
2004-KS6
  Residential Asset Securities Corp.     11882     JPMorgan Chase Bank, N.A.
2004-KS7
  Residential Asset Securities Corp.     11904     JPMorgan Chase Bank, N.A.
2004-KS8
  Residential Asset Securities Corp.     11912     JPMorgan Chase Bank, N.A.
2004-KS9
  Residential Asset Securities Corp.     11924     JPMorgan Chase Bank, N.A.
2004-PS1
  Residential Funding Mortgage Securities I, Inc.     11963     U.S. Bank, N.A.
2004-QA1
  Residential Accredit Loans, Inc.     11838     Deutsche Bank Trust Co.
Americas
2004-QA2
  Residential Accredit Loans, Inc.     11899     Deutsche Bank Trust Co.
Americas
2004-QA3
  Residential Accredit Loans, Inc.     11913     Deutsche Bank Trust Co.
Americas
2004-QA4
  Residential Accredit Loans, Inc.     11935     Deutsche Bank Trust Co.
Americas
2004-QA5
  Residential Accredit Loans, Inc.     11969     Deutsche Bank Trust Co.
Americas
2004-QA6
  Residential Accredit Loans, Inc.     11994     Deutsche Bank Trust Co.
Americas
2004-QS1
  Residential Accredit Loans, Inc.     11819     Deutsche Bank Trust Co.
Americas
2004-QS10
  Residential Accredit Loans, Inc.     11903     Deutsche Bank Trust Co.
Americas
2004-QS11
  Residential Accredit Loans, Inc.     11914     Deutsche Bank Trust Co.
Americas
2004-QS12
  Residential Accredit Loans, Inc.     11933     Deutsche Bank Trust Co.
Americas
2004-QS13
  Residential Accredit Loans, Inc.     11934     Deutsche Bank Trust Co.
Americas
2004-QS14
  Residential Accredit Loans, Inc.     11945     Deutsche Bank Trust Co.
Americas
2004-QS15
  Residential Accredit Loans, Inc.     11968     Deutsche Bank Trust Co.
Americas
2004-QS16
  Residential Accredit Loans, Inc.     11998     Deutsche Bank Trust Co.
Americas
2004-QS2
  Residential Accredit Loans, Inc.     11830     Deutsche Bank Trust Co.
Americas
2004-QS3
  Residential Accredit Loans, Inc.     11845     Deutsche Bank Trust Co.
Americas
2004-QS4
  Residential Accredit Loans, Inc.     11846     Deutsche Bank Trust Co.
Americas
2004-QS5
  Residential Accredit Loans, Inc.     11859     Deutsche Bank Trust Co.
Americas
2004-QS6
  Residential Accredit Loans, Inc.     11863     Deutsche Bank Trust Co.
Americas
2004-QS7
  Residential Accredit Loans, Inc.     11864     Deutsche Bank Trust Co.
Americas
2004-QS8
  Residential Accredit Loans, Inc.     11879     Deutsche Bank Trust Co.
Americas
2004-QS9
  Residential Accredit Loans, Inc.     11880     Deutsche Bank Trust Co.
Americas
2004-RS1
  Residential Asset Mortgage Products, Inc.     11821     JPMorgan Chase Bank,
N.A.
2004-RS10
  Residential Asset Mortgage Products, Inc.     11947     JPMorgan Chase Bank,
N.A.

Sched. II-D-3

 



--------------------------------------------------------------------------------



 



Schedule II-D: Primary Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2004-RS11
  Residential Asset Mortgage Products, Inc.     11971     JPMorgan Chase Bank,
N.A.
2004-RS12
  Residential Asset Mortgage Products, Inc.     11996     JPMorgan Chase Bank,
N.A.
2004-RS2
  Residential Asset Mortgage Products, Inc.     11827     JPMorgan Chase Bank,
N.A.
2004-RS3
  Residential Asset Mortgage Products, Inc.     11839     JPMorgan Chase Bank,
N.A.
2004-RS4
  Residential Asset Mortgage Products, Inc.     11855     JPMorgan Chase Bank,
N.A.
2004-RS5
  Residential Asset Mortgage Products, Inc.     11866     JPMorgan Chase Bank,
N.A.
2004-RS6
  Residential Asset Mortgage Products, Inc.     11885     JPMorgan Chase Bank,
N.A.
2004-RS7
  Residential Asset Mortgage Products, Inc.     11905     JPMorgan Chase Bank,
N.A.
2004-RS8
  Residential Asset Mortgage Products, Inc.     11915     JPMorgan Chase Bank,
N.A.
2004-RS9
  Residential Asset Mortgage Products, Inc.     11925     JPMorgan Chase Bank,
N.A.
2004-RZ1
  Residential Asset Mortgage Products, Inc.     11840     JPMorgan Chase Bank,
N.A.
2004-RZ2
  Residential Asset Mortgage Products, Inc.     11883     JPMorgan Chase Bank,
N.A.
2004-RZ3
  Residential Asset Mortgage Products, Inc.     11926     JPMorgan Chase Bank,
N.A.
2004-RZ4
  Residential Asset Mortgage Products, Inc.     11997     JPMorgan Chase Bank,
N.A.
2004-S1
  Residential Funding Mortgage Securities I, Inc.     11828     JPMorgan Chase
Bank, N.A.
2004-S2
  Residential Funding Mortgage Securities I, Inc.     11836     JPMorgan Chase
Bank, N.A.
2004-S3
  Residential Funding Mortgage Securities I, Inc.     11837     JPMorgan Chase
Bank, N.A.
2004-S4
  Residential Funding Mortgage Securities I, Inc.     11853     JPMorgan Chase
Bank, N.A.
2004-S5
  Residential Funding Mortgage Securities I, Inc.     11862     JPMorgan Chase
Bank, N.A.
2004-S6
  Residential Funding Mortgage Securities I, Inc.     11877     JPMorgan Chase
Bank, N.A.
2004-S7
  Residential Funding Mortgage Securities I, Inc.     11902     U.S. Bank, N.A.
2004-S8
  Residential Funding Mortgage Securities I, Inc.     11923     U.S. Bank, N.A.
2004-S9
  Residential Funding Mortgage Securities I, Inc.     11991     U.S. Bank, N.A.
2004-SA1
  Residential Funding Mortgage Securities I, Inc.     11878     JPMorgan Chase
Bank, N.A.
2004-SL1
  Residential Asset Mortgage Products, Inc.     11842     Deutsche Bank Trust
Co. Americas
2004-SL2
  Residential Asset Mortgage Products, Inc.     11884     Deutsche Bank Trust
Co. Americas
2004-SL3
  Residential Asset Mortgage Products, Inc.     11927     Deutsche Bank Trust
Co. Americas
2004-SL4
  Residential Asset Mortgage Products, Inc.     11985     Deutsche Bank Trust
Co. Americas
2005-AHL1
  Residential Asset Securities Corp.     12152     U.S. Bank, N.A.
2005-AHL2
  Residential Asset Securities Corp.     12176     U.S. Bank, N.A.
2005-AHL3
  Residential Asset Securities Corp.     12190     U.S. Bank, N.A.
2005-EFC1
  Residential Asset Mortgage Products, Inc.     12082     U.S. Bank, N.A.
2005-EFC2
  Residential Asset Mortgage Products, Inc.     12128     U.S. Bank, N.A.
2005-EFC3
  Residential Asset Mortgage Products, Inc.     12149     U.S. Bank, N.A.
2005-EFC4
  Residential Asset Mortgage Products, Inc.     12162     U.S. Bank, N.A.
2005-EFC5
  Residential Asset Mortgage Products, Inc.     12177     U.S. Bank, N.A.
2005-EFC6
  Residential Asset Mortgage Products, Inc.     12192     U.S. Bank, N.A.
2005-EFC7
  Residential Asset Mortgage Products, Inc.     12207     U.S. Bank, N.A.
2005-HI1
  Home Equity Loan Trust 2005-HI1     12013     JPMorgan Chase Bank, N.A.
2005-HI2
  Residential Funding Mortgage Securities II, Inc.     12112     JPMorgan Chase
Bank, N.A.
2005-HI3
  Residential Funding Mortgage Securities II, Inc.     12180     JPMorgan Chase
Bank, N.A.
2005-HS1
  Home Equity Loan Trust 2005-HS1     12169     JPMorgan Chase Bank, N.A.
2005-HS2
  Home Equity Loan Trust 2005-HS2     12200     JPMorgan Chase Bank, N.A.
2005-HSA1
  Home Equity Loan Trust 2005-HSA1     12209     JPMorgan Chase Bank, N.A.
2005-KS1
  Residential Asset Securities Corp.     12005     U.S. Bank, N.A.
2005-KS10
  Residential Asset Securities Corp.     12175     U.S. Bank, N.A.
2005-KS11
  Residential Asset Securities Corp.     12201     U.S. Bank, N.A.
2005-KS12
  Residential Asset Securities Corp.     12218     U.S. Bank, N.A.
2005-KS2
  Residential Asset Securities Corp.     12024     U.S. Bank, N.A.
2005-KS3
  Residential Asset Securities Corp.     12050     U.S. Bank, N.A.
2005-KS4
  Residential Asset Securities Corp.     12057     U.S. Bank, N.A.
2005-KS5
  Residential Asset Securities Corp.     12081     U.S. Bank, N.A.
2005-KS6
  Residential Asset Securities Corp.     12101     U.S. Bank, N.A.
2005-KS7
  Residential Asset Securities Corp.     12129     U.S. Bank, N.A.
2005-KS8
  Residential Asset Securities Corp.     12148     U.S. Bank, N.A.
2005-KS9
  Residential Asset Securities Corp.     12154     U.S. Bank, N.A.
2005-NC1
  Residential Asset Mortgage Products, Inc.     12216     U.S. Bank, N.A.
2005-QA1
  Residential Accredit Loans, Inc.     12004     Deutsche Bank Trust Co.
Americas
2005-QA10
  Residential Accredit Loans, Inc.     12153     Deutsche Bank Trust Co.
Americas
2005-QA11
  Residential Accredit Loans, Inc.     12173     Deutsche Bank Trust Co.
Americas
2005-QA12
  Residential Accredit Loans, Inc.     12198     Deutsche Bank Trust Co.
Americas
2005-QA13
  Residential Accredit Loans, Inc.     12214     Deutsche Bank Trust Co.
Americas

Sched. II-D-4

 



--------------------------------------------------------------------------------



 



Schedule II-D: Primary Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2005-QA2
  Residential Accredit Loans, Inc.     12022     Deutsche Bank Trust Co.
Americas
2005-QA3
  Residential Accredit Loans, Inc.     12044     Deutsche Bank Trust Co.
Americas
2005-QA4
  Residential Accredit Loans, Inc.     12055     Deutsche Bank Trust Co.
Americas
2005-QA5
  Residential Accredit Loans, Inc.     12056     Deutsche Bank Trust Co.
Americas
2005-QA6
  Residential Accredit Loans, Inc.     12079     Deutsche Bank Trust Co.
Americas
2005-QA7
  Residential Accredit Loans, Inc.     12100     Deutsche Bank Trust Co.
Americas
2005-QA8
  Residential Accredit Loans, Inc.     12127     Deutshce Bank Trust Co.
Americas
2005-QA9
  Residential Accredit Loans, Inc.     12146     Deutsche Bank Trust Co.
Americas
2005-QS1
  Residential Accredit Loans, Inc.     12002     Deutsche Bank Trust Co.
Americas
2005-QS10
  Residential Accredit Loans, Inc.     12125     Deutsche Bank Trust Co.
Americas
2005-QS11
  Residential Accredit Loans, Inc.     12126     Deutsche Bank Trust Co.
Americas
2005-QS12
  Residential Accredit Loans, Inc.     12144     Deutsche Bank Trust Co.
Americas
2005-QS13
  Residential Accredit Loans, Inc.     12157     Deutsche Bank Trust Co.
Americas
2005-QS14
  Residential Accredit Loans, Inc.     12156     Deutsche Bank Trust Co.
Americas
2005-QS15
  Residential Accredit Loans, Inc.     12172     Deutsche Bank Trust Co.
Americas
2005-QS16
  Residential Accredit Loans, Inc.     12188     Deutsche Bank Trust Co.
Americas
2005-QS17
  Residential Accredit Loans, Inc.     12211     Deutsche Bank Trust Co.
Americas
2005-QS2
  Residential Accredit Loans, Inc.     12023     Deutsche Bank Trust Co.
Americas
2005-QS3
  Residential Accredit Loans, Inc.     12043     Deutsche Bank Trust Co.
Americas
2005-QS4
  Residential Accredit Loans, Inc.     12053     Deutsche Bank Trust Co.
Americas
2005-QS5
  Residential Accredit Loans, Inc.     12054     Deutsche Bank Trust Co.
Americas
2005-QS6
  Residential Accredit Loans, Inc.     12078     Deutsche Bank Trust Co.
Americas
2005-QS7
  Residential Accredit Loans, Inc.     12097     Deutsche Bank Trust Co.
Americas
2005-QS8
  Residential Accredit Loans, Inc.     12098     Deutsche Bank Trust Co.
Americas
2005-QS9
  Residential Accredit Loans, Inc.     12099     Deutsche Bank Trust Co.
Americas
2005-RP1
  Residential Asset Mortgage Products, Inc.     12001     JPMorgan Chase Bank,
N.A.
2005-RP2
  Residential Asset Mortgage Products, Inc.     12132     JPMorgan Chase Bank,
N.A.
2005-RP3
  Residential Asset Mortgage Products, Inc.     12194     JPMorgan Chase Bank,
N.A.
2005-RS1
  Residential Asset Mortgage Products, Inc.     12006     JPMorgan Chase Bank,
N.A.
2005-RS2
  Residential Asset Mortgage Products, Inc.     12026     JPMorgan Chase Bank,
N.A.
2005-RS3
  Residential Asset Mortgage Products, Inc.     12049     JPMorgan Chase Bank,
N.A.
2005-RS4
  Residential Asset Mortgage Products, Inc.     12058     JPMorgan Chase Bank,
N.A.
2005-RS5
  Residential Asset Mortgage Products, Inc.     12085     JPMorgan Chase Bank,
N.A.
2005-RS6
  Residential Asset Mortgage Products, Inc.     12103     JPMorgan Chase Bank,
N.A.
2005-RS7
  Residential Asset Mortgage Products, Inc.     12131     JPMorgan Chase Bank,
N.A.
2005-RS8
  Residential Asset Mortgage Products, Inc.     12155     JPMorgan Chase Bank,
N.A.
2005-RS9
  Residential Asset Mortgage Products, Inc.     12193     JPMorgan Chase Bank,
N.A.
2005-RZ1
  Residential Asset Mortgage Products, Inc.     12045     JPMorgan Chase Bank,
N.A.
2005-RZ2
  Residential Asset Mortgage Products, Inc.     12130     JPMorgan Chase Bank,
N.A.
2005-RZ3
  Residential Asset Mortgage Products, Inc.     12161     JPMorgan Chase Bank,
N.A.
2005-RZ4
  Residential Asset Mortgage Products, Inc.     12191     JPMorgan Chase Bank,
N.A.
2005-S1
  Residential Funding Mortgage Securities I, Inc.     12020     U.S. Bank, N.A.
2005-S2
  Residential Funding Mortgage Securities I, Inc.     12041     U.S. Bank, N.A.
2005-S3
  Residential Funding Mortgage Securities I, Inc.     12042     U.S. Bank, N.A.
2005-S4
  Residential Funding Mortgage Securities I, Inc.     12076     U.S. Bank, N.A.
2005-S5
  Residential Funding Mortgage Securities I, Inc.     12122     U.S. Bank, N.A.
2005-S6
  Residential Funding Mortgage Securities I, Inc.     12143     U.S. Bank, N.A.
2005-S7
  Residential Funding Mortgage Securities I, Inc.     12186     U.S. Bank, N.A.
2005-S8
  Residential Funding Mortgage Securities I, Inc.     12187     U.S. Bank, N.A.
2005-S9
  Residential Funding Mortgage Securities I, Inc.     12210     U.S. Bank, N.A.
2005-SA1
  Residential Funding Mortgage Securities I, Inc.     12021     U.S. Bank, N.A.
2005-SA2
  Residential Funding Mortgage Securities I, Inc.     12077     U.S. Bank, N.A.
2005-SA3
  Residential Funding Mortgage Securities I, Inc.     12124     U.S. Bank, N.A.
2005-SA4
  Residential Funding Mortgage Securities I, Inc.     12145     U.S. Bank, N.A.
2005-SA5
  Residential Funding Mortgage Securities I, Inc.     12171     U.S. Bank, N.A.
2005-SL1
  Residential Asset Mortgage Products, Inc.     12040     Deutsche Bank Trust
Co. Americas
2005-SL2
  Residential Asset Mortgage Products, Inc.     12092     Deutsche Bank Trust
Co. Americas
2005-SP2
  Residential Asset Mortgage Products, Inc.     12075     JPMorgan Chase Bank,
N.A.
2005-SP3
  Residential Asset Mortgage Products, Inc.     12206     JPMorgan Chase Bank,
N.A.
2006-EFC1
  Residential Asset Mortgage Products, Inc.     12234     U.S. Bank, N.A.
2006-EFC2
  Residential Asset Mortgage Products, Inc.     12481     U.S. Bank, N.A.
2006-EMX1
  Residential Asset Securities Corp.     12225     U.S. Bank, N.A.

Sched. II-D-5

 



--------------------------------------------------------------------------------



 



Schedule II-D: Primary Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2006-EMX2
  Residential Asset Securities Corp.     12240     U.S. Bank, N.A.
2006-EMX3
  Residential Asset Securities Corp.     12288     U.S. Bank, N.A.
2006-EMX4
  Residential Asset Securities Corp.     12312     U.S. Bank, N.A.
2006-EMX5
  Residential Asset Securities Corp.     12338     U.S. Bank, N.A.
2006-EMX6
  Residential Asset Securities Corp.     12361     U.S. Bank, N.A.
2006-EMX7
  Residential Asset Securities Corp.     12388     U.S. Bank, N.A.
2006-EMX8
  Residential Asset Securities Corp.     12425     U.S. Bank, N.A.
2006-EMX9
  Residential Asset Securities Corp.     12445     U.S. Bank, N.A.
2006-HSA3
  Home Equity Loan Trust 2006-HSA3     12322     JPMorgan Chase Bank, N.A.
2006-HSA4
  Home Equity Loan Trust 2006-HSA4     12377     JPMorgan Chase Bank, N.A.
2006-HSA5
  Home Equity Loan Trust 2006-HSA5     12428     JPMorgan Chase Bank, N.A.
2006-KS1
  Residential Asset Securities Corp.     12229     U.S. Bank, N.A.
2006-KS2
  Residential Asset Securities Corp.     12244     U.S. Bank, N.A.
2006-KS3
  Residential Asset Securities Corp.     12273     U.S. Bank, N.A.
2006-KS4
  Residential Asset Securities Corp.     12324     U.S. Bank, N.A.
2006-KS5
  Residential Asset Securities Corp.     12348     U.S. Bank, N.A.
2006-KS6
  Residential Asset Securities Corp.     12360     U.S. Bank, N.A.
2006-KS7
  Residential Asset Securities Corp.     12392     U.S. Bank, N.A.
2006-KS8
  Residential Asset Securities Corp.     12429     U.S. Bank, N.A.
2006-KS9
  Residential Asset Securities Corp.     12444     U.S. Bank, N.A.
2006-NC1
  Residential Asset Mortgage Products, Inc.     12232     U.S. Bank, N.A.
2006-NC2
  Residential Asset Mortgage Products, Inc.     12253     U.S. Bank, N.A.
2006-NC3
  Residential Asset Mortgage Products, Inc.     12272     U.S. Bank, N.A.
2006-QA1
  Residential Accredit Loans, Inc.     12235     Deutsche Bank Trust Co.
Americas
2006-QA10
  Residential Accredit Loans, Inc.     12454     Deutsche Bank Trust Co.
Americas
2006-QA11
  Residential Accredit Loans, Inc.     12491     Deutsche Bank Trust Co.
Americas
2006-QA2
  Residential Accredit Loans, Inc.     12248     U.S. Bank, N.A.
2006-QA3
  Residential Accredit Loans, Inc.     12294     Deutsche Bank Trust Co.
Americas
2006-QA4
  Residential Accredit Loans, Inc.     12314     Deutsche Bank Trust Co.
Americas
2006-QA5
  Residential Accredit Loans, Inc.     12344     Deutsche Bank Trust Co.
Americas
2006-QA6
  Residential Accredit Loans, Inc.     12366     Deutsche Bank Trust Co.
Americas
2006-QA7
  Residential Accredit Loans, Inc.     12386     Deutsche Bank Trust Co.
Americas
2006-QA8
  Residential Accredit Loans, Inc.     12409     Deutsche Bank Trust Co.
Americas
2006-QA9
  Residential Accredit Loans, Inc.     12437     Deutsche Bank Trust Co.
Americas
2006-QS1
  Residential Accredit Loans, Inc.     12226     Deutsche Bank Trust Co.
Americas
2006-QS10
  Residential Accredit Loans, Inc.     12393     Deutsche Bank Trust Co.
Americas
2006-QS11
  Residential Accredit Loans, Inc.     12387     Deutsche Bank Trust Co.
Americas
2006-QS12
  Residential Accredit Loans, Inc.     12413     Deutsche Bank Trust Co.
Americas
2006-QS13
  Residential Accredit Loans, Inc.     12414     Deutsche Bank Trust Co.
Americas
2006-QS14
  Residential Accredit Loans, Inc.     12435     Deutsche Bank Trust Co.
Americas
2006-QS15
  Residential Accredit Loans, Inc.     12447     Deutsche Bank Trust Co.
Americas
2006-QS16
  Residential Accredit Loans, Inc.     12457     Deutsche Bank Trust Co.
Americas
2006-QS17
  Residential Accredit Loans, Inc.     12501     Deutsche Bank Trust Co.
Americas
2006-QS18
  Residential Accredit Loans, Inc.     12500     Deutsche Bank Trust Co.
Americas
2006-QS2
  Residential Accredit Loans, Inc.     12242     U.S. Bank, N.A.
2006-QS3
  Residential Accredit Loans, Inc.     12267     Deutsche Bank Trust Co.
Americas
2006-QS4
  Residential Accredit Loans, Inc.     12300     Deutsche Bank Trust Co.
Americas
2006-QS5
  Residential Accredit Loans, Inc.     12310     Deutsche Bank Trust Co.
Americas
2006-QS6
  Residential Accredit Loans, Inc.     12340     Deutsche Bank Trust Co.
Americas
2006-QS7
  Residential Accredit Loans, Inc.     12337     Deutsche Bank Trust Co.
Americas
2006-QS8
  Residential Accredit Loans, Inc.     12365     Deutsche Bank Trust Co.
Americas
2006-QS9
  Residential Accredit Loans, Inc.     12364     Deutsche Bank Trust Co.
Americas
2006-RS1
  Residential Asset Mortgage Products, Inc.     12228     JPMorgan Chase Bank,
N.A.
2006-RS2
  Residential Asset Mortgage Products, Inc.     12252     JPMorgan Chase Bank,
N.A.
2006-RS3
  Residential Asset Mortgage Products, Inc.     12307     JPMorgan Chase Bank,
N.A.
2006-RS4
  Residential Asset Mortgage Products, Inc.     12336     JPMorgan Chase Bank,
N.A.
2006-RS5
  Residential Asset Mortgage Products, Inc.     12391     JPMorgan Chase Bank
2006-RS6
  Residential Asset Mortgage Products, Inc.     12446     U.S. Bank, N.A.
2006-RZ1
  Residential Asset Mortgage Products, Inc.     12251     JPMorgan Chase Bank,
N.A.
2006-RZ2
  Residential Asset Mortgage Products, Inc.     12293     JPMorgan Chase Bank,
N.A.
2006-RZ3
  Residential Asset Mortgage Products, Inc.     12372     JPMorgan Chase Bank,
N.A.
2006-RZ4
  Residential Asset Mortgage Products, Inc.     12415     JPMorgan Chase Bank,
N.A.

Sched. II-D-6

 



--------------------------------------------------------------------------------



 



Schedule II-D: Primary Servicing Securitizations, with RFC as servicer

                  Series Name   Issuer   Deal ID   Trustee
2006-RZ5
  Residential Asset Mortgage Products, Inc.     12490     U.S. Bank, N.A.
2006-S1
  Residential Funding Mortgage Securities I, Inc.     12227     U.S. Bank, N.A.
2006-S10
  Residential Funding Mortgage Securities I, Inc.     12438     U.S. Bank, N.A.
2006-S11
  Residential Funding Mortgage Securities I, Inc.     12460     U.S. Bank, N.A.
2006-S12
  Residential Funding Mortgage Securities I, Inc.     12494     U.S. Bank, N.A.
2006-S2
  Residential Funding Mortgage Securities I, Inc.     12243     U.S. Bank, N.A.
2006-S3
  Residential Funding Mortgage Securities I, Inc.     12271     U.S. Bank, N.A.
2006-S4
  Residential Funding Mortgage Securities I, Inc.     12298     U.S. Bank, N.A.
2006-S5
  Residential Funding Mortgage Securities I, Inc.     12341     U.S. Bank, N.A.
2006-S6
  Residential Funding Mortgage Securities I, Inc.     12362     U.S. Bank, N.A.
2006-S7
  Residential Funding Mortgage Securities I, Inc.     12389     U.S. Bank, N.A.
2006-S8
  Residential Funding Mortgage Securities I, Inc.     12422     U.S. Bank, N.A.
2006-S9
  Residential Funding Mortgage Securities I, Inc.     12423     U.S. Bank, N.A.
2006-SA1
  Residential Funding Mortgage Securities I, Inc.     12233     U.S. Bank, N.A.
2006-SA3
  Residential Funding Mortgage Securities I, Inc.     12390     U.S. Bank, N.A.
2006-SA4
  Residential Funding Mortgage Securities I, Inc.     12442     U.S. Bank, N.A.
2006-SP1
  Residential Asset Mortgage Products, Inc.     12246     JPMorgan Chase Bank,
N.A.
2007-EMX1
  Residential Asset Securities Corp.     12563     U.S. Bank, N.A.
2007-HI1
  Home Equity Loan Trust 2007-HI1     12568     LaSalle Bank, N.A.
2007-HSA1
  Home Equity Loan Trust 2007-HSA1     12554     LaSalle Bank, N.A.
2007-HSA2
  Home Equity Loan Trust 2007-HSA2     12582     LaSalle Bank, N.A.
2007-HSA3
  Home Equity Loan Trust 2007-HSA3     12619     LaSalle Bank, N.A.
2007-KS1
  Residential Asset Securities Corp.     12531     U.S. Bank, N.A.
2007-KS2
  Residential Asset Securities Corp.     12542     U.S. Bank, N.A.
2007-KS3
  Residential Asset Securities Corp.     12577     U.S. Bank, N.A.
2007-KS4
  Residential Asset Securities Corp.     12594     LaSalle Bank, N.A.
2007-QA1
  Residential Accredit Loans, Inc.     12520     Deutsche Bank Trust Co.
Americas
2007-QA2
  Residential Accredit Loans, Inc.     12545     Deutsche Bank Trust Co.
Americas
2007-QA3
  Residential Accredit Loans, Inc.     12585     Deutsche Bank Trust Co.
Americas
2007-QA4
  Residential Accredit Loans, Inc.     12613     Deutsche Bank Trust Co.
Americas
2007-QS1
  Residential Accredit Loans, Inc.     12523     Deutsche Bank Trust Co.
Americas
2007-QS2
  Residential Accredit Loans, Inc.     12525     Deutsche Bank Trust Co.
Americas
2007-QS3
  Residential Accredit Loans, Inc.     12550     Deutsche Bank Trust Co.
Americas
2007-QS4
  Residential Accredit Loans, Inc.     12569     Deutsche Bank Trust Co.
Americas
2007-QS5
  Residential Accredit Loans, Inc.     12576     Deutsche Bank Trust Co.
Americas
2007-QS6
  Residential Accredit Loans, Inc.     12592     Deutsche Bank Trust Co.
Americas
2007-QS7
  Residential Accredit Loans, Inc.     12608     Deutsche Bank Trust Co.
Americas
2007-QS8
  Residential Accredit Loans, Inc.     12632     Deutsche Bank Trust Co.
Americas
2007-QS9
  Residential Accredit Loans, Inc.     12650     Deutsche Bank Trust Co.
Americas
2007-RP1
  Residential Asset Mortgage Products, Inc.     12521     LaSalle Bank, N.A.
2007-RP2
  Residential Asset Mortgage Products, Inc.     12555     LaSalle Bank, N.A.
2007-RS1
  Residential Asset Mortgage Products, Inc.     12553     LaSalle Bank, N.A.
2007-RS2
  Residential Asset Mortgage Products, Inc.     12600     LaSalle Bank, N.A.
2007-RZ1
  Residential Asset Mortgage Products, Inc.     12539     LaSalle Bank, N.A.
2007-S1
  Residential Funding Mortgage Securities I, Inc.     12530     U.S. Bank, N.A.
2007-S2
  Residential Funding Mortgage Securities I, Inc.     12549     U.S. Bank, N.A.
2007-S3
  Residential Funding Mortgage Securities I, Inc.     12574     U.S. Bank, N.A.
2007-S4
  Residential Funding Mortgage Securities I, Inc.     12590     Deutsche Bank
Trust Co. Americas
2007-S5
  Residential Funding Mortgage Securities I, Inc.     12609     Deutsche Bank
Trust Co. Americas
2007-S6
  Residential Funding Mortgage Securities I, Inc.     12630     U.S. Bank, N.A.
2007-S7
  Residential Funding Mortgage Securities I, Inc.     12653     U.S. Bank, N.A.
2007-S8
  Residential Funding Mortgage Securities I, Inc.     12666     U.S. Bank, N.A.
2007-S9
  Residential Funding Mortgage Securities I, Inc.     12699     U.S. Bank, N.A.
2007-SA1
  Residential Funding Mortgage Securities I, Inc.     12524     U.S. Bank, N.A.
2007-SA2
  Residential Funding Mortgage Securities I, Inc.     12570     U.S. Bank, N.A.
2007-SA3
  Residential Funding Mortgage Securities I, Inc.     12626     U.S. Bank, N.A.

Sched. II-D-7

 



--------------------------------------------------------------------------------



 



Schedule II-E: None
Sched. II-E-1

 



--------------------------------------------------------------------------------



 



Schedule II-F: Home Equity Securitizations, with GMAC Mortgage as servicer

                          Series Name   Issuer   Deal ID   Investor No.  
Trustee
2000-HE2
  GMACM Home Equity Loan Trust 2000-HE2     61011       61011     Wells Fargo
Bank Minnesota, N.A. f/k/a Norwest Bank Minnesota, N.A.
2000-HE4
  GMACM Home Equity Loan Trust 2000-HE4     61016       61016     Wells Fargo
Bank, N.A.
2001-HE2
  GMACM Home Equity Loan Trust 2001-HE2     61019       61019     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2001-HE3
  GMACM Home Equity Loan Trust 2001-HE3     61020       61020     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2001-HLTV1
  GMACM Home Loan Trust 2001-HLTV1     61017       61017     The Bank of New
York
2001-HLTV2
  GMACM Home Loan Trust 2001-HLTV2     61022       61022     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2002-HE1
  GMACM Home Equity Loan Trust 2002-HE1     61024       61024     Wells Fargo
Bank Minnesota, N.A.
2002-HE3
  GMACM Home Equity Loan Trust 2002-HE3     61026       61026     Wells Fargo
Bank Minnesota, N.A.
2002-HE4
  GMACM Home Equity Loan Trust 2002-HE4     61028       61028     Wells Fargo
Bank Minnesota, N.A.
2002-HLTV1
  GMACM Home Loan Trust 2002-HLTV1     61027       61027     JPMorgan Chase
Bank, N.A. f/k/a Bank One, N.A.
2003-HE1
  GMACM Home Equity Loan Trust 2003-HE1     61038       61038     Wells Fargo
Bank Minnesota, N.A.
2003-HE2
  GMACM Home Equity Loan Trust 2003-HE2     61039       61039     Wells Fargo
Bank Minnesota, N.A.
2004-HE1
  GMACM Home Equity Loan Trust 2004-HE1     61041       61041     Wells Fargo
Bank, N.A.
2004-HE2
  GMACM Home Equity Loan Trust 2004-HE2     61042       61042     Wells Fargo
Bank, N.A.
2004-HE3
  GMACM Home Equity Loan Trust 2004-HE3     61044       61044     Wells Fargo
Bank, N.A.
2004-HE4
  GMACM Home Equity Loan Trust 2004-HE4     61046       61046     Wells Fargo
Bank, N.A.
2004-HE5
  GMACM Home Equity Loan Trust 2004-HE5     61047       61047     Wells Fargo
Bank, N.A.
2004-HLTV1
  GMACM Home Loan Trust 2004-HLTV1     61045       61045     JPMorgan Chase
Bank, N.A.
2005-HE1
  GMACM Home Equity Loan Trust 2005-HE1     61048       61048     Wells Fargo
Bank, N.A.
2005-HE2
  GMACM Home Equity Loan Trust 2005-HE2     61049       61049     Wells Fargo
Bank, N.A.
2005-HE3
  GMACM Home Equity Loan Trust 2005-HE3     61050       61050     Wells Fargo
Bank, N.A.
2006-HE1
  GMACM Home Equity Loan Trust 2006-HE1     61052       61052     JPMorgan Chase
Bank, N.A.
2006-HE2
  GMACM Home Equity Loan Trust 2006-HE2     61053       61053     JPMorgan Chase
Bank, N.A.
2006-HE3
  GMACM Home Equity Loan Trust 2006-HE3     61054       61054     JPMorgan Chase
Bank, N.A.
2006-HE4
  GMACM Home Equity Loan Trust 2006-HE4     61055       61055     JPMorgan Chase
Bank, N.A.
2006-HE5
  GMACM Home Equity Loan Trust 2006-HE5     61056       61056     The Bank of
New York Trust Company, N.A.
2006-HLTV1
  GMACM Home Loan Trust 2006-HLTV1     61051       61051     JPMorgan Chase
Bank, N.A.
2007-HE1
  GMACM Home Equity Loan Trust 2007-HE1     61057       61057     The Bank of
New York Trust Company, N.A.
2007-HE2
  GMACM Home Equity Loan Trust 2007-HE2     61058       61058     The Bank of
New York Trust Company, N.A.
2007-HE3
  GMACM Home Equity Loan Trust 2007-HE3     61059       61059     The Bank of
New York Trust Company, N.A.

Sched. II-F-1

 



--------------------------------------------------------------------------------



 



Schedule II-G: None
Sched. II-G-1

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.01
CONDITIONS PRECEDENT TO THE EFFECTIVENESS OF THIS AGREEMENT
     (a) This Agreement duly executed by the parties hereto;
     (b) The Note duly executed by the Borrowers;
     (c) The guarantee executed by ResCap;
     (d) Each Facility Document, duly executed by the parties thereto;
     (e) A certificate of a secretary or assistant secretary of each Borrower,
each certifying the names and true signatures of the persons authorized on such
Borrower’s behalf to sign, as applicable, this Agreement, the Notes and the
other Facility Documents to be delivered by such Borrower in connection
herewith;
     (f) A certificate of a Responsible Officer of each Borrower, each
certifying as to the accuracy and completeness of each of the representations
and warranties contained in each Facility Document to which such Borrower is a
party (except for representations and warranties made in respect of specific
mortgage loans) and as to the absence of Default under such Facility Documents
to which such Borrower is a party as of the Closing Date;
     (g) (i) The certificate of formation of RFC, duly certified by the
Secretary of State of the State of Delaware, as of a recent date acceptable to
Lender, as well as a copy of its limited liability company agreement, and (ii) a
certificate of formation of GMAC Mortgage, duly certified by the Secretary of
State of Delaware, as of a recent date acceptable to the Lender, as well as a
copy of its limited liability company agreement;
     (h) A good standing certificate issued by the Secretary of State of the
State of Delaware certifying that RFC and GMAC Mortgage are duly organized and
in good standing;
     (i) The filing of proper Financing Statements (Form UCC-1), naming each
Borrower as debtor and the Lender as the secured party, or other, similar
instruments or documents, as may be necessary under the UCC or any comparable
law of all appropriate jurisdictions to perfect the Lender’s interest in the
Collateral;
     (j) Opinion of counsel for the Borrowers or in-house counsel to the
Borrowers or ResCap covering such matters as reasonably requested by the Lender;
     (k) [Reserved]; and
     (l) Receipt by the Lender of all fees due on or prior to the Closing Date
as required under the Agreement and any other fee letter entered into between
the Lender and the Borrowers (including the reimbursement of all reasonable
expenses relating to due diligence performed by the Lender prior to the Closing
Date).

 



--------------------------------------------------------------------------------



 



SCHEDULE 5.02
CONDITIONS PRECEDENT TO EACH LOAN
(including, with respect to paragraphs (b)-(e) inclusive,
to the automatic continuation of a Loan upon the conclusion of an Interest
Period)
     (a) The Lender shall have received a duly executed copy of the Borrower
Funding Request for such Loan in accordance with Section 2.03;
     (b) The making of such Loan, and the application of the proceeds thereof,
shall not result in the Outstanding Aggregate Loan Amount exceeding the
Commitment Amount;
     (c) The making of such Loan, and the application of the proceeds thereof,
shall not result in a Borrowing Base Deficiency;
     (d) On the applicable Funding Date, the following statements shall be true
(and the Borrowers by delivering such Borrower Funding Request shall be deemed
to have certified that):
     (i) the representations and warranties set forth in Article VI are true and
correct on and as of such day as though made on and as of such day and shall be
deemed to have been made on such day (except to the extent any such
representation or warranty is stated to relate solely to an earlier date, in
which case, such representation or warranty shall have been true and correct as
of such date);
     (ii) each Borrower is in compliance with all covenants set forth in
Article VII;
     (iii) all conditions precedent to the making of such Loan have been
satisfied;
     (iv) no Default has occurred and is continuing, or would result from such
Loans; and
     (v) all of the Servicing Rights included in the most recently delivered
Electronic File are Eligible Servicing Rights, except for any non-qualifying
Servicing Rights listed as such therein, and all Recourse Servicing Obligations
have been identified as such in a schedule attached to such Electronic File.
     (e) The amount of the initial Loan shall be not less than $100,000,000; and
     (f) The Lender shall have received (i) with respect to the Initial Borrower
Funding Request, the Initial Electronic File; and (ii) with respect to any
subsequent Borrower Funding Request, a Subsequent Electronic File on or prior to
time required by Section 2.03.

 



--------------------------------------------------------------------------------



 



SCHEDULE 7.01(j)
GMAC LLC REQUIRED INVESTOR REPORTS
Monthly Master File Tape:
          Format to be agreed by Lender and Borrowers

 



--------------------------------------------------------------------------------



 



SCHEDULE 11.02
NOTICES
The Borrowers:
Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: Joseph Ruhlin
Phone: (952) 857-8508
Fax: (952) 857-4793
Email: joe.ruhlin@gmacrescap.com
With copy to:
GMAC Mortgage, LLC
c/o Residential Funding Company, LLC
One Meridian Crossings
Suite 100
Minneapolis, MN 55423
Attn: Joseph Ruhlin
Phone: (952) 857-8508
Fax: (952) 857-4793
Email: joe.ruhlin@gmacrescap.com
With copy to:
Residential Capital, LLC
7501 Wisconsin Avenue
Suite 900
Bethesda, MD 20814
Attn: Hu Benton, Managing Director, VP and Associate Counsel
Phone: (301) 215-6320
Fax: (301) 664-6999
Email: Hu.Benton@gmacrescap.com
The Lender:
GMAC LLC
200 Renaissance Center
Detroit, MI 48265
Attn: David Walker, Group VP and Treasurer
Phone: (313) 656-5400
Fax: (313) 656-5401
Email: david.walker@gmacfs.com
Sched. 11.02-1

 



--------------------------------------------------------------------------------



 



With copy to:
William B. Solomon, VP and General Counsel
Phone: (313) 656-6128
Fax: (313) 656-6124
Email: William.b.solomon@gm.com
Sched. 11.02-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.02(a)
NOTE
April 18, 2008
$750,000,000
     FOR VALUE RECEIVED, Residential Funding Company, LLC, a Delaware limited
liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware limited liability
company (“GMAC Mortgage” and together with RFC, each a “Borrower” and
collectively, the “Borrowers”), promise to pay to the order of GMAC LLC (the
“Lender”) on or before the Loan Repayment Date the principal amount of SEVEN
HUNDRED FIFTY MILLION DOLLARS ($750,000,000), or such lesser amount as shall
reflect the Outstanding Aggregate Loan Amount of the Loans (each as defined in
the Loan and Security Agreement referred to below) made by the Lender to the
Borrower.
     The Borrowers further promise to pay interest on the unpaid principal
amount of this Note from time to time outstanding, payable as provided in the
Loan and Security Agreement (referred to below), at the rates per annum provided
in the Loan and Security Agreement; provided, however, that such interest rate
shall not at any time exceed the maximum rate permitted by law. All payments of
principal of and interest on this Note shall be payable in lawful currency of
the United States of America at the office of the Lender as provided above or
such other address as the holder hereof shall have designated to the Borrowers,
in immediately available funds.
     The date, amount and interest rate of each Loan made by the Lender to the
Borrowers, and each payment made on account of the principal thereof, shall be
recorded by the Lender on its books and, prior to any transfer of this Note,
endorsed by the Lender on the schedule attached hereto or any continuation
thereof; provided, that the failure of the Lender to make any such recordation
or endorsement shall not affect the obligations of the Borrowers to make a
payment when due of any amount owing under the Loan and Security Agreement or
hereunder in respect of the Loans made by the Lender.
     This Note is the Note referred to in Loan and Security Agreement dated
April 18, 2008 between the Borrowers and GMAC LLC (the “Loan and Security
Agreement”). Capitalized terms used herein and not otherwise defined herein
shall have the meanings assigned to such terms in the Loan and Security
Agreement. Upon occurrence of any Event of Default, the principal hereof, and
all accrued interest thereon, may be declared or shall automatically become, due
and payable pursuant to the Loan and Security Agreement.
     The Borrowers agree to pay all the Lender’s costs of collection and
enforcement (including reasonable attorneys’ fees and disbursements of lender’s
counsel) in respect of this Note when incurred, including, without limitation,
reasonable attorneys’ fees through appellate proceedings.

Ex 2.02(a)-1



--------------------------------------------------------------------------------



 



     Notwithstanding the pledge of the Collateral, the Borrowers hereby
acknowledge, admit and agree that the Borrowers’ obligations under this Note are
recourse obligations of the Borrowers to which the Borrowers pledge their full
faith and credit.
     The Borrowers, and any indorsers or guarantors hereof, (a) severally waive
diligence, presentment, protest and demand and also notice of protest, demand,
dishonor and nonpayment of this Note, (b) expressly agree that this Note, or any
payment hereunder, may be extended from time to time, and consent to the
acceptance of further Collateral, the release of any Collateral for this Note,
the release of any party primarily or secondarily liable hereon, and
(c) expressly agree that it will not be necessary for the Lender, in order to
enforce payment of this Note, to first institute or exhaust the Lender’s
remedies against the Borrowers or any other party liable hereon or against any
Collateral for this Note. No extension of time for the payment of this Note, or
any installment hereof, made by agreement by the Lender with any person now or
hereafter liable for the payment of this Note, shall affect the liability under
this Note of the Borrowers, even if the Borrowers are not a party to such
agreement; provided, however, that the Lender and the Borrowers, by written
agreement between them, may affect the liability of the Borrowers.
     Any reference herein to the Lender shall be deemed to include and apply to
every subsequent holder of this Note. Reference is made to the Loan and Security
Agreement for provisions concerning optional and mandatory prepayments,
Collateral, acceleration and other material terms affecting this Note.
     Any enforcement action relating to this Note may be brought by motion for
summary judgment in lieu of a complaint pursuant to Section 3213 of the New York
Civil Practice Law and with respect to this Note and waives any right with
respect to the doctrine of forum non conveniens with respect to such
transactions.
     This Note shall be governed by and construed in accordance with the laws of
the state of New York without regard to conflicts of laws principles (but with
reference to section 5-1401 of the New York General Obligation law) whose laws
the Borrowers expressly elect to apply to this Note. Each party hereto hereby
submits to the nonexclusive jurisdiction of the United States District Court for
the Southern District of New York for purposes of all legal proceedings arising
out of or relating to this Note. The Borrowers irrevocably waive, to the fullest
extent permitted by law, any objection which it may now or hereafter have to the
laying of the venue of any such proceeding brought in such a court and any claim
that any such proceeding brought in such a court has been brought in an
inconvenient forum. The Borrowers hereby consent to process being served in any
suit, action or proceeding with respect to this agreement, or any document
delivered pursuant hereto by the mailing of a copy thereof by registered or
certified mail, postage prepaid, return receipt requested, to its respective
address specified at the time for notices under the Loan and Security Agreement
or to any other address of which it shall have given written or electronic
notice to the Lender. The foregoing shall not limit the ability of Lender to
bring suit in the courts of any jurisdiction.
     The Borrowers hereby irrevocably waive any and all right to a trial by jury
with respect to any legal proceeding arising out of or relating to this Note.

Ex 2.02(a)-2



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned has caused this Note to be executed by
its duly authorized officer as of the day and year first above written.

            Residential Funding Company, LLC
      By:           Name:           Title:        

            GMAC Mortgage, LLC
      By:           Name:           Title:        

Ex 2.02(a)-3



--------------------------------------------------------------------------------



 



EXHIBIT 2.03
FORM OF BORROWER FUNDING REQUEST
GMAC LLC
   as Lender
200 Renaissance Center
Detroit, MI 48265
          Attention: David Walker, Group VP and Treasurer
Ladies and Gentlemen:
This [Initial] Borrower Funding Request is delivered to you pursuant to [Section
2.03(a)]/[Section 2.03(b)] of the Loan and Security Agreement, dated as of
April 18, 2008, (as the same may be amended, supplemented, restated or otherwise
modified from time to time, the “Loan Agreement”), between Residential Funding
Company, LLC (“RFC”), and GMAC Mortgage, LLC (“GMAC Mortgage” and together with
RFC, the “Borrowers”), and GMAC LLC (the “Lender”). Unless otherwise defined
herein or as the context otherwise requires, terms used herein have the meaning
assigned thereto under Schedule I of the Loan Agreement.
The undersigned hereby requests that a Loan be made in the aggregate principal
amount of $[•] on [•], 200[•] to be secured by Servicing Rights.
An updated Electronic File, revised to reflect the acquisition of any additional
Servicing Rights purchased by the Borrowers since the most recently delivered
Electronic File, has been delivered pursuant to Section 2.03 of the Loan
Agreement.
The undersigned hereby acknowledges that the delivery of this [Initial] Borrower
Funding Request and the acceptance by the undersigned of the proceeds of the
Loan requested hereby constitute a representation and warranty by the
undersigned that all conditions precedent to such Loan specified in Article V of
the Loan Agreement have been satisfied and will continue to be satisfied after
giving effect to such Loan.
The undersigned further represents and warrants that attached hereto is a true
and complete description of any changes to the Servicing Contracts since the
last date the undersigned delivered a Borrower Funding Request.
Please wire transfer the proceeds of the Loan to the following account pursuant
to the following instructions:

Ex. 203-1



--------------------------------------------------------------------------------



 



          Residential Funding Company, LLC Wire Instructions:
 
  Bank:    JPMorgan Chase, New York, NY
 
  ABA:    021000021
 
  Account:    Residential Funding Company, LLC
 
  Account #:    5315476
 
  Reference:    GMAC/RFC MSR
 
        GMAC Mortgage, LLC Wire Instructions:
 
  Bank:    Wachovia Bank, Philadelphia, PA
 
  ABA#:    031-201-467
 
  Beneficiary:    GMAC Mortgage Corporation
 
  Account #:    2100012764397
 
  Reference:    GMAC/GMACM MSR

     The undersigned has caused this [Initial] Borrower Funding Request to be
executed and delivered, and the certification and warranties contained herein to
be made, by its duly authorized officer this [•] day of [•], 200[•].

            Residential Funding Company, LLC
      By:           Name:           Title:        

            GMAC Mortgage, LLC
      By:           Name:           Title:      

Ex. 203-2



--------------------------------------------------------------------------------



 



         

Acknowledged and agreed:
GMAC LLC

         
By:
       
 
       
 
  Name:
Title:    

Ex. 203-3



--------------------------------------------------------------------------------



 



EXHIBIT 2.04(a)
FORM OF BORROWING BASE REPORT
Date of loan tape: [Date]

Date of valuation: [Date]

                                                                             
GMAC Mortgage, LLC   Residential Funding Company, LLC   Total                  
                                  Loan           Eligible Servicing Rights  
Loan Count   UPB   Book Value   Loan Count   UPB   Book Value   Count   UPB  
Book Value
First Lien Agency-GNMA
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00  
First Lien Private\Whole Loan\Securitized
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00  
Home Equity Private\Whole Loan
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00  
Home Equity Securitizations
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00  
PMSR Whole Loan
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00  
PMSR Securitizations
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00  
MMSR Whole Loan
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00  
MMSR Securitizations
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00  
[Other]
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00                
 
                                                                       
 
    0     $ 0.00     $ 0.00       0     $ 0.00     $ 0.00       0     $ 0.00    
$ 0.00                

                                                                               
      Maximum                                         Available   Available    
                Collateral   Advanced   Amount   Borrowing            
Attributed   Value (B.V.   Outstandings   as of   Base as of             GMAC
Mortgage, LLC   Book Value   Rate   x A.R.)   as of [date]   [date]   [date]
Eligible Servicing Rights
  $ 0.00       50.00 %   $ 0.00     $ 0.00             $ 0.00  
Additional Collateral (Eligible Assets)
  $ 0.00       85.00 %   $ 0.00     $ 0.00             $ 0.00  
Additional Collateral (Treasury Bills)
  $ 0.00       98.00 %   $ 0.00     $ 0.00             $ 0.00  
Additional Collateral (Treasury Notes)
  $ 0.00       95.00 %   $ 0.00     $ 0.00             $ 0.00  
Additional Collateral (Treasury Bonds)
  $ 0.00       92.00 %   $ 0.00     $ 0.00             $ 0.00        
Total Borrowing Base
  $ 0.00             $ 0.00     $ 0.00       n/a     $ 0.00        

Ex. 2.04(a)-1

 



--------------------------------------------------------------------------------



 



                                                                               
      Maximum                                         Available   Available    
                Collateral   Advanced   Amount   Borrowing            
Attributed   Value (B.V.   Outstandings   as of   Base as of    Residential
Funding Company, LLC   Book Value   Rate   x A.R.)   as of [date]   [date]  
[date]
Eligible Servicing Rights
  $ 0.00       50.00 %   $ 0.00     $ 0.00             $ 0.00  
Additional Collateral (Eligible Assets)
  $ 0.00       85.00 %   $ 0.00     $ 0.00             $ 0.00  
Additional Collateral (Treasury Bills)
  $ 0.00       98.00 %   $ 0.00     $ 0.00             $ 0.00  
Additional Collateral (Treasury Notes)
  $ 0.00       95.00 %   $ 0.00     $ 0.00             $ 0.00  
Additional Collateral (Treasury Bonds)
  $ 0.00       92.00 %   $ 0.00     $ 0.00             $ 0.00        
Total Borrowing Base
  $ 0.00             $ 0.00     $ 0.00       n/a     $ 0.00                    
                                                                         
Maximum                                         Available   Available          
          Collateral   Advanced   Amount   Borrowing             Attributed  
Value (B.V.   Outstandings   as of   Base as of                 Total of
Borrowers   Book Value   Rate   x A.R.)   as of [date]   [date] (2)   [date]
Eligible Servicing Rights
  $ 0.00       50.00 %   $ 0.00     $ 0.00     $ 0.00     $ 0.00  
Additional Collateral (Eligible Assets)
  $ 0.00       85.00 %   $ 0.00     $ 0.00     $ 0.00     $ 0.00  
Additional Collateral (Treasury Bills)
  $ 0.00       98.00 %   $ 0.00     $ 0.00     $ 0.00     $ 0.00  
Additional Collateral (Treasury Notes)
  $ 0.00       95.00 %   $ 0.00     $ 0.00     $ 0.00     $ 0.00  
Additional Collateral (Treasury Bonds)
  $ 0.00       92.00 %   $ 0.00     $ 0.00     $ 0.00     $ 0.00        
Total Borrowing Base (1)
  $ 0.00             $ 0.00     $ 0.00     $ 0.00     $ 0.00        

 

(1)   No more than 50% of Borrowing Base shall consist of Additional Collateral.
  (2)   Not to exceed Commitment Amount of $750,000,000.00.

Ex. 2.04(a)-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.04(b)
BORROWING BASE CERTIFICATE
GMAC LLC,
             as Lender
200 Renaissance Center
Detroit, Michigan 48265
Attention: David Walker, Group VP and Treasurer
Facsimile No.: (313) 656-5401
Re: Residential Funding Company, LLC, and GMAC Mortgage, LLC
Gentlemen and Ladies:
     This Borrowing Base Certificate is delivered to you pursuant to [Section
2.04(a)]/[Section 2.04(b)] of the Loan and Security Agreement, dated as of
April 18, 2008, among Residential Funding Company, LLC, a Delaware limited
liability company (“RFC”), and GMAC Mortgage, LLC, a Delaware limited liability
company (“GMAC Mortgage” and together with RFC, each a “Borrower” and
collectively, the “Borrowers”); and GMAC LLC, as lender (in such capacity, the
“Lender”). Unless otherwise defined herein or the context otherwise requires,
capitalized terms used herein have the meanings provided in the Loan Agreement.
The Borrowers hereby certify a Borrowing Base of $[•]
The Borrowers have caused this Borrowing Base Certificate to be executed and
delivered, and the certification and warranties contained herein to be made,
this [•] day [•], 2008.

            Residential Funding Company, LLC
      By:           Name:           Title:        

            GMAC Mortgage, LLC
      By:           Name:           Title:        

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.08(a)
FORM OF REPAYMENT NOTICE
[•], 200[•]
TO: The Lender as defined in the Loan Agreement referred to below
     Reference is hereby made to the Loan and Security Agreement, dated as of
April 18, 2008 (as heretofore amended, the “Loan Agreement”), between
Residential Funding Company, LLC (“RFC”), and GMAC Mortgage, LLC (“GMAC
Mortgage” and together with RFC, the “Borrowers”), and GMAC LLC (the “Lender”).
Capitalized terms not otherwise defined herein are used herein as defined in the
Loan Agreement.
     The Borrowers hereby notify you that, pursuant to Section 2.08[(a)/(b)] of
the Loan Agreement, it shall make a repayment of the Loans outstanding under the
Loan Agreement to the Lender on [•], 200[•] in the amount of $[•].
     Also included in the repayment amount shall be accrued and unpaid interest,
[Breakage Costs (as determined by the Lender and provided to the undersigned)
and other amounts due and owing to the Lender] in the amount of $[•].
Ex. 2.08(a)-1

 



--------------------------------------------------------------------------------



 



     The undersigned has caused this Repayment Notice to be executed and
delivered by its duly authorized officer this [•] day of [•], 200[•].

            Residential Funding Company, LLC
      By:           Name:           Title:        

            GMAC Mortgage, LLC
      By:           Name:           Title:        

Ex. 2.08(a)-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 2.08(b)
FORM OF PREPAYMENT NOTICE
[•], 200[•]
TO: The Lender as defined in the Loan Agreement referred to below
     Reference is hereby made to the Loan and Security Agreement, dated as of
April 18, 2008 (as heretofore amended, the “Loan Agreement”), between
Residential Funding Company, LLC (“RFC”), and GMAC Mortgage, LLC (“GMAC
Mortgage” and together with RFC, the “Borrowers”), and GMAC LLC (the “Lender”).
Capitalized terms not otherwise defined herein are used herein as defined in the
Loan Agreement.
     The Borrowers hereby notify you that pursuant to and in compliance with
Section 2.09 of the Loan Agreement, it shall make a prepayment of Loans
outstanding under the Loan Agreement on [•], 200[•] in the amount of $[•].
     Also included in the prepayment amount shall be accrued and unpaid
interest, [Breakage Costs (as determined by the Lender and provided to the
undersigned) and other amounts due and owing to the Lender] in the amount of
$[•].
Ex. 2.08(b)-1

 



--------------------------------------------------------------------------------



 



     The undersigned has caused this Prepayment Notice to be executed and
delivered by its duly authorized officer this [•]day of [•], 200[•].

            Residential Funding Company, LLC
      By:           Name:           Title:        

            GMAC Mortgage, LLC
      By:           Name:           Title:        

Ex. 2.08(b)-2

 



--------------------------------------------------------------------------------



 



EXHIBIT 4.08
ELECTRONIC FILE INFORMATION
To be agreed by Lender and Borrowers

 



--------------------------------------------------------------------------------



 



EXHIBIT 7.01
FORM OF COMPLIANCE CERTIFICATE
GMAC LLC
    as Lender
200 Renaissance Center
Detroit, MI 48265
     Re:                       Reporting Date
     Reference is made to the Loan and Security Agreement (the “Loan Agreement”)
dated as of April 18, 2008 as now in effect by and between Residential Funding
Company, LLC (“RFC”), and GMAC Mortgage, LLC (“GMAC Mortgage” and together with
RFC, the “Borrowers”), and GMAC LLC (the “Lender”). Terms defined in the Loan
Agreement and not otherwise defined herein are used herein as defined in the
Loan Agreement.
     Pursuant to Section 7.01(i) of the Loan Agreement, the Borrowers are
furnishing to you herewith (or have most recently furnished to you) the
financial statements of each Borrower for the fiscal period ended as of the
reporting date shown above (the “Reporting Date”). Such financial statements
have been prepared in accordance with generally accepted accounting principles
and present fairly, in all material respects, the financial position of each
Borrower covered thereby at the date thereof and the results of its operations
for the period covered thereby, subject in the case of interim statements only
to normal year-end audit adjustments and the addition of footnotes.
     Each of the undersigned Responsible Officers of the Borrowers has caused
the provisions of the Loan Agreement to be reviewed and certifies to the Lender
that: (a) the undersigned has no knowledge of any Default or Event of Default,
(b) attached hereto as Schedule 1 are the computations necessary to determine
that the relevant Borrower is in compliance with the provisions of the Loan
Agreement as of the Reporting Date referenced thereon, and (c) to the best of
the undersigned’s knowledge no event has occurred since the date of the most
recent financial statements upon which such covenant compliance was calculated
that would cause the relevant Borrower to no longer be in compliance with said
provisions.
     The statements made herein (and in the Schedules attached hereto) shall be
deemed to be representations and warranties made in a document for the purposes
of Section 6.01(j) of the Loan Agreement.
Ex. 7.01-1

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the undersigned Responsible Officer of the Borrowers
have set [his/her] hand this [•],200[•].

            Residential Funding Company, LLC
      By:           Name:           Title:        

            GMAC Mortgage, LLC
      By:           Name:           Title:        

Ex. 7.01-2

 



--------------------------------------------------------------------------------



 



SCHEDULE I
To Form of Compliance Certificate
Tangible Net Worth of ResCap (Section 8.01(j)):
     As of the close of business for the calendar quarter ended
                     the minimum consolidated tangible net worth of ResCap is
                    .

 